Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 1 of 177 PageID: 1



James E. Cecchi                           Christoper A. Seeger
CARELLA, BYRNE, CECCHI,                   David R. Buchanan
OLSTEIN, BRODY & AGNELLO, P.C.            Jennifer R. Scullion
5 Becker Farm Road                        SEEGER WEISS LLP
Roseland, NJ 07068                        55 Challenger Road, 6th Floor
Telephone: (973) 994-1700                 Ridgefield Park, New Jersey 07660
Facsimile: (973) 994-1744                 Telephone: (973) 639-9100
JCecchi@carellabyrne.com



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

SUSSEX COUNTY, NEW JERSEY,                        Case No.
           Plaintiff,
v.                                                JURY TRIAL DEMANDED
PURDUE PHARMA L.P., DR. RICHARD
SACKLER, ESTATE OF MORTIMER SACKLER,
ESTATE OF RAYMOND SACKLER, ABBOTT
LABORATORIES, CEPHALON, INC., TEVA
PHARMACEUTICAL INDUSTRIES INC., ENDO
INTERNATIONAL PLC, JANSSEN
PHARMACEUTICALS, INC., INSYS
THERAPEUTICS, INC., MALLINCKRODT PLC,
ABC CORPORATIONS 1-100 ENGAGED IN THE
MANUFACTURING OF OPIOIDS,
AMERISOURCEBERGEN, MCKESSON,
CARDINAL HEALTH, ABC CORPORATIONS 1-
100 ENGAGED IN THE DISTRIBUTION OF
OPIOIDS, CVS HEALTH CORPORATION,
WALGREENS BOOTS ALLIANCE, INC.,
COSTCO WHOLESALE CORPORATION, RITE
AID CORPORATION, AND ABC
CORPORATIONS 1-100,

                            Defendants.
 Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 2 of 177 PageID: 2




                                                    TABLE OF CONTENTS

                                                                                                                                      Page(s)

I.    INTRODUCTION ....................................................................................................................1

II. PARTIES ..................................................................................................................................6

      A. Plaintiff ..............................................................................................................................6

      B. Manufacturer Defendants ..................................................................................................8

      C. Distributor Defendants ....................................................................................................10

      D. Pharmacy Defendants ......................................................................................................10

      E. Defendants’ Agents .........................................................................................................11

III. JURISDICTION AND VENUE .............................................................................................11

IV. FACTUAL BACKGROUND .................................................................................................11

      A. Defendants’ Quest for Profits, Not A Medical Breakthrough, Expanded the
         Market for Prescription Opioids to Long Term Use for “Every Day Pain” ....................12

      B. Purdue & Abbott Laboratories Co-Promotion of OxyContin .........................................18

             1.    Purdue Used Big Data to Optimize Overprescribing. ..............................................20

             2.    OxyContin Opens a New Product Category for Big Pharma. ..................................21

      C. The Manufacturer Defendants Misled the Public Regarding the Dangers of
         Opioid Addiction and the Efficacy of Opioids for Long-Term Use, Causing
         Sales and Rates of Overdose and Addiction to Soar .......................................................21

             1.    Background on Opioid Overprescribing ..................................................................21

             2.    The Fraudulent Sales Practices ................................................................................25

                   a.     The Manufacturer Defendants Funded Front Organizations that
                          Published and Disseminated False and Misleading Marketing Materials ........26

                   b.     The Manufacturer Defendants Paid Doctors and Key Opinion Leaders,
                          and Sponsored Speakers’ Bureaus to Disseminate False and Misleading
                          Messaging .........................................................................................................43

                   c.     Senate Investigations of the Manufacturer Defendants ....................................45


                                                                        i
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 3 of 177 PageID: 3




       3.    Defendants’ Marketing and Sales Strategy Worked, Resulting in
             Devastation. ..............................................................................................................50

  D. Each Manufacturer Defendant Engaged in Fraudulent And Deceptive Acts that
     Targeted Prescribers in the County .................................................................................55

       1.    Purdue.......................................................................................................................55

             a.    Purdue Falsely Marketed Low Addiction Risk to Wide Swaths of
                   Physicians ..........................................................................................................56

             b.    Purdue Funded Publications and Presentations with False and
                   Misleading Messaging ......................................................................................59

             c.    The Guilty Pleas ................................................................................................61

       2.    Janssen ......................................................................................................................64

             a.    The FDA Warned Janssen Regarding Its False Messaging ..............................65

             b.    Janssen Funded False Publications and Presentations ......................................69

       3.    Endo .........................................................................................................................72

             a.    Endo Falsely Marketed Opana ER as Crush Resistant .....................................73

             b.    New York’s Investigation Found Endo Falsely Marketed Opana ER ..............76

             c.    Endo Funded False Publications and Presentations ..........................................79

             d.    The FDA Requested Endo Withdraw Opana ER Due to the Public
                   Health Consequences of Abuse.........................................................................82

       4.    Cephalon & Teva .....................................................................................................83

             a.    Cephalon Falsely and Aggressively Marketed Cancer Drug Actiq to
                   Non-Cancer Treating Physicians.......................................................................85

             b.    Government Investigations Found Cephalon Falsely Marketed Actiq
                   for Off-Label Uses ............................................................................................86

             c.    Cephalon Falsely and Aggressively Marketed Cancer Drug Fentora to
                   Non-Cancer Treating Physicians.......................................................................88

             d.    The FDA Warned Cephalon Regarding its False and Off-Label
                   Marketing of Fentora.........................................................................................89

             e.    Cephalon Funded False Publications and Presentations ...................................91

                                                                  ii
 Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 4 of 177 PageID: 4




             5.    Insys .........................................................................................................................99

                   a.     The Indictment of Insys Executives and Arrest of Its Founder ......................101

                   b.     Insys Targeted Non-Cancer Treating Physicians and Funded False
                          Publications and Presentations ........................................................................103

             6.    Mallinckrodt ...........................................................................................................106

                   a.     Mallinckrodt Funded False Publications and Presentations ...........................108

                   b.     The DEA Investigates Suspicious Orders .......................................................110

      E. Each Manufacturer Defendant Violated New Jersey State Laws Pertaining to the
         Manufacture, Distribution, and Sale of Prescription Drugs. .........................................113

      F.     The Distributor Defendants Failed to Track and Report Suspicious Sales as
             Required by New Jersey Law. .......................................................................................114

             1.    McKesson ...............................................................................................................116

             2.    AmerisourceBergen ................................................................................................117

             3.    Cardinal Health ......................................................................................................119

      G. The Pharmacy Defendants Failed to Track and Report Suspicious Sales as
         Required by New Jersey Law. .......................................................................................122

V. TOLLING OF THE STATUE OF LIMITATIONS .............................................................125

      A. Continuing Wrong Doctrine ..........................................................................................125

      B. Discovery Rule Tolling .................................................................................................125

      C. Fraudulent Concealment Tolling ...................................................................................126

      D. Estoppel .........................................................................................................................126

VI. CLAIMS ...............................................................................................................................127

COUNT I .....................................................................................................................................127

        VIOLATIONS OF THE RACKETEER INFLUENCED AND CORRUPT
      ORGANIZATIONS ACT (“RICO”), 18 U.S.C. § 1961, ET SEQ. ......................................127

      THE OPIOID MARKETING FRAUD ENTERPRISE ........................................................128

      PATTERN OF RACKETEERING ACTIVITIES................................................................132


                                                                       iii
 Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 5 of 177 PageID: 5




      CONSPIRACY ALLEGATIONS ........................................................................................136

      RESULTING DAMAGES ...................................................................................................137

COUNT II ....................................................................................................................................138

        VIOLATIONS OF THE RACKETEER INFLUENCED AND CORRUPT
      ORGANIZATIONS ACT (“RICO”), 18 U.S.C. § 1961, ET SEQ.......................................138

      THE OPIOID DIVERSION ENTERPRISE .........................................................................141

      PATTERN OF RACKETEERING ACTIVITY ...................................................................153

      CONSPIRACY ALLEGATIONS ........................................................................................164

      RESULTING DAMAGES ...................................................................................................166

COUNT III ...................................................................................................................................166

      PUBLIC NUISANCE ...........................................................................................................166

COUNT IV...................................................................................................................................169

      NEGLIGENCE .....................................................................................................................169

COUNT V ....................................................................................................................................170

      CIVIL CONSPIRACY .........................................................................................................170

COUNT VI...................................................................................................................................171

      CIVIL CONSPIRACY .........................................................................................................171

PRAYER FOR RELIEF ..............................................................................................................171

DEMAND FOR JURY TRIAL ...................................................................................................172




                                                                       iv
    Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 6 of 177 PageID: 6




         1.       Plaintiff Sussex County (“County” or “Plaintiff”) brings this action against

Defendants: Purdue Pharma L.P.; Dr. Richard Sackler; Estate of Mortimer Sackler; Estate of

Raymond Sackler; Abbott Laboratories; Cephalon, Inc.; Teva Pharmaceutical Indusitrices Inc.;

Endo International PLC; Janssen Pharmaceuticals, Inc.; Insys Therapeutics, Inc.; Malinkrodt PLC;

ABC Corporations 1-100 engaged in the manufacturing of opioids; AmerisourceBergen;

McKesson; Cardinal Health; ABC Corporations 1-100 engaged in the distribution of opioids; CVS

Health Corporation; Walgreens Boots Alliance, Inc.; Costco Wholesale Corporation; Rite Aid

Corporation; and ABC Corporations 1-100, to prevent future harm and to redress past wrongs.

                                 I.      INTRODUCTION

         2.       America is in the midst of an ever-expanding epidemic of addiction to opioids –

both in the form of prescription pain killers and heroin.

         3.       In the next hour, five Americans will fatally overdose from opioids 1; two opioid

dependent babies will be born 2; and a significant number of prescription opioid addicts will turn

to heroin. 3 During that same time, opioid manufacturers will earn approximately $2.7 million

from opioids. 4




1
     Center   for    Disease   Control     and     Prevention,      Drug    Overdose     Death   Data,
https://www.cdc.gov/drugoverdose/data/statedeaths.html (last visited February 20, 2018).
2
  Jean Y. Ko, PhD, et al., Public Health Burden of Neonatal Abstinence Syndrome (March 10, 2017),
https://www.cdc.gov/mmwr/volumes/66/wr/mm6609a2.htm (last visited February 20, 2018).
3
   Patrick Keefe, The Family that Built an Empire of Pain, New Yorker (Oct. 23, 2017),
https://www.newyorker.com/magazine/2017/10/30/the-family-that-built-an-empire-of-pain (hereinafter
“Keefe, Empire of Pain”).
4
  Dina Gusovsky, “American Consume Vast Majority of World’s Opioids, CNBC (April 27, 2016),
https://www.cnbc.com/2016/04/27/americans-consume-almost-all-of-the-global-opioid-supply.html.


                                                   1
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 7 of 177 PageID: 7




        4.      Prescription opioids include brand-name drugs and generics like oxycodone and

hydrocodone, and are derived from opium and possess properties similar to heroin. As such,

prescription opioids are highly addictive and present precarious risks to patients and the

community.

        5.      The cause of the epidemic, and of the harms for which this lawsuit seeks redress, is

not the opioids themselves, but Defendants’ conduct. As detailed below, Defendants engaged in

a concerted, avaricious campaign to flood this country with opioids by deliberately manipulating

(and failing to police) every layer of the distribution and prescription process in order to push pills

out the door in volumes and through channels they knew would create conditions ripe for addiction

and abuse. Communities, such as Sussex County, were predictably inundated by Defendants’

man-made flood---and seek relief for all the predictable, damning consequence that have followed.

        6.      The opioid addiction epidemic was ignited in the 1990s by Purdue Pharma, at the

instance and direction of Richard, Mortimer, and Raymond Sackler.

        7.      Historically, because it was accepted within the medical community that opioids

were extremely addictive and debilitating for treatment of chronic pain, opioids were used only to

treat short-term acute pain or for palliative (end-of-life) care.

        8.      Purdue Pharma, manufacturer and marketer of OxyContin, changed this perception,

not with scientific advances but through a deceptive marketing scheme aimed at convincing

doctors (and the public at large) that opioids can be prescribed for long-periods of time with little

to no risk of addiction—a blatantly false premise.

        9.      Purdue’s fraudulent and deceptive marketing scheme worked, and sales for

OxyContin skyrocketed, resulting in billions of dollars for Purdue and its top executives—

including, Richard, Mortimer, and Raymond Sackler.


                                                   2
    Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 8 of 177 PageID: 8




         10.      As detailed below, Purdue’s fraudulent and deceptive marketing scheme was joined

and/or adopted by each of the Defendants, as well as those who acted in concert with them.

         11.      The record profits achieved by Purdue Pharma and others were earned at the

expense of millions of Americans who predictably fell to the tsunami of opioids that Purdue and

others unleashed, and the communities which were left to address the consequence of the crisis

created by Defendants.

         12.      Since the plan’s inception, deaths from opioids have been rising sharply.

         13.      Today, drug overdoses kill more Americans under age 50 than anything else.

         14.      More than 42,000 opioid-related deaths occurred in 2016. 5 Experts predict that

opioids could kill 500,000 Americans over the next decade, and that the annual death toll will

increase by at least 35 percent between 2015 and 2027—that means more than 93,000 deaths a

year by 2027. 6

         15.      There are now more than 100 deaths a day from opioids, and the devastation

blankets the United States—from bucolic New England suburbs to the farms in California, from

beaches in the Florida Keys to the White Mountains of New Hampshire. 7




5
     Center   for    Disease   Control     and     Prevention,      Drug    Overdose    Death   Data,
https://www.cdc.gov/drugoverdose/data/statedeaths.html (last visited February 20, 2018)
6
   Max Blau, STAT Forecast: Opioids could kill nearly 500,000 Americans in the next decade (June 27,
2017), https://www.statnews.com/2017/06/27/opioid-deaths-forecast/ (last visited February 20, 2018)
7
     Center   for    Disease   Control     and     Prevention,      Drug    Overdose    Death   Data,
https://www.cdc.gov/drugoverdose/data/statedeaths.html (last visited February 20, 2018)


                                                   3
    Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 9 of 177 PageID: 9




           16.    The epidemic touches all demographics: new born children and the elderly, men

and women, veterans and civilians, farmers and musicians, lawyers and construction workers, stay-

at-home moms and the homeless. 8

           17.    All the while, the communities where the newly addicted live struggle to contain

the epidemic and ameliorate its consequences.

           18.    Addiction is on the rise as well. It is estimated that approximately 2.6 million

Americans over the age of 12 were addicted to prescription opioids and heroin in 2015. That

number continues to climb. 9

           19.    In 2012, only 241,000 privately insured patients were diagnosed with opioid

dependence.

           20.    By 2016, that number was 1.4 million. And that does not even account for the

hundreds of thousands more battling addictions while on Medicaid or Medicare, or while

uninsured. 10

           21.    And, increasingly, those who have an opioid dependency, but cannot obtain a

prescription (either because they cannot afford it, or cannot find a doctor to fill it), turn from

prescription pills to heroin or fentanyl – which is less expensive, often more accessible, and can

be even more potent and more dangerous. 11




8
    https://www.statnews.com/2017/06/27/opioid-deaths-forecast/ (last visited February 20, 2018)
9
    https://www.statnews.com/2017/06/27/opioid-deaths-forecast/ (last visited February 20, 2018)
10
     Id.
11
     Id.


                                                      4
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 10 of 177 PageID: 10




           22.   Indeed, 75 percent of patients in heroin treatment centers started their opioid use

with prescription medications, not heroin. 12

           23.   Based on these statistics, most Americans know someone that either is struggling

with, has been impacted by, or has died from an opioid addiction.

           24.   In 1991, doctors wrote 76 million opioid prescriptions. 13 Less than a decade later

(by 2000), that number had almost doubled, jumping to 131,000,000. 14 By the next decade (2012),

the number had almost doubled again, to an alarming 259,000,000 prescriptions 15--enough for

every man, woman, and child to get at least one bottle of prescription opioid pills that year.

           25.   By 2015, the volume of opioids prescribed was enough for every American to be

medicated around the clock for three weeks.

           26.   The increased sales of prescription opioids are not accompanied by an overall

change in the amount of pain reported. 16




12
        Maia   Szalavitz,    “Five      Myths      About      Heroin”     (March      4,   2016),
https://www.washingtonpost.com/opinions/five-myths-about-heroin/2016/03/04/c5609b0e-d500-11e5-
b195-2e29a4e13425_story.html?utm_term=.40eeb3df6d96 (last visited February 20, 2018).
13
     Id.
14
    Christopher M. Jones, “Prescription Drug Abuse & Overdose              in the United States”
https://secure.in.gov/attorneygeneral/files/Jones_Indiana_RX_Meeting_-_CJONES(5).pdf (last visited
February 20, 2018).
15
    Opioid Painkiller Prescribing, Centers for Disease Control and Prevention: Vital Signs (July 2014),
https://www.cdc.gov/vitalsigns/opioid-prescribing/

16
  Overdoses of Prescription Opioid Pain Relievers United States, 1999—2008, Centers for Disease Control
and          Prevention:           Vital          Signs           (November            4,          2011),
https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6043a4.htm; see also, Chang H, Daubresse M,
Kruszewski S, et al. Prevalence and treatment of pain in emergency departments in the United States, 2000
– 2010. Amer. J. of Emergency Med. 2014; 32(5): 421-31.


                                                    5
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 11 of 177 PageID: 11




          27.   This meteoric rise in prescriptions (and the attendant rise in addiction to and abuse

of prescription opioids and heroin) is also not due to a medical breakthrough.

          28.   Rather, is has been Defendants’ quest for greater profits by way of a fraudulent and

deceptive marketing scheme—all at the expense of American lives and their communities—that

has caused increases in prescriptions and addictions.

          29.   The cost of the opioid epidemic is estimated to have exceeded $1 trillion from

2001 to 2017, and is projected to cost an additional $500 billion by 2020. 17

          30.   Accordingly, in addition to injunctive relief and damages for past costs incurred,

Sussex County seeks monetary damages for the costs needed to prospectively abate, contain and

minimize the impact of the epidemic on the County and its residents, including funding for: (i)

treatment programs, including expanded educational programs, medication assisted treatment, and

social services; (ii) programs to reduce demand, strengthen education in the community, and

provide associated family support and child services; (iii) harm reduction programs, including

improved access and training regarding naloxone and other overdose antidotes; and (iv) increased

police and task force activity to reduce diversion of prescription opioids and the supply of illicit

opioids, such as heroin and fentanyl.

                                      II.      PARTIES

          A.    Plaintiff

          31.   Plaintiff Sussex County, New Jersey (“County” or “Plaintiff”) is located in New

Jersey.



17
  Economic Toll of Opioid Crisis In U.S. Exceeded $1 Trillion Since 2001, https://altarum.org/about/news-
and-events/economic-toll-of-opioid-crisis-in-u-s-exceeded-1-trillion-since-2001 (last visited February 20,
2018)


                                                    6
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 12 of 177 PageID: 12




       32.     The County has incurred significant costs and a loss of resources attempting to curb

the epidemic, impacting virtually every branch of the County—from emergency services, to the

courts, to care facilities and clinics, to prisons, and to the police department.

       33.     The County has been compelled to spend increasing amounts of money and

resources to combat the increasing opioid epidemic, including but not limited to:

               (a)     Medication costs for employees and retirees;

               (b)     Health insurance premiums paid on behalf of employees and retirees;

               (c)     Addiction treatment for employees and retirees;

               (d)     Costs related to absenteeism due to addiction in the workforce;

               (e)     Overdose- and addiction-related medical and hospital costs for employees

                       and retirees;

               (f)     Overdose-related emergency room services for indigent members of the

                       community and jail inmates;

               (g)     Detoxification, substance abuse treatment, and certain related medical care

                       for jail inmates;

               (h)     Incarceration costs for opioid-related crimes;

               (i)     Police services associated with opioid arrests and overdose calls;

               (j)     Drug court and related judicial expenditures;

               (k)     Medical examiner and burial costs associated with overdoses and related

                       medical conditions; and

               (l)     Homelessness services and mental health services related to opioid

                       addiction.




                                                   7
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 13 of 177 PageID: 13




       34.     The County has expended taxpayers’ resources to address these harms caused by

the opioid epidemic, as well as many others. In many cases, law enforcement has, due to the

exigency and need, become the first responders to deal with the crisis. This is not only counter-

productive to law enforcement’s intended mission, but it is also not an effective way to stem of the

epidemic of addiction.

       35.     Defendants can, and must, be held accountable.

       B.      Manufacturer Defendants

       36.     Defendant Purdue Pharma L.P. is a Delaware limited partnership formed in 1991

with headquarters located in Stamford, Connecticut and offices for Research and Development in

Cranbury, New Jersey and Ewing, New Jersey, as well as facilities in Totowa, New Jersey that

manufacture and distribute OxyContin. The company maintains four operational branches: Purdue

Pharma L.P., the Purdue Frederick Company, Purdue Pharmaceutical Products L.P. and Purdue

Products L.P. (referred to collectively herein as “Purdue”).

       37.     Defendant Dr. Richard Sackler (“Dr. Sackler”) is a board member and the former

President and Co-Chairman of Purdue Pharma L.P. Dr. Sackler is the named inventor on multiple

patents directed toward the opioids at issue in the opioid addiction epidemic.

       38.     Defendant the Estate of Mortimer Sackler (“Estate of M. Sackler”) was co-CEO of

Purdue Pharma during the crucial period of OxyContin’s development and promotion.

       39.     Defendant the Estate of Raymond Sackler (“Estate of R. Sackler”) was co-CEO of

Purdue Pharma during the crucial period of OxyContin’s development and promotion.

       40.     Defendant Abbott Laboratories (“Abbott”) is an Illinois corporation with its

principal place of business in Abbott Park, Illinois.




                                                  8
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 14 of 177 PageID: 14




       41.     Defendant Cephalon, Inc. is a Delaware corporation with its headquarters and

principal place of business located in Frazer, Pennsylvania.

       42.     Defendant Teva Pharmaceutical Industries Inc. (“Teva USA”) is a wholly-owned

subsidiary of Teva Pharmaceutical Industries, Ltd. (Teva Ltd.”), an Israeli corporation. Teva USA

is a Delaware corporation with its principal place of business in Pennsylvania.

       43.     Teva USA and Cephalon, Inc. work together closely to market and sell Cephalon

products in the United States. Teva USA conducts Teva Ltd.’s sales and marketing activities for

Cephalon in the United States and has done so since Teva Ltd.’s October 2011 acquisition of

Cephalon. Teva USA holds out Actiq and Fentora as Teva products to the public. Teva USA sells

all former Cephalon branded products through its “specialty medicines” division. The FDA

approved prescribing information and medication guide, which is distributed with Cephalon

opioids marketed and sold in Chicago, discloses that the guide was submitted by Teva USA, and

directs physicians to contact Teva USA to report adverse events. (Teva USA and Cephalon, Inc.

collectively are referred to herein as “Cephalon.”)

       44.     Defendant Endo International plc is an Irish public limited company with its

headquarters in Dublin, Ireland. Endo Pharmaceuticals Inc. (together with Endo International plc,

“Endo”) is a Delaware corporation with its headquarters and principal place of business in

Malvern, Pennsylvania. Endo Pharmaceuticals Inc. is an indirectly wholly-owned subsidiary of

Endo International plc.

       45.     Defendant Janssen Pharmaceuticals, Inc. (“Janssen”) (formerly known as Ortho-

McNeil-Janssen Pharmaceuticals, Inc. and Janssen Pharmaceutica) is headquartered in Titusville,

New Jersey and Raritan, New Jersey. Janssen is a wholly-owned subsidiary of Johnson & Johnson,

a New Jersey corporation with its principal place of business in New Brunswick, New Jersey.


                                                 9
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 15 of 177 PageID: 15




       46.     Defendant Insys Therapeutics, Inc. (“Insys”) is a Delaware corporation with its

principal place of business in Chandler, Arizona.

       47.     Defendant Mallinckrodt plc is an Irish public limited company with its headquarters

in Staines-Upon-Thames, Surrey, United Kingdom. Mallinckrodt Pharmaceuticals (together with

Mallinckrodt plc, “Mallinckrodt”) is a Delaware corporation with its headquarters in Hazelwood,

Missouri.

       48.     ABC Corporations 1-100 engaged in the manufacturing of opioids.

       C.      Distributor Defendants

       49.     Defendant AmerisourceBergen is a Delaware corporation with its headquarters and

principal place of business located in Chesterbrook, Pennsylvania.

       50.     Defendant McKesson is a Delaware corporation with its headquarters and principal

place of business located in San Francisco, California.

       51.     Defendant Cardinal Health is a Delaware corporation with its headquarters and

principal place of business located in Dublin, Ohio.

       52.     ABC Corporations 1-100 engaged in the distribution of opioids.

       D.      Pharmacy Defendants

       53.     Defendant CVS Health Corporation is a Delaware corporation with its headquarters

and principal placed of business located in Woonsocket, Rhode Island.

       54.     Defendant Walgreens Boots Alliance, Inc. is a Delaware corporation with its

headquarters in Deerfield, Illinois.

       55.     Defendant Costco Wholesale Corporation is a Washington corporation with its

headquarters in Issaquah, Washington.




                                                10
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 16 of 177 PageID: 16




       56.     Defendant Rite Aid Corporation is a Delaware Corporation with its headquarters in

Camp Hill, Pennsylvania.

       57.     ABC Corporations 1-100 engaged in the filling of prescriptions for opioids.

       E.      Defendants’ Agents

       58.     All of the actions described in this Complaint are part of, and in furtherance of, the

unlawful conduct alleged herein, and were authorized, ordered, and/or done by Defendants or their

officers, agents, employees, or other representatives while actively engaged in the management of

Defendant’s affairs within the course and scope of their duties and employment, and/or with

Defendant’s actual, apparent, and/or ostensible authority.

       59.     Jane and John Does 1-100, and ABC Corporations 1-100 actively engaged in the

management of Defendants’ affairs within the course and scope of their duties and employment,

and/or with Defendant’s actual, apparent, and/or ostensible authority.

                        III.     JURISDICTION AND VENUE

       60.     This Court has personal jurisdiction over Defendants because they transact and/or

during the relevant period, have transacted business in the State of New Jersey and in Sussex

County.

       61.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and 18 U.S.C. § 1961, et

seq. as well as 28 U.S.C. § 1332.

       62.     Venue in this Court is proper under 28 U.S.C. § 1391(b).

                           IV.      FACTUAL BACKGROUND

       63.     The opioid epidemic plaguing this country today has its roots not in the products

themselves, but in Defendants’ conduct, namely the development, marketing, manufacture, sale,

and distribution of opioids from the 1990’s to the present day.


                                                 11
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 17 of 177 PageID: 17




       64.    As Senator McCaskill declared:

               The opioid epidemic is the direct result of a calculated marketing and sales
       strategy developed in the 90’s, which delivered three simple messages to
       physicians. First, that chronic pain was severely undertreated in the United States.
       Second, that opioids were the best tool to address that pain. And third, that opioids
       could treat pain without risk of serious addiction. As it turns out, these messages
       were exaggerations at best and outright lies at worst.

                                               *        *   *

              Our national opioid epidemic is complex, but one explanation for this crisis
       is simple, pure greed.

       A.     Defendants’ Quest for Profits, Not A Medical Breakthrough,
              Expanded the Market for Prescription Opioids to Long Term Use for
              “Every Day Pain”

       65.    By the late 1980s, the patent on its main source of revenue, a morphine pill for

cancer patients called MS Contin, was running out for Purdue. Executives—including Richard,

Raymond, and Mortimer Sackler—anticipated a massive loss of revenue as generic versions drove

down the price of MS Contin.

       66.    In a 1990 memo, Robert F. Kaiko (“Kaiko”), vice president for clinical research,

explained that “MS Contin may eventually face such serious generic competition that other

controlled-release opioids must be considered.”

       67.    Purdue already had developed a mechanism to extend a drug’s release over time.

In MS Contin, that mechanism made morphine last 8 to 12 hours. Purdue decided to use it on an

old, cheap narcotic, oxycodone.

       68.    Sold under several names and formulations, including Percocet and Roxicodone,

oxycodone controls pain for up to six hours.




                                                   12
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 18 of 177 PageID: 18




       69.      With the delayed-release mechanism, executives, chief among them Richard

Sackler, theorized that the drug would last 12 hours — at least twice as long as generics and the

high end of MS Contin’s range.

       70.      The first patients to use this drug, named OxyContin, were women recuperating

from abdominal and gynecological surgery at two hospitals in Puerto Rico in 1989. In the clinical

study, designed and overseen by Purdue scientists and paid for by the company, 90 women were

given a single dose of the drug while other patients were given short-acting painkillers or placebos.

None of the women were regular users of painkillers, so they were more susceptible to the effects

of narcotics.

       71.      Even so, more than a third of the women given OxyContin started complaining

about pain in the first eight hours and about half required more medication before the 12-hour

mark, according to an FDA analysis of the study.

       72.      Despite the results of the clinical trials calling into question the 12-hour

effectiveness, Purdue continued developing OxyContin as a 12-hour drug. It did not test

OxyContin at more frequent intervals (i.e., intervals of less than 12-hours).

       73.      In statements to the patent office—contrary to the results of its clinical testing—

Purdue claimed that OxyContin “provides pain relief [to] patient[s] for at least 12 hours after

administration.”

       74.      Purdue launched OxyContin in 1996, touting in advertisements in medical journals

that it would last 12-hours. For example, in one advertisement, a spotlight illuminated two dosage

cups, one marked 8 AM and the other 8 PM. “REMEMBER, EFFECTIVE RELIEF JUST TAKES




                                                 13
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 19 of 177 PageID: 19




TWO,” and another read “One dose relieves pain for 12 hours, more than twice as long as generic

medications.”18

       75.       Before OxyContin, doctors had viewed narcotic painkillers as dangerously

addictive and primarily reserved their long-term use for cancer patients and the terminally ill.

Purdue, led by the Sacklers, wanted a bigger market, and set out to create it through a campaign

of false and deceptive marketing.

       76.       “We do not want to niche OxyContin just for cancer pain,” a marketing executive

explained to employees planning the drug’s debut, according to minutes of the 1995 meeting.

       77.       Accordingly, under the direction of the Sacklers, Purdue spent $207 million on the

launch of OxyContin, doubling its sales force to 600. Sales representatives were trained to pitch

the drug to family doctors and general practitioners to treat common conditions such as back aches

and knee pain.

       78.       With Percocet and other short-acting drugs, patients have to remember to take a pill

up to six times a day, Purdue told doctors. OxyContin “spares patients from anxious ‘clock-

watching.’”

       79.       Purdue’s marketing effort was brazen. Sales representatives showered prescribers

with clocks and fishing hats embossed with “Q12h.” The company invited doctors to dinner

seminars and flew them to weekend junkets at resort hotels, where they were encouraged to

prescribe OxyContin and promote it to colleagues back home.




18
    Harriet Ryan, et al., “You Want A Description of Hell?” OxyContin’s 12-Hour Problem, L.A. Times
(May 5, 2016), http://www.latimes.com/projects/oxycontin-part1/ (hereinafter “Ryan, Description of
Hell”).


                                                  14
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 20 of 177 PageID: 20




        80.    Purdue sales representatives, who spent their days visiting doctors to talk up

OxyContin, heard repeatedly that the drug did not last. In reports to Purdue headquarters, they

wrote that many physicians were prescribing it for three or even four doses a day.

        81.    By 2000, data analyzed by company employees showed that one in five OxyContin

prescriptions was for use every eight hours, or even more frequently.

        82.    But, managed care companies began denying these shorter prescriptions, and

pharmacies refused to fill prescriptions for anything other than every twelve hours. This created

a sales problem for Purdue and the Sacklers.

        83.    To solve this problem, the Purdue (incredibly without any scientific basis) sales

team was instructed to recommend to physicians that they increase the strength of the dose of the

prescriptions rather than the frequency and to remind physicians that there is no ceiling on the

amount of OxyContin a patient can be prescribed.

        84.    While increasing the dosage could extend the duration, it did not guarantee 12 hours

of relief.

        85.    But, higher doses did guarantee more money for Purdue and its sales

representatives, while exposing patients to greater risks of physical and psychological dependence.

        86.    Purdue charged wholesalers on average about $97 for a bottle of the 10-milligram

pills, the smallest dosage, while the maximum strength, 80 milligrams, cost more than $630,

according to 2001 sales. On information and belief, commissions and performance evaluations

for the sales force were based in part on the proportion of sales from high-dose pills.

        87.    Purdue was aware that those on higher doses of opioids are more likely to overdose.




                                                 15
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 21 of 177 PageID: 21




          88.     Indeed, an analysis of the medical records of more than 32,000 patients on

OxyContin and other painkillers in Ontario, Canada, found that one in 32 patients on high doses

fatally overdosed.

          89.     Purdue and the Sacklers knew that the potential for abuse was a barrier to expanding

opioid sales. For example, prior to launching OxyContin, Purdue conducted focus groups with

doctors and “learned that the ‘biggest negative’ that might prevent widespread use of the drug was

ingrained concern regarding the ‘abuse potential’ of opioids.” 19

          90.     In its initial press release launching the drug, Purdue told doctors that one

OxyContin tablet would provide “smooth and sustained pain control all day and all night.” Based

in large part on that promise, and Purdue’s repeated assurances that opioids were both effective

and non-addictive, OxyContin became America’s bestselling painkiller. 20 But, Purdue had no

evidentiary basis for these claims.

          91.     In truth, and as alleged above, Purdue’s nationwide marketing claims were false

and highly deceptive. OxyContin was not superior to immediate-release opioids. And not only

does OxyContin wear off well in advance of 12 hours, as Purdue’s own early studies showed, it is

(contrary to Purdue’s central thesis) highly addictive.




19
     Keefe, Empire of Pain, supra n.3.
20
   Press Release, Purdue Pharma L.P., New Hope for Millions of Americans Suffering from
Persistent Pain: Long-Acting OxyContin Tablets Now Available to Relieve Pain (May 31, 1996);
see also, http://documents.latimes.com/oxycontin-press-release-1996/ (last visited February 20,
2018


                                                   16
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 22 of 177 PageID: 22




           92.     “Brain abnormalities resulting from chronic use of heroin, oxycodone, and other

morphine-derived drugs are underlying causes of opioid dependence (the need to keep taking drugs

to avoid a withdrawal syndrome) and addiction (intense drug craving and compulsive use).” 21

           93.     Furthermore, contrary to what Purdue was telling doctors, experts characterized the

12-hour dosing regimen as “‘an addiction producing machine.’” 22 Purdue had reportedly known

for decades that it falsely promised 12-hour relief and nevertheless mobilized hundreds of sales

representatives to “refocus” physicians on 12-hour dosing:

                  . . . Even before OxyContin went on the market, clinical trials showed
                   many patients weren’t getting 12 hours of relief. Since the drug’s debut in
                   1996, the company has been confronted with additional evidence, including
                   complaints from doctors, reports from its own sales representatives and
                   independent research.

                  The company has held fast to the claim of 12-hour relief, in part to protect
                   its revenue. OxyContin’s market dominance and its high price – up to
                   hundreds of dollars per bottle – hinge on its 12-hour duration. Without that,
                   it offers little advantage over less expensive painkillers.

                  When many doctors began prescribing OxyContin at shorter intervals in the
                   late 1990s, Purdue executives mobilized hundreds of sales representatives
                   to “refocus” physicians on 12-hour dosing. Anything shorter “needs to be
                   nipped in the bud. NOW!!” one manager wrote to her staff.

                  Purdue tells doctors to prescribe stronger doses, not more frequent ones,
                   when patients complain that OxyContin doesn’t last 12 hours. That
                   approach creates risks of its own. Research shows that the more potent the
                   dose of an opioid such as OxyContin, the greater the possibility of overdose
                   and death.




21
       Kosten, et al., The Neurobiology of Opioid Dependence: Implications for Treatment,
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2851054/
22
     Ryan, Description of Hell, supra n. 16.


                                                    17
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 23 of 177 PageID: 23




                More than half of long-term OxyContin users are on doses that public health
                 officials consider dangerously high, according to an analysis of nationwide
                 prescription data conducted for The Times. 23

         94.     As reported by The New York Times, “internal Purdue Pharma documents show that

company officials recognized even before the drug was marketed that they would face stiff

resistance from doctors who were concerned about the potential of a high-powered narcotic like

OxyContin to be abused by patients or cause addiction.” To combat this resistance, Purdue falsely

promised the long-acting, extended-release formulation was safer and “less prone to such

problems.” 24

         B.      Purdue & Abbott Laboratories Co-Promotion of OxyContin

         95.     Purdue and Abbott entered into a co-promotion agreement to market and sell

OxyContin from 1996 through 2002—a critical period directly following the approval of the drug

by the U.S. Food and Drug Administration.

         96.     With Abbott’s help, sales of OxyContin went from a mere $49 million in its first

full year on the market to $1.6 billion in 2002. Over the life of the partnership, Purdue paid Abbott

at least $374 million.

         97.     The sales teams of Purdue and Abbott worked together -- holding regular strategy

sessions, alternating meeting locations between Purdue’s Stamford, Conn., headquarters and

Abbott’s corporate offices in Illinois.




23
     Ryan, Description of Hell, supra n. 16.
24
    Barry Meier, In Guilty Plea, OxyContin Maker to Pay $600 Million, N.Y. Times (May 10, 2007),
http://www.nytimes.com/2007/05/10/business/11drug-web.html (hereinafter “Meier, Guilty Plea”).


                                                 18
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 24 of 177 PageID: 24




       98.     Indeed, an Abbott executive wrote to Purdue’s vice president of marketing pledging

to take the relationship between the companies to “new heights with our positioning of OxyContin

as a key component of Abbott Pain Management.”

       99.     Abbott heavily incentivized its sales staff to push OxyContin, offering $20,000 cash

prizes and luxury vacations to top performers.

       100.    While marketing a highly dangerous and addictive drug, the sales team cavalierly

used terminology from the Crusades: Sales representatives were called “royal crusaders” and

“knights” in internal documents, and they were supervised by the “Royal Court of OxyContin” —

executives referred to in memos as the “Wizard of OxyContin,” “Supreme Sovereign of Pain

Management,” and the “Empress of Analgesia.” The head of pain care sales, Jerry Eichhorn, was

the “King of Pain” and signed memos simply as “King.”

       101.    Abbott sales staff was instructed that if a doctor was concerned about the euphoria

a patient was experiencing on the shorter-acting painkiller Vicodin, they should tell the physician,

“OxyContin has fewer such effects.”

       102.    Abbott also instructed sales representatives to highlight the “less abuse/addiction

potential” of the drug, which could be taken just twice a day because of its time-release

formulation.

       103.    Abbott sales representatives were also given a graphic to show doctors that depicted

levels of its pain-killing ingredient in the bloodstream holding steady, but, on information and

belief, the graphic mislead physicians to believe that the levels were “steadier” or “flatter” than

they actually were.




                                                 19
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 25 of 177 PageID: 25




       104.    And a “coaching sheet” prepared for Abbott sales personnel advised discussing the

potential abuse of OxyContin only if a doctor brought it up, and to tell physicians that it was “street

users” who were misusing the drug, rather than “true pain patients.”

       105.    On information and belief, under the agreement with Purdue, Abbott received 25

percent of all net sales, up to $10 million, for prescriptions written by doctors its sales

representatives called on, and 30 percent of sales above $10 million, according to court records.

        106.   On information and belief, prescriptions written by “Abbott MD’s” comprised 25

percent of all OxyContin prescriptions, and between 1996 and 2002, Abbott was paid more than

$374 million in commissions.

        107.   Even after Abbott stopped selling OxyContin, it received a residual payment of 6

percent of net sales of OxyContin by Purdue.

               1.      Purdue Used Big Data to Optimize Overprescribing.

        108.   On information and belief, for years Purdue has compiled profiles of doctors and

their prescribing habits into databases.

        109.   These databases organized the information based on location to indicate the

spectrum of prescribing patterns in a given state or county.

        110.   Armed with this sensitive data, Purdue’s sales representatives could determine

which doctors they would target to sell OxyContin to and which populations were susceptible to

its product.

        111.   Indeed, Purdue’s databases contained information of hundreds of doctors suspected

of recklessly prescribing OxyContin to addicts and drug dealers, but Purdue did not timely alert

law enforcement or medical authorities.




                                                  20
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 26 of 177 PageID: 26




       112.    In other words, Purdue, through its use of big data had a window to see where

OxyContin was being prescribed and recklessly overprescribed. And, rather than putting a stop to

it, simply pushed more pills in that direction.

               2.      OxyContin Opens a New Product Category for Big Pharma.

       113.    Purdue’s marketing of OxyContin transformed the practice of medicine. Other drug

companies began peddling their own narcotic painkillers for routine injuries all based on the twin

falsities that these powerful narcotics were not addictive and were safe and effective treatments

for routine pain.

       114.    By 2010, one out of every five doctor’s visits in the U.S. for pain resulted in a

prescription for narcotic painkillers, according to a Johns Hopkins University study.

       C.      The Manufacturer Defendants Misled the Public Regarding the
               Dangers of Opioid Addiction and the Efficacy of Opioids for Long-
               Term Use, Causing Sales and Rates of Overdose and Addiction to
               Soar

       115.    From the mid-90s to the present, the Manufacturer Defendants aggressively

marketed and falsely promoted opioids as presenting little to no risk of addiction, even when used

long term for chronic pain. They infiltrated medical academia faculty and literature as well as

regulatory agencies to convince doctors that treating chronic pain with long-term opioids was

evidence-based medicine when, in fact, it was not. Huge prescribing and profits resulted from

these efforts, leading to the present addiction and overdose epidemic.

               1.      Background on Opioid Overprescribing

       116.    The Manufacturer Defendants’ scheme to drive their rapid and dramatic expansion

of prescription opioids relied on the misuse of two reports. The first was a 100-word letter to the




                                                  21
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 27 of 177 PageID: 27




editor published in 1980 in the New England Journal of Medicine (“1980 Letter to the Editor”).25

A 2017 study in the New England Journal of Medicine concluded:

        that a five-sentence letter published in the Journal in 1980 was heavily and
        uncritically cited as evidence that addiction was rare with long-term opioid therapy.
        We believe that this citation pattern contributed to the North American opioid crisis
        by helping to shape a narrative that allayed prescribers’ concerns about the risk of
        addiction associated with long-term opioid therapy. 26

        117.     Second was a single retrospective study published by Drs. Russell Portenoy

(“Portenoy”) and Kathleen Foley (“Foley”) (“Portenoy Publication”). 27 Portenoy, one of the

industry’s most vocal advocates for long-term opioid use, made it his life’s work to campaign for

the movement to increase use of prescription opioids. He was one of Opioid manufacturer’s paid


25
     The 1980 Letter to the Editor, by Jane Porter (“Porter”) and Dr. Herschel Jick (“Jick”), reported that
less than 1% of patients at Boston University Medical Center who received narcotics while hospitalized
became addicted. Jane Porter & Hershel Jick, Addiction rate in patients treated with narcotics, 302(2) New
Eng. J. Med. 123 (Jan. 10, 1980). The letter did not support the conclusion for which it was often cited by
the industry. Harrison Jacobs, This one-paragraph letter may have launched the opioid epidemic, Bus.
Insider (May 26, 2016), http://www.businessinsider.com/porter-and-jick-letter-launched-the-opioid-
epidemic-016-5 (hereinafter “Jacobs, One-paragraph letter”). As discussed in a 2009 article in the
American Journal of Public Health, the 1980 Letter to the Editor “shed[] some light on the risk of addiction
for acute pain, [but did] not help establish the risk of iatrogenic addiction when opioids are used daily for a
prolonged time in treating chronic pain. [Indeed, t]here are a number of studies . . . that demonstrate that
in the treatment of chronic non-cancer-related pain with opioids, there is a high incidence of prescription
drug abuse.” Art Van Zee, The Promotion and Marketing of OxyContin: Commercial Triumph, Public
Health Tragedy, 99(2) Am. J. Pub. Health 221-27 (Feb. 2009).
26
     http://www.nejm.org/doi/full/10.1056/NEJMc1700150.
27
  In 1986, the medical journal Pain, which would eventually become the official journal of the American
Pain Society (“APS”), published an article by Portenoy and Foley summarizing the results of a “study” of
38 chronic non-cancer pain patients who had been treated with opioid painkillers. Portenoy and Foley
concluded that, for non-cancer pain, opioids “can be safely and effectively prescribed to selected patients
with relatively little risk of producing the maladaptive behaviors which define opioid abuse.” However,
their study was neither scientific nor did it meet the rigorous standards commonly used to evaluate the
validity and strength of such studies in the medical community. For instance, the study was not a
prospective, and had no placebo control group—essentially, the authors queried a few dozen patients about
their prior experiences with opioid treatment. The authors themselves advised caution, stating that the drugs
should be used as an “alternative therapy” and recognizing that longer-term studies of patients on opioids
would have to be performed. None were. See Russell K. Portenoy & Kathleen M. Foley, Chronic use of
opioid analgesics in non-malignant pain: report of 38 cases, 25(2) Pain 171-86 (May 1986).


                                                      22
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 28 of 177 PageID: 28




“thought leaders” and was paid to travel the country to promote more liberal opioid prescribing

for many types of pain.         His talks were sponsored by the Manufacturer Defendants and

organizations paid by them as continuing medical education (“CME”) programs for doctors. He

had financial relationships with at least a dozen pharmaceutical companies, most of which

produced prescription opioids. 28

          118.   Portenoy has now admitted that he minimized the risks of opioids. In a 2011

interview released by Physicians for Responsible Opioid Prescribing, Portenoy stated that his

earlier work purposefully relied on evidence that was not “real” and, in fact, left real evidence

behind:

          I gave so many lectures to primary care audiences in which the Porter and Jick
          article was just one piece of data that I would then cite, and I would cite six, seven,
          maybe ten different avenues of thought or avenues of evidence, none of which
          represented real evidence, and yet what I was trying to do was to create a narrative
          so that the primary care audience would look at this information in toto and feel
          more comfortable about opioids in a way they hadn’t before. In essence this was
          education to destigmatize [opioids], and because the primary goal was to
          destigmatize, we often left evidence behind. 29

          119.   The damage, however, was already done.               Remarkably, the Manufacturer

Defendants used these two publications, the 1980 Letter to the Editor and the Portenoy Publication,

as the foundation for a massive, far-reaching campaign to dramatically shift the thinking of

healthcare providers, patients, policymakers and the public on the risk of addiction presented by

opioids.




28
     Anna Lembke (2016), Drug Dealer, MD – How Doctors Were Duped, Patients Got Hooked, and Why
It’s So Hard to Stop, at 59 (citing Barry Meier, Pain Killer: A “Wonder” Drug’s Trail of Addiction and
Death (St. Martin’s Press, 1st ed. 2003)).
29
    Andrew Kolodny, Opioids for Chronic Pain: Addiction is NOT Rare, YouTube (Oct. 30, 2011),
https://www.youtube.com/watch?v=DgyuBWN9D4w.


                                                    23
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 29 of 177 PageID: 29




          120.    In 1997, the APS and the American Academy of Pain Medicine (“AAPM”) (both

funded by the Manufacturer Defendants) issued a “landmark consensus,” co-authored by Portenoy,

stating there is little risk of addiction or overdose in pain patients. 30

          121.    Despite the prescription opioids’ highly addictive qualities, the Manufacturer

Defendants aggressive pro-opioid marketing efforts effected a dramatic shift in the public’s and

prescribers’ perception of the safety and efficacy of opioids for chronic long-term pain and

everyday use. Contrary to what doctors had previously understood about opioid risks and benefits,

they were encouraged for the last two decades by the Manufacturer Defendants to prescribe opioids

aggressively and were assured, based on false evidence provided directly by the Manufacturer

Defendants and numerous medical entities funded by or related to the Manufacturer Defendants

(and others with financial interests in generating more opioid prescriptions), that: (i) the risk of

becoming addicted to prescription opioids among patients being treated for pain was low, even as

low as less than 1%; and (ii) great harm was caused by “under-treated pain.” These two

foundational falsehoods led directly to the current opioid crisis.

          122.    As described in more detail below, the essence of the scheme was to redefine back

pain, neck pain, headaches, arthritis, and other common conditions suffered by most of the

population at some point in their lives as a distinct malady – chronic pain – that doctors and patients

should take seriously and for which opioids were an appropriate, successful, and low-risk

treatment.




30
     Jacobs, One-paragraph letter, supra n.23.


                                                    24
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 30 of 177 PageID: 30




        123.    The scheme was tragically successful. Indeed, studies now show more than 85%

of patients taking OxyContin at common doses are doing so for chronic non-cancer related pain. 31

        124.    This false and misleading marketing strategy continued despite studies revealing

that up to 56% of patients receiving long-term prescription opioid painkillers for chronic back pain

progress to addictive opioid use, including patients with no prior history of addiction. 32

        125.    Thus, based on false and incomplete evidence, the Manufacturer Defendants

expanded their market exponentially from patients with end-stage cancer and acute pain, an

obviously limited customer base, to anyone suffering from “chronic pain,” which by some

accounts includes approximately 100 million Americans – nearly one-third of the country’s

population. 33 The treatment of chronic pain includes patients whose general health is good enough

to refill prescriptions month after month, year after year.

        126.    The promotion, distribution (without reporting suspicious sales) and rampant sale

of opioids for such treatment has made defendants billions of dollars. It has also led to the opioid

addiction and overdose crisis in the County and throughout the Country.

                2.      The Fraudulent Sales Practices

        127.    As set forth below, the Manufacturer Defendants employed a variety of strategies

both to normalize the use of opioids for chronic long-term pain and to misrepresent the very

significant risk of abuse, addiction, overdose, and death.


31
  Harriet Ryan, et al., “OxyContin goes global – ‘We’re only just getting started’”, L.A. Times (December
18, 2016), http://www.latimes.com/projects/la-me-oxycontin-part3/ (hereinafter “Ryan, OxyContin goes
global”).
32
  Lembke (2016), supra n.26, at 22 (citing Martell, et al., Systematic review: opioid treatment for chronic
back pain: prevalence, efficacy and association with addiction, 146(2) Ann. Intern. Med. 116-27 (2007).
33
    AAPM Facts and Figures on Pain, The American Academy of Pain Medicine,
http://www.painmed.org/patientcenter/facts_on_pain.aspx#refer (last visited February 20, 2018).


                                                    25
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 31 of 177 PageID: 31




                        a.      The Manufacturer Defendants Funded Front
                                Organizations that Published and Disseminated False
                                and Misleading Marketing Materials

        128.    Defendants sponsored purportedly neutral medical boards and foundations that

educated doctors and set guidelines for the use of opioids in medical treatment in order to promote

the liberal prescribing of opioids for chronic pain. The following organizations, funded by the

Manufacturer Defendants, advised doctors that liberal prescribing of opioids was both safe and

effective. In truth, it was neither safe, nor effective.

        129.    Federation of State Medical Boards: The Federation of State Medical Boards

(“FSMB”) is a trade group representing the 70 medical and osteopathic boards in the United States.

The FSMB develops guidelines that serve as the basis for model policies with the stated goal of

improving medical practice. Defendants Purdue, Cephalon and Endo have provided substantial

funding to the FSMB.

        130.    In 2007, the FSMB printed and distributed a physician’s guide on the use of opioids

to treat chronic pain titled “Responsible Opioid Prescribing” by Dr. Scott M. Fishman

(“Fishman”). After the guide was adopted as a model policy, the FSMB reportedly asked Purdue

for $100,000 to help pay for printing and distribution. FSMB disseminated the guide to 700,000

practicing doctors.

        131.    The guide’s clear purpose is to deceive prescribers regarding the purported under-

treatment of pain and falsely assure them that opioid therapy is an appropriate treatment for

chronic, non-cancer pain:

               Pain management is integral to good medical practice and for all patients;

               Opioid therapy to relieve pain and improve function is a legitimate
                medical practice for acute and chronic pain of both cancer and non-cancer
                origins;


                                                   26
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 32 of 177 PageID: 32




              Patients should not be denied opioid medications except in light of clear
               evidence that such medications are harmful to the patient.

                                         *      *      *

               Four key factors contribute to the ongoing problem of under-treated pain:

               1.      Lack of knowledge of medical standards, current research, and
               clinical guidelines for appropriate pain treatment;

               2.      The perception that prescribing adequate amounts of opioids will
               result in unnecessary scrutiny by regulatory authorities;

               3.      Misunderstanding of addiction and dependence; and

               4.      Lack of understanding of regulatory policies and processes.

       132.    The guide also purports to offer “professional guidelines” that will “easily and

efficiently” allow physicians to manage that risk and “minimize the potential for abuse.” Indeed,

it states that even for those patients assessed to have risk of substance abuse, “it does not mean

that opioid use will become problematic or that opioids are contraindicated,” just that physicians

should use additional care in prescribing.

       133.    The guide further warns physicians to “[b]e aware of the distinction between

pseudo addiction and addiction” and teaches that behaviors such as “[r]equesting [drugs] by

name,” “[d]emanding or manipulative behavior,” “[o]btaining opioid drugs from more than one

physician” and “[h]oarding opioids,” these are just signs of “pseudoaddiction.”

       134.    It defines “Physical Dependence” as an acceptable result of opioid therapy not to

be equated with addiction and states that while “[i]t may be tempting to assume that patients with

chronic pain and a history of recreational drug use who are not adherent to a treatment regimen

are abusing medications,” there could be other acceptable reasons for non-adherence.




                                                27
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 33 of 177 PageID: 33




        135.    The guide, which became the seminal authority on opioid prescribing for the

medical profession, dramatically overstated the safety and efficacy of opioids and understated the

risk of opioid addiction.

        136.    This heightened focus on the under-treatment of pain was a concept designed by

the Manufacturer Defendants to sell opioids. The FSMB actually issued a report calling on

medical boards to punish doctors for inadequately treating pain. 34 Among the drafters of this

policy was Dr. J. David Haddox (“Haddox”).

        137.    Haddox coined the term “pseudoaddiction,” which wholly lacked scientific

evidence but quickly became a common way for the Manufacturer Defendants and their allies to

promote the use of opioids even to patients displaying addiction symptoms.

        138.    Haddox later became a Purdue Vice President. 35 At a 2003 conference at Columbia

University he said: “If I gave you a stalk of celery and you ate that, it would be healthy. But if you

put it in a blender and tried to shoot it into your veins, it would not be good.” 36

        139.    In 2012 and again in 2017, the guides and the sources of their funding became the

subject of a Senate investigation.

        140.    On June 8, 2012, the FSMB submitted a letter to the U.S. Senate Committee on

Finance (“Senate Finance Committee”) concerning its investigation into the abuse and misuse of




34
    Thomas Catan & Evan Perez, A Pain-Drug Champion Has Second Thoughts, Wall St. J., Dec. 17, 2012,
at A1.
35
   Gounder, Who is Responsible for the Pail-Pill Epidemic?, The New Yorker (Nov. 8, 2013) (hereinafter,
Who is Responsible).
36
     Keefe, Empire of Pain, supra n.3.


                                                  28
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 34 of 177 PageID: 34




opioids. 37 While the letter acknowledged the escalation of drug abuse and related deaths resulting

from prescription painkillers, the FSMB continued to focus on the “serious and related problem”

that “[m]illions of Americans suffer from debilitating pain – a condition that, for some, can be

relieved through the use of opioids.” Among other things, the letter stated, “Studies have

concluded that both acute pain and chronic pain are often under-treated in the United States,

creating serious repercussions that include the loss of productivity and quality of life.” The letter

cited no such studies. The letter also confirmed that the FSMB’s “Responsible Opioid Prescribing:

A Physician’s Guide” has been distributed in each of the 50 states and the District of Columbia.

       141.    In addition, the FSMB letter disclosed payments the FSMB received from

organizations that develop, manufacture, produce, market or promote the use of opioid-based drugs

from 1997 through the present, including in the payments received are the following payments

from Defendants:




37
   June 8, 2012 Letter from Federation of State Medical Boards to U.S. Senators Max Baucus and Charles
Grassley.


                                                  29
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 35 of 177 PageID: 35




                   Company                Fiscal Year                 Amount
                  Purdue       2001                                 $38,324.56
                               2002                                 $10,000.00
                               2003                                 $85,180.50
                               2004                                 $87,895.00
                               2005                                 $244,000.00
                               2006                                 $207,000.00
                               2007                                 $50,000.00
                               2008                                 $100,000.00
                               Total Purdue Payments                $822,400.06
                  Endo         2007                                 $40,000.00
                               2008                                 $100,000.00
                               2009                                 $100,000.00
                               2011                                 $125,000.00
                               2012                                 $46,620.00
                               Total Endo Payments                  $371,620.00
                  Cephalon     2007                                 $30,000.00
                               2008                                 $100,000.00
                               2011                                 $50,000.00
                               Total Cephalon Payments              $180,000.00
                  Mallinckrodt 2011                                 $100,000.00
                               Total Mallinckrodt Payments          $100,000.00

       142.   The letter also disclosed payments of $40,000 by Endo and $50,000 by Purdue to

directly fund the production of “Responsible Opioid Prescribing.”

       143.   The Joint Commission: The Joint Commission is an organization that establishes

standards for treatment and accredits healthcare organizations in the United States.         The

Manufacturer Defendants, including Purdue, contributed misleading and groundless teaching

materials and videos to the Joint Commission, which emphasized what Big Pharma coined the

“under-treatment of pain,” referenced pain as the “fifth vital sign” (the first and only

unmeasurable/subjective vital sign) that must be monitored and treated, and encouraged the use of

prescription opioids for chronic pain while minimizing the danger of addiction. It also called

doctors’ concerns about addiction “inaccurate and exaggerated.”




                                               30
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 36 of 177 PageID: 36




        144.    In 2000, the Joint Commission printed a book for purchase by doctors as part of

required continuing education seminars that cited studies claiming “there is no evidence that

addiction is a significant issue when persons are given opioids for pain control.” The book was

sponsored by Purdue.

        145.    In 2001, the Joint Commission and the National Pharmaceutical Council (founded

in 1953 and supported by the nation’s major pharmaceutical companies 38) collaborated to issue a

101-page monograph titled “Pain: Current understanding of assessment, management, and

treatments.”    The monograph states falsely that beliefs about opioids being addictive are

“erroneous”:

        Societal issues that contribute to the undertreatment of pain include drug abuse
        programs and erroneous beliefs about tolerance, physical dependence, and
        addiction (see I.E.5). For example, some clinicians incorrectly assume that
        exposure to an addictive drug usually results in addiction.

                                              *        *     *

        b.      Etiology, issues, and concerns

                Many medications produce tolerance and physical dependence, and some
        (e.g., opioids, sedatives, stimulants, anxiolytics, some muscle relaxants) may cause
        addiction in vulnerable individuals. Most experts agree that patients who undergo
        prolonged opioid therapy usually develop physical dependence but do not develop
        addictive disorders. In general, patients in pain do not become addicted to
        opioids. Although the actual risk of addiction is unknown, it is thought to be
        quite low. A recent study of opioid analgesic use revealed “low and stable” abuse
        of opioids between 1990 and 1996 despite significant increases in opioids
        prescribed. . . .

               Fear of causing addiction (i.e., iatrogenic addiction), particularly with
        opioid use, is a major barrier to appropriate pain management. This fear
        sometimes reflects a lack of understanding of the risk of addiction with
        therapeutic drug use. Although studies suggest that the risk of iatrogenic



38
     Currently funded by Johnson & Johnson, Purdue and Teva, among others.


                                                  31
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 37 of 177 PageID: 37




         addiction is quite low (e.g., Perry and Heidrich, Zenz et al.), surveys indicate that
         clinicians often overestimate this risk. 39

         146.     Additionally, the monograph recommends that “[p]ain . . . is assessed in all

patients” and suggests that long-acting (i.e., extended release) pain medications are superior and

should be used whenever possible:

         Long-acting and sustained-release opioids are useful for patients with
         continuous pain, as they lessen the severity of end-of-dose pain and often allow
         the patient to sleep through the night.

                                              *        *      *

                 Administer opioids primarily via oral or transdermal routes, using long-
                  acting medications when possible. 40

         147.     As alleged above, however, such medications do not last as long as promised, and,

contrary to the monograph’s claims, addiction risk is very high.

         148.     The Manufacturer Defendants’ infiltration and influence over the Joint

Commission’s standards and literature provided doctors with misleading information under the

guise of objectivity.

         149.     Further, as more and more doctors migrated from private practice to integrated

healthcare systems in the 2000s, treatment options were dictated by, among other things, the Joint

Commission’s guidelines. 41 Consistent with the guidelines, doctors who left pain untreated were

viewed as demonstrating poor clinical skills and/or being morally compromised. 42


39
    Pain: Current Understanding of Assessment, Management, and Treatments 16-17 (Dec. 2001),
http://www.npcnow.org/system/files/research/download/Pain-Current-Understanding-of-Assessment-
Management-and-Treatments.pdf (footnotes and citations omitted).
40
     Id. at 38, 68 (Table 38).
41
     Lembke (2016), supra n.26, at 119.
42
     Id. at 42.


                                                  32
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 38 of 177 PageID: 38




        150.    The U.S. General Accounting Office’s December 2003 Report to Congressional

Requesters confirms that Purdue funded the “pain management educational courses” that taught

the new standard of care for treating pain. It further revealed that Purdue disseminated educational

materials on pain management, which “‘facilitated [Purdue’s] access to hospitals to promote

OxyContin.’” 43

        151.    American Pain Foundation: The American Pain Foundation (“APF”),

headquartered in Baltimore, Maryland, describes itself as the nation’s largest organization for pain

patients. 44 While APF holds itself out as an independent patient advocacy organization, in reality

it received 90% of its funding in 2010 from the drug and medical-device industry, including from

defendants Purdue, Endo, Janssen and Cephalon.

        152.    In fact, it received more than $10 million in funding from opioid manufacturers

from 2007 to 2012, when it shut down days after the Senate Finance Committee launched an

investigation of APF’s promotion of prescription opioids.

        153.    The APF’s guides for patients, journalists, and policymakers downplayed the risk

of addiction and greatly exaggerated the benefits associated with opioid painkillers. 45




43
    Supra, Who Is Responsible, supra n.35; U.S. General Accounting Office, GAO-04-110, Prescription
Drugs, OxyContin Abuse and Diversion and Efforts to Address the Problem (Dec. 2003),
http://www.gao.gov/new.items/d04110.pdf).
44
     The APF was the focus of a December investigation by ProPublica in the Washington Post that detailed
its close ties to drugmakers.
45
    Charles Ornstein & Tracy Weber, American Pain Foundation Shuts Down as Senators Launch
Investigation    of    Prescription    Narcotics,    ProPublica    (May    8,     2012,    8:57 PM),
https://www.propublica.org/article/senate-panel-investigates-drug-company-ties-to-pain-groups
(hereinafter “Ornstein, American Pain Foundation”).


                                                   33
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 39 of 177 PageID: 39




           154.   For example, in 2001, APF published “Treatment Options: A Guide for People

Living with Pain.” 46 The guide, which was produced due to support from companies including

defendants Cephalon and Purdue, misrepresented the risks associated with opioid use. Among

other things, the guide:

           •      lamented that opioids were sometimes called narcotics because “[c]alling opioid
                  analgesics ‘narcotics’ reinforces myths and misunderstandings as it places
                  emphasis on their potential abuse rather than on the importance of their use as pain
                  medicines”; 47

           •      stated that “[o]pioids are an essential option for treating moderate to severe pain
                  associated with surgery or trauma”; 48 and

           •      opined that “[r]estricting access to the most effective medications for treating pain
                  [opioids] is not the solution to drug abuse or addiction.” 49

           155.   Portenoy is quoted in the guide as saying “[t]his is a very good resource for the pain

patient,” and Fishman, who is quoted as saying, “[w]hat a great job! Finally, a pill consumer

resource created for patients with pain. A ‘must have’ for every physician’s waiting room.” 50

           156.   In 2003, APF published a newsletter titled “Best of . . . The Pain Community News”

that purported to clarify any confusion over addiction and opioids and emphasized the “tragic

consequence of leaving many people with severe pain under-treated because they – or their doctors

– fear that opioids will cause addiction.”




46
    Treatment Options: A Guide for People Living with Pain, American Pain Foundation,
https://assets.documentcloud.org/documents/277605/apf-treatment options.pdf.
47
     Id. at 11.
48
     Id.
49
     Id. at 15.
50
     Id. at 76.


                                                    34
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 40 of 177 PageID: 40




          157.   In 2009, Endo sponsored APF’s publication and distribution of “Exit Wounds: A

Survival Guide to Pain Management for Returning Veterans & Their Families” (“Exit Wounds”),

a book described as “the inspirational story of how one courageous veteran, with the aid of his

family, recovered and thrived despite near death, traumatic brain injury, and the loss of a limb.”

It also purported to “offer[] veterans and their families comprehensive and authoritative

information on . . . treatment options, and strategies for self-advocating for optimal pain care and

medical resources inside and outside the VA system.” 51

          158.   Among other false statements, Exit Wounds reported: “Long experience with

opioids shows that people who are not predisposed to addiction are very unlikely to become

addicted to opioid pain medications.”

          159.   Endo, through APF, thus knowingly distributed false information to veterans with

the intention that they would “self-advocat[e]” for opioids.          This publication also omits a

discussion of the risks associated with opioid use.

          160.   In 2009, APF played a central role in a first-of-its-kind web-based series called

“Let’s Talk Pain,” hosted by veteran TV journalist Carol Martin. The series brought together

healthcare providers and “people with pain to discuss a host of issues from managing health care

for pain to exploring integrative treatment approaches to addressing the psychological aspects

associated with pain.” The “Let’s Talk Pain” talk show is still available online. In the very first

episode of this talk show, the following exchange took place:

                  [Teresa Shaffer (APF Action Network Leader):] As a person who has
          been living with pain for over 20 years, opioids are a big part of my pain treatment.
          And I have been hearing such negative things about opioids and the risk factors of
          opioids. Could you talk with me a little bit about that?


51
     Press Re http://www.vmwusa.org/index.php/component/content/article/62-vmwnow/504-exitwounds


                                                   35
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 41 of 177 PageID: 41




               [Dr. Al Anderson (AAPM Board of Directors):] The general belief
       system in the public is that the opioids are a bad thing to be giving a patient.
       Unfortunately, it’s also prevalent in the medical profession, so patients have
       difficulty finding a doctor when they are suffering from pain for a long period of
       time, especially moderate to severe pain. And that’s the patients that we really
       need to use the opioids methods of treatment, because they are the ones who need
       to have some help with the function and they’re the ones that need to be controlled
       enough so that they can increase their quality of life. 52

       161.      In reality, there is little scientific evidence to support the contention that opioids

taken long-term improve function or quality of life for chronic pain patients. 53 To the contrary,

there is ample evidence that opioids impose significant risks and adverse outcomes on long-term

users and may actually reduce function. 54 As a recent article in the New England Journal of

Medicine concluded: “Although opioid analgesics rapidly relieve many types of acute pain and

improve function, the benefits of opioids when prescribed for chronic pain are much more

questionable.”




52
    Episode 1: Safe Use of Opioids (PainSAFE),                 Let’s   Talk   Pain    (Sept.   28,    2010),
https://www.youtube.com/watch?v=zeAIvAMRgsk.
53
    Lembke (2016), supra n.26, at 59 (citing Agency for Healthcare Research and Quality (US): The
Effectiveness and Risks of Long-Term Opioid Treatment of Chronic Pain, Evid. Rep./Tech. Assess., No.
218 (2014), https://ahrq-ehc-application.s3.amazonaws.com/media/pdf/chronic-pain-opioid-treatment-
research.pdf).
54
    Discussing the “March 2016 Guideline for Prescribing Opioids for Chronic Pain” by the Centers for
Disease Control (“CDC”), doctors wrote:

       Most placebo-controlled, randomized trials of opioids have lasted 6 weeks or less, and we
       are aware of no study that has compared opioid therapy with other treatments in terms of
       long-term (more than 1 year) outcomes related to pain, function, or quality of life. The few
       randomized trials to evaluate opioid efficacy for longer than 6 weeks had consistently poor
       results. In fact, several studies have showed that use of opioids for chronic pain may
       actually worsen pain and functioning, possibly by potentiating pain perception.

Thomas Frieden & Debra Houry, Reducing the Risks of Relief – The CDC Opioid-Prescribing Guideline,
374 New Eng. J. Med. 1501-04 (Apr. 21, 2016), http://www.nejm.org/doi/full/10.1056/
NEJMp1515917?af=R&rss=currentIssue&#t= article.


                                                   36
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 42 of 177 PageID: 42




       162.    The APF also developed the National Initiative on Pain Control (“NIPC”), which

ran a facially unaffiliated website called www.painknowledge.org. NIPC promoted itself as an

education initiative and promoted its expert leadership team, including purported experts in the

pain management field. The website painknowledge.org promised that, on opioids, “your level of

function should improve; you may find you are now able to participate in activities of daily living,

such as work and hobbies, that you were not able to enjoy when your pain was worse.” Elsewhere,

the website touted improved quality of life (as well as “improved function”) as benefits of opioid

therapy. In a brochure available on painknowledge.org titled “Pain: Opioid Facts,” the NIPC

misled that “people who have no history of drug abuse, including tobacco, and use their opioid

medication as directed will probably not become addicted” and even refused to rule out the use of

opioid pain relievers for patients who have a history of addiction to opioids. 55

       163.    In or around 2011, the APF published the “Policymaker’s Guide,” sponsored by

Purdue, which dispelled the notion that “strong pain medication leads to addiction” by

characterizing it as a “common misconception[]”:

       Many people living with pain, and even some health care practitioners, falsely
       believe that opioid pain medicines are universally addictive. As with any
       medication, there are risks, but these risks can be managed when these medicines
       are properly prescribed and taken as directed. For more information about safety
       issues related to opioids and other pain therapies, visit http://www.painsafe.org. 56




55
    Pain: Opioid Facts, Pain Knowledge, https://www.peacehealthlabs.org/lab-
services/Laboratory%20Services%20Documents/PtProtect/Opioid%20Facts.pdf (last visited February 20,
2018).
56
    A Policymaker’s Guide to Understanding Pain & Its Management, American Pain Foundation at 5,
http://s3.documentcloud.org/documents/277603/apf-policymakers-guide.pdf (last visited February 20,
2018).


                                                 37
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 43 of 177 PageID: 43




         164.     The guide describes “pain in America” as “an evolving public health crisis” and

characterizes concerns about opioid addiction as misconceptions: “Unfortunately, too many

Americans are not getting the pain care they need and deserve. Some common reasons for

difficulty in obtaining adequate care include: . . . Misconceptions about opioid addiction.” 57 It

even characterizes as a “myth” that “[c]hildren can easily become addicted to pain

medications.” 58 The guide further asserts that “multiple clinical studies” have shown that opioids

are effective in improving daily function, psychological health and health-related quality of life

for chronic pain patients, which was not the case. 59

         165.     In December 2011, the Washington Post reported on ProPublica’s investigation of

the APF, which detailed APF’s close ties to drugmakers:

         [T]he pills continue to have an influential champion in the American Pain
         Foundation, which describes itself as the nation’s largest advocacy group for pain
         patients. Its message: The risk of addiction is overblown, and the drugs are
         underused.

                What the nonprofit organization doesn’t highlight is the money behind
         that message.




57
     Id. at 6.
58
     Id. at 40.
59
    The “Policymaker’s Guide” cites for support “Opioids for chronic noncancer pain: a meta-analysis of
effectiveness and side effects,” a review published in 2006 in the Canadian Medical Association Journal.
Id. at 34. However, the review concludes: “For functional outcomes, the other analgesics were
significantly more effective than were opioids.” Andrea D. Furlan, et al., Opioids for chronic noncancer
pain: a meta-analysis of effectiveness and side effects, 174(11) Canadian Med. Assoc. J. 1589-94 (May 23,
2006), https://www.ncbi.nlm.nih.gov/ pmc/articles/PMC1459894/. The Purdue-sponsored guide failed to
disclose both this conclusion and the fact that the review analyzed studies that lasted, on average, five weeks
and therefore could not support the long-term use of opioids.


                                                      38
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 44 of 177 PageID: 44




               The foundation collected nearly 90 percent of its $5 million in funding
       last year from the drug and medical-device industry – and closely mirrors its
       positions, an examination by ProPublica found. 60

       166.    American Academy of Pain Medicine and American Pain Society: The

Manufacturer Defendants, including at least Endo, Janssen and Purdue, have contributed funding

to the AAPM and the APS for decades.

       167.    In 1997, the AAPM issued a “consensus” statement that endorsed opioids to treat

chronic pain and claimed that the risk that patients would become addicted to opioids was low.

The chairman of the committee that issued the statement, Haddox, was, at the time, a paid speaker

for Purdue. Haddox was later hired as Purdue’s vice president for health policy. The consensus

statement, which also formed the foundation of the 1998 guidelines, was published on the AAPM’s

website. AAPM’s corporate council includes Purdue, Depomed, Teva and other pharmaceutical

companies. AAPM’s past presidents include Haddox (1998), Fishman (2005), Dr. Perry G. Fine

(“Fine”) (2011) and Lynn R. Webster (“Webster”) (2013), all of whose connections to the opioid

manufacturers are well-documented.

       168.    At or about the same time, the APS introduced the “pain as the 5th vital sign”

campaign.

       169.    AAPM and APS issued guidelines in 2009 (“2009 Guidelines”) that continued to

recommend the use of opioids to treat chronic pain. Fourteen of the 21 panel members who drafted

the 2009 Guidelines received funding from defendants Janssen, Cephalon, Endo, or Purdue.




60
    Charles Ornstein & Tracy Weber, Patient advocacy group funded by success of painkiller drugs, probe
finds, Wash. Post (Dec. 23, 2011), https://www.washingtonpost.com/national/health-science/patient-
advocacy-group-funded-by-success-of-painkiller-drugs-probe-
finds/2011/12/20/gIQAgvczDP_story.html?utm_term=. 22049984c606.


                                                  39
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 45 of 177 PageID: 45




        170.    The 2009 Guidelines falsely promoted opioids as safe and effective for treating

chronic pain and concluded that the risk of addiction was manageable for patients regardless of

past abuse histories. 61 The 2009 Guidelines have been a particularly effective channel of deception

and have influenced not only treating physicians but also the body of scientific evidence on

opioids; they were reprinted in the journal Pain, have been cited hundreds of times in academic

literature and remain available online. The Manufacturer Defendants widely cited and promoted

the 2009 Guidelines without disclosing the lack of evidence to support their conclusions.

        171.    Alliance for Patient Access (“APA”): Founded in 2006, APA is a self-described

patient advocacy and health professional organization that styles itself as “a national network of

physicians dedicated to ensuring patient access to approved therapies and appropriate clinical

care.” 62 It is run by Woodberry Associates, a lobbying firm that was also established in 2006.63

As of June 2017, the APA listed 30 “Associate Members and Financial Supporters.” The list

includes defendants Endo, Johnson & Johnson, Mallinckrodt, Purdue, and Cephalon.

        172.    APA’s board members have also directly received substantial funding from

pharmaceutical companies. 64 For instance, board vice president Srinivas Nalamachu, M.D., who



61
   Roger Chou, et al., Clinical Guidelines for the Use of Chronic Opioid Therapy in Chronic Non- Cancer
Pain, 10(2) J. Pain 113 (Feb. 2009), http://www.jpain.org/article/S1526-5900(08)00831-6/pdf (hereinafter
“Chou, Clinical Guidelines”).
62
    THE ALLIANCE FOR PATIENT ACCESS, About AfPA, http://allianceforpatientaccess.org/about-
afpa/#membership (last visited February 20, 2018). References herein to APA include two affiliated
groups: the Global Alliance for Patient Access and the Institute for Patient Access.
63
    Mary Chris Jaklevic, Non-profit Alliance for Patient Access uses journalists and politicians to push Big
Pharma’s agenda, Health News Review (Oct. 2, 2017), https://www.healthnewsreview.org/2017/10/non-
profit-alliance-patient-access-uses-journalists-politicians-push-big-pharmas-agenda/.
64
   All information concerning pharmaceutical company payments to doctors in this paragraph is from
ProPublica’s Dollars for Docs database, available at https://projects.propublica.org/docdollars/.


                                                    40
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 46 of 177 PageID: 46




practices in Kansas, received more than $800,000 from 2013 through 2015 from pharmaceutical

companies—nearly all of it from manufacturers of opioids or drugs that treat opioids’ side-effects,

including from defendants Endo, Insys, Purdue, and Cephalon. Dr. Nalamachu’s clinic was raided

by FBI agents in connection with an investigation of Insys and its payment of kickbacks to

physicians who prescribed Subsys. 65 Other board members include Dr. Robert A. Yapundich from

North Carolina, who received $215,000 from 2013 through 2015 from pharmaceutical companies,

including payments by defendants Cephalon and Mallinckrodt; Dr. Jack D. Schim from California,

who received more than $240,000 between 2013 and 2015 from pharmaceutical companies

including defendants Endo, Mallinckrodt, and Cephalon; Dr. Howard Hoffberg from Maryland,

who received $153,000 between 2013 and 2015 from pharmaceutical companies including

defendants Endo, Purdue, Insys, Mallinckrodt, and Cephalon; and Dr. Robin K. Dore from

California, who received $700,000 between 2013 and 2015 from pharmaceutical companies.

       173.    Among its activities, APA issued a white paper titled “Prescription Pain

Medication: Preserving Patient Access While Curbing Abuse.” 66 Among other things, the white

paper criticizes prescription monitoring programs, purporting to express concern that they are

burdensome, not user friendly, and of questionable efficacy:

       Prescription monitoring programs that are difficult to use and cumbersome can
       place substantial burdens on physicians and their staff, ultimately leading many to
       stop prescribing pain medications altogether. This forces patients to seek pain relief
       elsewhere, which may be much less convenient and familiar and may even be
       dangerous or illegal.


65
   Andy Marso, FBI seizes records of Overland Park pain doctor tied to Insys, Kansas City Star (July 20,
2017), http://www.kansascity.com/news/business/health-care/article162569383.html.
66
    Prescription Pain Medication: Preserving Patient Access While Curbing Abuse, Institute for Patient
Access       (Oct.     2013),      http://1yh21u3cjptv3xjder1dco9mx5s.wpengine.netdna-cdn.com/wp-
content/uploads/2013/12/PT_White-Paper_Finala.pdf.


                                                  41
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 47 of 177 PageID: 47




                                          *      *       *

       In some states, physicians who fail to consult prescription monitoring databases
       before prescribing pain medications for their patients are subject to fines; those who
       repeatedly fail to consult the databases face loss of their professional licensure.
       Such penalties seem excessive and may inadvertently target older physicians in
       rural areas who may not be facile with computers and may not have the requisite
       office staff. Moreover, threatening and fining physicians in an attempt to induce
       compliance with prescription monitoring programs represents a system based on
       punishment as opposed to incentives.

                                          *      *       *

       . . . . We cannot merely assume that these programs will reduce prescription pain
       medication use and abuse.

       174.    The white paper also purports to express concern about policies that have been

enacted in response to the prevalence of pill mills:

       Although well intentioned, many of the policies designed to address this problem
       have made it difficult for legitimate pain management centers to operate. For
       instance, in some states, [pain management centers] must be owned by physicians
       or professional corporations, must have a Board certified medical director, may
       need to pay for annual inspections, and are subject to increased record keeping and
       reporting requirements. . . . [I]t is not even certain that the regulations are helping
       prevent abuses.

       175.    In addition, in an echo of earlier industry efforts to push back against what they

termed “opiophobia,” the white paper laments the stigma associated with prescribing and taking

pain medication:

       Both pain patients and physicians can face negative perceptions and outright
       stigma. When patients with chronic pain can’t get their prescriptions for pain
       medication filled at a pharmacy, they may feel like they are doing something wrong
       – or even criminal. . . . Physicians can face similar stigma from peers. Physicians
       in non-pain specialty areas often look down on those who specialize in pain
       management – a situation fueled by the numerous regulations and fines that
       surround prescription pain medications.

       176.    In conclusion, the white paper states that “Prescription pain medications, and

specifically the opioids, can provide substantial relief for people who are recovering from surgery,



                                                 42
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 48 of 177 PageID: 48




afflicted by chronic painful diseases, or experiencing pain associated with other conditions that

does not adequately respond to over-the-counter drugs.”

                         b.     The Manufacturer Defendants Paid Doctors and Key
                                Opinion Leaders, and Sponsored Speakers’ Bureaus to
                                Disseminate False and Misleading Messaging

           177.   The Manufacturer Defendants have paid millions of dollars to physicians to

promote aggressive prescribing of opioids for chronic pain. Recently released federal data shows

that the Manufacturer Defendants increased such payments to physicians who treat chronic pain

even while the opioid crisis accelerated and overdose deaths from prescription opioids and related

illicit drugs, such as heroin, soared to record rates. 67 These payments come in the form of

consulting and speaking fees, free food and beverages, discount coupons for drugs and other gifts.

The total payments from the Manufacturer Defendants to doctors related to opioids doubled from

2014 to 2015.

           178.   According to experts, research shows even small amounts of money can have large

effects on doctors’ prescribing practices. 68 Physicians who are high prescribers are more likely to

be invited to participate in defendants’ speakers’ bureaus. According to a study published by the

U.S. National Institutes of Health, “[i]n the speakers’ bureau system, physicians are recruited and

trained by pharmaceutical, biotechnology, and medical device companies to deliver information

about products to other physicians, in exchange for a fee.” 69



67
    Joe Lawlor, Even amid crisis, opioid makers plied doctors with perks, Portland Press Herald (Dec. 25,
2016),      http://www.pressherald.com/2016/12/25/even-amid-crisis-opioid-makers-plied-doctors-with-
perks/.
68
     Id.
69
    Lynette Reid & Matthew Herder, The Speakers’ bureau system: a form of peer selling, 7(2) Open Med.
e31-e39 (Apr. 2, 2013), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3863750/.


                                                   43
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 49 of 177 PageID: 49




       179.    The use of speakers’ bureaus has led to substantial ethical concerns within the

medical field. According to a 2013 publication by the Institute on Medicine as a Profession,

speakers’ bureaus are ethically compromised because they often present information as objective

when it is heavily biased toward the interests of the industry sponsor and, in fact, may lead to the

dissemination of false or biased information. These findings are substantiated by citations to

research in the Journal of the American Medical Association, The Journal of Law, Medicine &

Ethics and Academic Psychiatry.

       The Problem:

       Pharmaceutical companies often recruit physicians to perform speeches or
       presentations for the purpose of marketing a specific drug. In 2010, 8.6% of
       physicians reported having received payments for participating in speakers’
       bureaus. These speakers’ bureaus leverage the credibility of physicians in order to
       promote the use of pharmaceutical products. The physicians are generally trained
       to present a certain message, or are provided with pre-produced slides. The
       audience may assume that these presentations are objective, when in fact they
       are heavily biased towards the interests of the industry sponsor.

       Speakers’ bureaus may lead to the dissemination of false or biased information.
       Exposure to industry-sponsored speaking events is associated with decreased
       quality of prescribing. Additionally, the compensation provided for these
       engagements may influence the attitudes or judgment of the presenter. 70

       180.    For example, Fishman is a physician whose ties to the opioid drug industry are

legion. He has served as an APF board member and as president of the AAPM, and has

participated yearly in numerous CME activities for which he received “market rate honoraria.” As

discussed above, he has authored publications, including the seminal guides on opioid prescribing,

which were funded by the Manufacturer Defendants. He has also worked to oppose legislation



70
    Speakers’ Bureaus: Best Practices for Academic Medical Centers, IMAP (Oct. 10, 2013),
http://imapny.org/wp-content/themes/imapny/File%20Library/Best%20Practice%20 toolkits/Best-
Practices_Speakers--bureaus.pdf.


                                                 44
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 50 of 177 PageID: 50




requiring doctors and others to consult pain specialists before prescribing high doses of opioids to

non-cancer patients. He has himself acknowledged his failure to disclose all potential conflicts of

interest in a letter in the Journal of the American Medical Association titled “Incomplete Financial

Disclosures in a Letter on Reducing Opioid Abuse and Diversion.” 71

           181.   Similarly, Fine’s ties to the Manufacturer Defendants have been well

documented. 72 He has authored articles and testified in court cases and before state and federal

committees, and he, too, has served as president of the AAPM and argued against legislation

restricting high-dose opioid prescription for non-cancer patients. Multiple videos feature Fine

delivering educational talks about prescription opioids. He has also acknowledged having failed

to disclose numerous conflicts of interest.

           182.   Fishman and Fine are only two of the many physicians whom the Manufacturer

Defendants paid to present false or biased information on the use of opioids for chronic pain.

                        c.     Senate Investigations of the Manufacturer Defendants

           183.   In May 2012, the Chair and Ranking Member of the Senate Finance Committee,

Max Baucus (D-MT) and Chuck E. Grassley (R-IA), launched an investigation into makers of

narcotic painkillers and groups that champion them. The investigation was triggered by “an

epidemic of accidental deaths and addiction resulting from the increased sale and use of powerful

narcotic painkillers,” including popular brand names like OxyContin, Vicodin and Opana.




71
    Scott M. Fishman, Incomplete Financial Disclosures in a Letter on Reducing Opioid Abuse and
Diversion, 306(13) JAMA 1445 (2011); Tracy Weber & Charles Ornstein, Two Leaders in Pain Treatment
Have Long Ties to Drug Industry, ProPublica (Dec. 23, 2011, 2:14 PM),
https://www.propublica.org/article/two-leaders-in-pain-treatment-have-long-ties-to-drug-industry
(hereinafter “Weber, Two Leaders in Pain”).
72
     Id.


                                                 45
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 51 of 177 PageID: 51




       184.    The Senate Finance Committee sent letters to Purdue, Endo and Johnson &

Johnson, as well as five groups that support pain patients, physicians or research, including the

APF, AAPM, APS, University of Wisconsin Pain & Policy Studies Group and the Center for

Practical Bioethics. Letters also went to the FSMB and the Joint Commission.

       185.    The Senators’ letter to APF, the Senators addressed the magnitude of the epidemic

and asserted that mounting evidence supports that the pharmaceutical companies may be

responsible:

       It is clear that the United States is suffering from an epidemic of accidental
       deaths and addiction resulting from the increased sale and use of powerful
       narcotic painkillers such as Oxycontin (oxycodone), Vicodin (hydrocodone),
       Opana (oxymorphone). According to CDC data, “more than 40% (14,800)” of the
       “36,500 drug poisoning deaths in 2008” were related to opioid-based prescription
       painkillers. Deaths from these drugs rose more rapidly, “from about 4,000 to
       14,800” between 1999 and 2008, than any other class of drugs, [killing] more
       people than heroin and cocaine combined. More people in the United States now
       die from drugs than car accidents as a result of this new epidemic. Additionally,
       the CDC reports that improper “use of prescription painkillers costs health
       insurers up to $72.5 billion annually in direct health care costs.”

                                            *        *     *

       Concurrent with the growing epidemic, the New York Times reports that, based on
       federal data, “over the last decade, the number of prescriptions for the strongest
       opioids has increased nearly fourfold, with only limited evidence of their long-
       term effectiveness or risks” while “[d]ata suggest that hundreds of thousands of
       patients nationwide may be on potentially dangerous doses.”

       There is growing evidence pharmaceutical companies that manufacture and
       market opioids may be responsible, at least in part, for this epidemic by promoting
       misleading information about the drugs’ safety and effectiveness. Recent
       investigative reporting from the Milwaukee Journal Sentinel/MedPage Today and
       ProPublica revealed extensive ties between companies that manufacture and
       market opioids and non-profit organizations such as the American Pain Foundation,
       the American Academy of Pain Medicine, the Federation of State Medical Boards,
       and University of Wisconsin Pain and Policy Study Group, and the Joint
       Commission.

       In a ProPublica story published in the Washington Post, the watchdog organization
       examined the American Pain Foundation, a “health advocacy” organization that

                                                46
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 52 of 177 PageID: 52




        received “nearly 90 percent of its $5 million funding from the drug and medical
        device industry.” ProPublica wrote that its review of the American Pain
        Foundation’s “guides for patients, journalists, and policymakers play down the
        risks associated with opioids and exaggerate their benefits. Some of the
        foundation’s materials on the drugs include statements that are misleading or based
        on scant or disputed research.”

        According to the Milwaukee Journal Sentinel/MedPage Today, a “network of
        national organizations and researchers with financial connections to the makers
        of narcotic painkillers . . . helped create a body of dubious information” favoring
        opioids “that can be found in prescribing guidelines, patient literature, position
        statements, books and doctor education courses.”

        Although it is critical that patients continue to have access to opioids to treat serious
        pain, pharmaceutical companies and health care organizations must distribute
        accurate and unbiased information about these drugs in order to prevent
        improper use and diversion to drug abusers.

        186.    The Senators demanded substantial discovery, including payment information from

the companies to various groups, including the front organizations identified above, and to

physicians, including Portenoy, Fishman and Fine, among others. They asked about any influence

the companies had on a 2004 pain guide for physicians that was distributed by the FSMB, on the

APS’ guidelines and on the APF’s Military/Veterans Pain Initiative. Almost immediately upon

the launch of the Senate investigation, the APF shut down “due to irreparable economic

circumstances.”    The opioid report resulting from this investigation has not been released

publicly. 73

        187.    On March 29, 2017, it was widely reported 74 that yet another Senate investigation

had been launched:




73
   Paul D. Thacker, Senators Hatch and Wyden: Do your jobs and release the sealed opioids report, Stat
News (June 27, 2016).
74
  Nadia Kounang, Senator opens investigation into opioid manufacturers, CNN (Mar. 29, 2017, 11:06
AM), http://www.cnn.com/2017/03/28/health/senate-opioid-manufacturer-investigation/ index.html.


                                                   47
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 53 of 177 PageID: 53




       Missouri Senator Claire McCaskill has launched an investigation into some of the
       country’s leading prescription drug manufacturers, demanding documents and
       records dating back the past five years which indicate just what the companies knew
       of the drugs’ risk for abuse as well as documents detailing marketing practices and
       sales presentations. Her office has sent letters to the heads of Purdue,
       Janssen/Johnson & Johnson, Insys, Mylan, and Depomed.

       The above-referenced companies were reportedly targeted based on their role in

manufacturing some of the opioid painkillers with the highest sales in 2015.

       188.    On September 6, 2017, Senator McCaskill’s report, “Fueling an Epidemic: Insys

Therapeutics and the Systemic Manipulation of Prior Authorization” was published. The report

finds that Insys manipulated the prior authorization process by misleading pharmacy benefit

managers about the role of Insys in the prior authorization process and the presence of

breakthrough cancer pain in potential Subsys patients. 75

       189.    On September 12, 2017, Senator McCaskill convened a Roundtable Discussion on

Opioid Marketing. During the hearing, Senator McCaskill stated:

       The opioid epidemic is the direct result of a calculated marketing and sales strategy
       developed in the 90’s, which delivered three simple messages to physicians. First,
       that chronic pain was severely undertreated in the United States. Second, that
       opioids were the best tool to address that pain. And third, that opioids could treat
       pain without risk of serious addiction. As it turns out, these messages were
       exaggerations at best and outright lies at worst.

                                             *        *     *

       Our national opioid epidemic is complex, but one explanation for this crisis is
       simple, pure greed.

       190.    Professor Adriane Fugh-Berman (“Fugh-Berman”), Associate Professor at

Georgetown University Medical Center and director of a program at Georgetown called Pharmed



75
   HSGAC Minority Staff Report, Insys Therapeutics and the Systemic Manipulation of Prior
Authorization (2017).


                                                 48
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 54 of 177 PageID: 54




Out, which conducts research on and educates the public about inappropriate pharmaceutical

company marketing, also testified during the hearing. She, too, placed the blame for the opioid

crisis squarely at the feet of pharmaceutical companies:

       Since the 1990’s, pharmaceutical companies have stealthily distorted the
       perceptions of consumers and healthcare providers about pain and opioids. Opioid
       manufacturers use drug representatives, physicians, consumer groups, medical
       groups, accreditation and licensing bodies, legislators, medical boards and the
       federal government to advance marketing goals to sell more opioids. This
       aggressive marketing pushes resulted in hundreds of thousands of deaths from the
       overprescribing of opioids. The U.S. is about – comprises about five percent of the
       world population, but we use about two-thirds of the world supply of opioids.

       191.    Fugh-Berman also answered why doctors were able to be convinced by

pharmaceutical companies’ marketing efforts:

       Why the physicians fall for this? Well, physicians are overworked, overwhelmed,
       buried in paperwork and they feel unappreciated. Drug representatives are cheerful.
       They’re charming. They provide both appreciation and information. Unfortunately,
       the information they provide is innately unreliable.

       Pharmaceutical companies influence healthcare providers’ attitudes and their
       therapeutic choices through financial incentives that include research grants,
       educational grants, consulting fees, speaking fees, gifts and meals.

       192.    Fugh-Berman further described the false information provided by pharmaceutical

companies and the industry creation of front organizations, including the APF, to pass industry-

influenced regulations and policies:

       Pharmaceutical companies convinced healthcare providers that they were
       opiophobic and that they were causing suffering to their patients by denying opioids
       to patients with back pain or arthritis. They persuaded prescribers that patients with
       pain were somehow immune to addiction. Even when addiction was suspected,
       physicians were taught that it might not really be addiction, it might be pseudo-
       addiction, an invented (ph) condition that’s treated by increasing opioid dosages.

       Industry created the American Pain Foundation co-opted other groups including
       medical organizations, and they change state laws to eliminate curbs on opioid
       prescribing. Between 2006 and 2015, pharmaceutical companies and the advocacy
       groups they control employ 1,350 lobbyists a year in legislative hubs. Industry-
       influenced regulations and policies ensure that hospitalized patients were and are

                                                49
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 55 of 177 PageID: 55




       berated paraded constantly about their level of pain and overmedicated with opioids
       for that pain. Even a week of opioids can lead a patient into addiction so many
       patients are discharged from hospitals already dependent on opioids.

       193.    In addition, Fugh-Berman pointed out that promotion of opioids remains ongoing

despite increasing public concern about their use:

       Promotion of opioids is not in the past. Between 2013 and 2015, one in 12
       physicians took out money from opioid manufacturers, a total of more than $46
       million. Industry-friendly messages that pharmaceutical companies are currently
       perpetuating reassure physicians that prescribing opioids is safe as long as patients
       do not have a history of substance abuse or mental illness.

       194.    Fugh-Berman concluded by stating: “It is a misperception to think that most opioid

deaths are caused by misuse of opioids or overdoses. In fact, many deaths occur when people are

using opioids in exactly the way they were prescribed. Misuse isn’t the problem; use is the

problem.”

               3.     Defendants’ Marketing and Sales Strategy Worked,
                      Resulting in Devastation.

       195.    The United States, including specifically Sussex County, is experiencing an

unprecedented opioid addiction and overdose epidemic, costing millions in treatment, services and

public safety as well as lost productivity in the workforce, economic opportunity and tax revenue.

       196.    By 2002, “[l]ifetime nonmedical use of OxyContin increased from 1.9 million to

3.1 million people between 2002 and 2004, and in 2004 there were 615,000 new nonmedical users

of OxyContin.” 76




76
   Art Van Zee, The Promotion and Marketing of OxyContin: Commercial Triumph, Public Health
Tragedy, 99(2) Am. J. Pub. Health 221-27 (Feb. 2009), https:// www.ncbi.nlm.nih.gov/pmc/articles/
PMC2622774/ (hereinafter “Van Zee, Promotion and Marketing”).


                                                50
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 56 of 177 PageID: 56




           197.   The carnage wrought by the Manufacturer Defendants’ illegal scheme has been

profound. The drug companies profited enormously as more and more people became addicted to

opioids and died of overdoses.

           198.   For Purdue, sales grew from $48 million per year in 1996, to over $1 billion per

year in 2000, to $3.1 billion per year ten years later. In 2011, pharmaceutical companies generated

revenues of $11 billion from opioid sales alone.

           199.   By 2004, OxyContin had “become a leading drug of abuse in the United States.” 77

The severity of the problem was first felt in states including Maine, West Virginia, eastern

Kentucky, southwestern Virginia and Alabama, where, from 1998 through 2000, hydrocodone and

oxycodone were being prescribed 2.5-5 times more often than the national average. By 2000,

these same areas had a prescription rate up to 5-6 times higher than the national average. These

areas were also the first to suffer increased abuse and diversion, which became apparent by 1999

and 2000. Manufacturers then expanded the geographic market by investing hundreds of millions

of dollars in marketing, and the once-regional problem began to spread nationally.

           200.   As OxyContin sales grew between 1999 and 2002, so did sales of other opioids,

including fentanyl (226%), morphine (73%) and oxycodone (402%). And, as prescriptions surged

between 1999 and 2010, so did deaths from opioid overdoses (from about 4,000 to almost

17,000). 78




77
     Id.
78
     Gounder, Who Is Responsible, supra n.35.


                                                   51
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 57 of 177 PageID: 57




          201.    In 2012 alone, an estimated 259 million opioid prescriptions were filled, enough to

medicate every adult in the United States for a month on a round-the-clock basis. 79

          202.    The escalating number of opioid prescriptions written by doctors deceived by

Defendants’ fraudulent and deceptive marketing scheme is the cause of a similarly dramatic

increase in opioid addiction, overdose and death throughout the U.S. In August of 2016, the then-

U.S. Surgeon General Vivek Murphy wrote an open letter to physicians nationwide, asking for

their help combating this “urgent health crisis” and linking that crisis to deceptive marketing. He

wrote that the push to aggressively treat pain, and the “devastating” results that followed, had

“coincided with heavy marketing to doctors . . . [m]any of [whom] were even taught – incorrectly

– that opioids are not addictive when prescribed for legitimate pain.”

          203.    Evidence demonstrates a strong correlation between opioid prescriptions and

opioid abuse. In a 2016 report, the CDC explained that “[o]pioid pain reliever prescribing has

quadrupled since 1999 and has increased in parallel with [opioid] overdoses.” Patients receiving

prescription opioids for chronic pain account for the majority of overdoses. For these reasons, the

CDC concluded that efforts to rein in the prescribing of opioids for chronic pain are critical “to

reverse the epidemic of opioid drug overdose deaths and prevent opioid-related morbidity.”

          204.    Contrary to Defendants’ misrepresentations, most opioid addiction begins with

legitimately prescribed opioids, and therefore could have been prevented had Defendants’

representations to prescribers been truthful. In 2011, 71% of people who abused prescription

opioids got them through friends or relatives, not from pill mills, drug dealers or the internet. 80


79
    Opioid Painkiller Prescribing, Centers for Disease Control and Prevention: Vital Signs (July 2014),
https://www.cdc.gov/vitalsigns/opioid-prescribing/.
80
     See U.S. Dep’t of Health & Human Servs., 2011 National Survey on Drug Use and Health (Sept. 2012).


                                                   52
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 58 of 177 PageID: 58




Numerous doctors and substance abuse counselors note that many of their patients who misuse or

abuse opioids started with legitimate prescriptions, confirming the important role that doctors’

prescribing habits have played in the opioid epidemic.

          205.    Furthermore, “[a]ccording to the American Society of Addiction Medicine, four out

of five people who try heroin today started with prescription painkillers.” 81

          206.    The use of prescription painkillers cost health insurers up to $72.5 billion annually

in direct healthcare costs. 82

          207.    Public health officials have called the current epidemic the worst drug crisis in

American history. 83

          208.    The County is one of the hardest hit cities in New Jersey, with significant numbers

of fatal overdoses.

          209.    The County has administered Narcan to overdose victims with regularity, which

occurrences have increased since 2014.

          210.    The County has responded to numerous overdoses, and expended thousands of man

hours responding to services related to the related calls for services.




81
     Keefe, Empire of Pain, supra n.3.
82
    Katherine Eban, OxyContin: Purdue Pharma’s painful medicine, Fortune Magazine (Nov. 9, 2011),
http://fortune.com/2011/11/09/oxycontin-purdue-pharmas-painful-medicine/ (hereinafter “Eban, Painful
Medicine”).
83
   Julie Borman, Inside a Killer Drug Epidemic: A Look at America’s Opioid Crisis, N.Y. Times (Jan. 6,
2017), https://www.nytimes.com/2017/01/06/us/opioid-crisis-epidemic.html.


                                                   53
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 59 of 177 PageID: 59




           211.   In 2015, opioids killed at least 918 people across the State. More alarming is

that its chemical cousin, the ultra-potent fentanyl, was implicated in more than 400 deaths after

being responsible for just 46 two years before. 84

           212.   Data released by the Centers for Disease Control and Prevention demonstrates

that the rate at which heroin and fentanyl are killing in the State far outpaces the national

average. 85

           213.   The County is compelled to divert significant resources each year to provide a

wide range of opioid- and addiction-related services for its residents and visitors – money that

it would not have had to spend but for the extreme and continuing public nuisance caused by

defendants’ actions – including, for instance, law enforcement and emergency response services

and treatment.

           214.   The County continues to suffer significant financial consequences as a result of

opioid over-prescription and addiction, including, but not limited to, increased law enforcement

expenditures, increased public works expenditures, increased emergency and treatment

services, and lost productivity, economic opportunity, and property and tax revenue. In order

to properly address this unprecedented epidemic and protect the safety and welfare of its

residents, the County has had to significantly modify its emergency response plan, requiring

the hiring of additional permanent emergency response personnel, overtime pay, and the

purchase and maintenance of additional emergency vehicles and supplies, such as Narcan –



84

http://www.nj.com/news/index.ssf/2016/12/nj_heroin_death_rate_was_25_times_the_skyrocketing_us_ra
te_in_2015.html (last visited February 20, 2018).
85
     Id.


                                                 54
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 60 of 177 PageID: 60




none of which would have otherwise been necessary. Additionally, the County must now pay

for and provide mental health services to its employees, who are on the front lines of assisting

residents and visitors, and otherwise re-allocate County funds to cope with the Opioid epidemic.

         D.      Each Manufacturer Defendant Engaged in Fraudulent And Deceptive
                 Acts that Targeted Prescribers in the County

                 1.      Purdue

         215.    Purdue Pharma Inc. is a Delaware corporation with its principal place of business

in Stamford, Connecticut, and The Purdue Frederick Company, Inc. is a Delaware corporation

with its principal place of business in Stamford, Connecticut (collectively, “Purdue”). Purdue is

privately held by the Sackler family – one of America’s wealthiest families with a collective net

worth of thirteen billion dollars.     Purdue markets, sells, and distributes opioids in the County,

including the following:

     OxyContin           Opioid agonist 86 indicated for pain severe enough to require
     (oxycodone          daily, around-the-clock, long-term opioid treatment; not
     hydrochloride       indicated as an as-needed (p.r.n.) analgesic. It was first
     extended release)   approved by the FDA in December 1995.
     MS Contin           Opioid agonist; controlled-release tablet form of morphine
     (morphine sulfate   sulfate indicated for the management of severe pain; not
     extended release)   intended for use as a p.r.n. analgesic; first approved in May
                         1987 as the first formulation of an opioid pain medicine that
                         allowed dosing every 12 hours.
     Dilaudid            Opioid analgesic; injectable and oral formulation; eight times
     (hydromorphone      more potent than morphine. 87
     hydrochloride)


86
     An “agonist” medication is one that binds to and fully activates targeted receptors in the brain. They
activate these neurotransmitter receptors to illicit a certain response. An “antagonist” medication, on the
other hand, works to prevent the binding of other chemicals to neurotransmitters in order to block a certain
response.       Both may be used to offer pain relief.                       Health Q&A, Reference*,
https://www.reference.com/health/difference-between-agonist-antagonist-drugs-838e9e0994a788eb (last
visited February 20, 2018).
87
    Dilaudid Addiction, Suboxone California, https://www.suboxonecalifornia.com/suboxone-
treatment/dilaudid-addiction/ (last visited February 20, 2018).


                                                    55
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 61 of 177 PageID: 61




     Dilaudid-HP          Opioid analgesic; injectable and oral high-potency and
     (hydromorphone       highly concentrated formulation indicated for relief of
     hydrochloride)       moderate-to-severe pain in opioid-tolerant patients.
     Hysingla ER          Brand-name extended-release form of hydrocodone bitrate
     (hydrocodone         that is indicated for the management of severe pain.
     bitrate)
     Targiniq ER          Brand-name extended-release opioid analgesic made of a
     (oxycodone           combination of oxycodone hydrochloride and naloxone
     hydrochloride and    hydrochloride. It was approved by the FDA on July 23,
     naloxone             2013.
     hydrochloride)

                          a.      Purdue Falsely Marketed Low Addiction Risk to Wide
                                  Swaths of Physicians

          216.    In In addition to pushing OxyContin as safe and non-addictive, Purdue also

promoted prescription opioids for use in non-cancer patients, who make up 86% of the total opioid

market today.

          217.    Rather than targeting merely those physicians treating acute severe short-term (like

post-operative) pain or oncologists treating end-stage cancer pain, Purdue heavily promoted

OxyContin nationwide to other doctors such as general practitioners, who had little training in the

treatment of serious pain or in recognizing signs of drug abuse in patients. 88 According to a report

in The New Yorker regarding Purdue’s strategies, “[a] major thrust of the sales campaign was that

OxyContin should be prescribed not merely for the kind of severe short-term pain associated with

surgery or cancer but also for less acute, longer-lasting pain: arthritis, back pain, sports injuries,

fibromyalgia” and “[t]he number of conditions that OxyContin could treat seemed almost

unlimited.” 89




88
      Meier, Guilty Plea, supra n.22.
89
      Keefe, Empire of Pain, supra n.3.


                                                   56
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 62 of 177 PageID: 62




           218.   Sales representatives even provided physicians with coupons redeemable for a

seven- to thirty-day supply of free OxyContin, a Schedule II narcotic that by definition cannot be

prescribed for more than one month at a time, with the promise that OxyContin was a safe opioid.

Purdue “trained its sales representatives to carry the message that the risk of addiction was ‘less

than one percent,’” and “[a] consistent feature in the promotion and marketing of OxyContin was

a systematic effort to minimize the risk of addiction in the use of opioids for the treatment of

chronic non-cancer­related pain.” 90

           219.   Sales representatives marketed OxyContin as a product “‘to start with and to stay

with’,” and Purdue deliberately exploited a misconception it knew many doctors held that

oxycodone was less potent than morphine. 91 They also received training in overcoming doctors’

concerns about addiction with talking points they knew to be untrue about the drug’s abuse

potential. The New Yorker reported that “[i]n 2002, a sales manager from the company, William

Gergely, told a state investigator in Florida that Purdue executives ‘told us to say things like it is

“virtually” non-addicting.’” 92

           220.   Further, “[a]ccording to training materials, Purdue instructed sales representatives

to assure doctors—repeatedly and without evidence—that “‘fewer than one per cent’” of patients

who took OxyContin became addicted. (In 1999, a Purdue-funded study of patients who used

OxyContin for headaches found that the addiction rate was thirteen per cent.)” 93




90
     Van Zee, Promotion and Marketing, supra n.23.
91
     Keefe, Empire of Pain, supra n.3.
92
     Id.
93
     Id.


                                                   57
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 63 of 177 PageID: 63




           221.   As late as 2015, if not more recently, Purdue sales representatives were telling

physicians OxyContin was “addiction resistant” and had “abuse-deterrent technology.”

           222.   And the marketing worked. Keith Humphreys, professor of psychiatry at Stanford

and drug-policy adviser to the Obama Administration, said

           That’s the real Greek tragedy of this—that so many well-meaning doctors got co-
           opted. The level of influence is just mind-boggling. Purdue gave money to
           continuing medical education, to state medical boards, to faux grassroots
           organizations. 94

           223.   Additionally, Purdue tracked physicians’ prescribing practices by reviewing

pharmacy prescription data. Rather than reporting highly suspicious prescribing practices, Purdue

used the data as part of its marketing scheme -- to track physicians who prescribed some opioids

and who could be persuaded to prescribe more. Purdue also identified physicians writing large

numbers of prescriptions, and particularly for high-dose 80 mg pills – potential signs of diversion

and drug dealing. 95 It called those high-prescribing doctors “whales.” 96

           224.   Worse yet, as early as 1993 and through to the present, Purdue, including Richard

Sackler and other Purdue employees, have sought and received patents to lessen the probability of

addiction to the active ingredient in OxyContin and other opioids, and thus, recognize the serious

risk of addiction. Yet, during the same period, Purdue, on its own and through Front Groups and



94
     Id.
95
    An 80 mg tablet is equivalent in strength to 16 Vicodin tablets, and was generally reserved by doctors
for patients with severe, chronic pain who had built up a tolerance over months or years. In the illegal drug
trade, however, “80s” were the most in demand. For those attempting to detect how OxyContin was getting
onto the black market, a physician writing a high volume of 80s was a red flag. Harriet Ryan, et al., More
than 1 million OxyContin pills ended up in the hands of criminals and addicts. What the drugmaker knew,
L.A. Times (July 10, 2016), http://www.latimes.com/ projects/la-me-oxycontin-part2/ (hereinafter “Ryan,
More than 1 million”).
96
     Keefe, Empire of Pain, supra n. 3.


                                                     58
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 64 of 177 PageID: 64




KOLs, simultaneously spent substantial sums on promotional activities and materials that falsely

deny or downplay the serious risk of addiction and even promoting the concept that OxyContin is

non-addictive.

        225.     Purdue knew about many suspicious doctors and pharmacies from prescribing

records, pharmacy orders, field reports from sales representatives and, in some instances, its own

surveillance operations. 97 Since 2002, Purdue maintained a confidential roster of suspected

reckless prescribers known as “Region Zero.” By 2013, there were more than 1,800 doctors in

Region Zero, but Purdue reported only 8% of them. The Los Angeles Times reported that “[a]

former Purdue executive, who monitored pharmacies for criminal activity, acknowledged that even

when the company had evidence pharmacies were colluding with drug dealers, it did not stop

supplying distributors selling to those stores.” 98 Instead, Purdue supplied prescription opioids to

these stores, prioritized its own profits (and the bank accounts of its owners) ahead of public safety,

and downplayed the risk of addiction.

                        b.       Purdue Funded Publications and Presentations with
                                 False and Misleading Messaging

        226.     As explained above, Purdue’s false marketing scheme did not end with its own sales

representatives and branded marketing materials. It extended far beyond, engaging third parties



97
    Purdue’s “Abuse and Diversion Detection” program requires its sales representatives to report to the
company any facts that suggest a healthcare provider to whom it markets opioids may be involved in the
abuse or illegal diversion of opioid products. When a provider is reported under the program, Purdue
purportedly conducts an internal inquiry regarding the provider to determine whether he or she should be
placed on a “no-call” list. If a provider is placed on this list, Purdue sales representatives may no longer
contact the provider to promote the company’s opioid products. Bill Fallon, Purdue Pharma agrees to
restrict marketing of opioids, Stamford Advocate (Aug. 25, 2015, 3:32 PM),
http://www.stamfordadvocate.com/business/article/Purdue-Pharma-agrees-to-restrict-marketing-of-
6464800.php (hereinafter “Fallon, Purdue Pharma agrees”).
98
     Ryan, More than 1 Million, supra n. 92.


                                                    59
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 65 of 177 PageID: 65




including doctors and front groups to spread the false message of prescription opioids’ safety and

efficacy.

         227.    One extension of Purdue’s marketing scheme was its plan to cause the publication

and distribution of false and deceptive guidelines on opioid prescribing. For example, as set forth

above, Purdue paid $100,000 to the FSMB to help print and distribute its guidelines on the use of

opioids to treat chronic pain to 700,000 practicing doctors.

         228.    One of the advisors for FSMB 2007 publication “Responsible Opioid Prescribing:

A Physician’s Guide” and its 2012 update was Haddox, a longtime member of Purdue’s speakers’

bureau who became a Purdue vice president.

         229.    Similarly, 99 multiple videos feature Fine delivering educational talks about the

drugs. In one video from 2011 titled “Optimizing Opioid Therapy,” he sets forth a “Guideline for

Chronic Opioid Therapy” discussing “opioid rotation” (switching from one opioid to another) not

only for cancer patients, but for non-cancer patients, and suggests it may take four or five switches

over a person’s “lifetime” to manage pain. 100 He states the “goal is to improve effectiveness which

is different from efficacy and safety.” Rather, for chronic pain patients, effectiveness “is a balance

of therapeutic good and adverse events over the course of years.” The entire program teaches that

opioids are appropriate treatment over a “protracted period of time” and even over a patient’s entire

“lifetime.” He even suggests that opioids can be used to treat sleep apnea. He further states that




99
      Weber, Two Leaders in Pain, supra n.69.
100
    Perry A. Fine, Safe and Effective Opioid               Rotation,   YouTube    (Nov.    8,   2012),
https://www.youtube.com/watch?v=_G3II9yqgXI.


                                                  60
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 66 of 177 PageID: 66




the associated risks of addiction and abuse can be managed by doctors and evaluated with “tools,”

but leaves that for “a whole other lecture.” 101

            230.   Purdue provided many “teaching” materials free of charge to the Joint Commission.

            231.   Purdue also deceptively marketed the use of opioids for chronic pain through the

APF, which was shut down after the launching of the Senate investigation in 2012. In 2010 alone,

the APF received 90% of its funding from drug and medical device companies, including from

Purdue. Purdue paid APF unspecified amounts in 2008 and 2009 and between $100,000 and

$499,999 in 2010. 102

                          c.     The Guilty Pleas

            232.   In May 2007, Purdue and three of its executives pled guilty to federal charges of

misbranding OxyContin in what the company acknowledged was an attempt to mislead doctors

about the risk of addiction. Purdue was ordered to pay $600 million in fines and fees. In its plea,

Purdue admitted that its promotion of OxyContin was misleading and inaccurate, misrepresented

the risk of addiction and was unsupported by science.             Additionally, Michael Friedman

(“Friedman”), the company’s president, pled guilty to a misbranding charge and agreed to pay $19

million in fines; Howard R. Udell (“Udell”), Purdue’s top lawyer, also pled guilty and agreed to

pay $8 million in fines; and Paul D. Goldenheim (“Goldenheim”), its former medical director, pled

guilty as well and agreed to pay $7.5 million in fines.

            233.   In a statement announcing the guilty plea, John Brownlee (“Brownlee”), the U.S.

Attorney for the Western District of Virginia, stated:


101
      Id.

  American Pain Foundation Partner Report, GuideStar, http://www.guidestar.org/PartnerReport.aspx?ei
102

n=XX-XXXXXXX&Partner=Demo (last visited February 20, 2018).


                                                    61
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 67 of 177 PageID: 67




            Purdue claimed it had created the miracle drug – a low risk drug that could provide
            long acting pain relief but was less addictive and less subject to abuse. Purdue’s
            marketing campaign worked, and sales for OxyContin skyrocketed – making
            billions for Purdue and millions for its top executives.

            But OxyContin offered no miracles to those suffering in pain. Purdue’s claims
            that OxyContin was less addictive and less subject to abuse and diversion were
            false – and Purdue knew its claims were false. The result of their
            misrepresentations and crimes sparked one of our nation’s greatest prescription
            drug failures. . . . OxyContin was the child of marketeers and bottom line financial
            decision making. 103

            234.   Brownlee characterized Purdue’s criminal activity as follows:

                     First, Purdue trained its sales representatives to falsely inform health care
            providers that it was more difficult to extract the oxycodone from an OxyContin
            tablet for the purpose of intravenous abuse. Purdue ordered this training even
            though its own study showed that a drug abuser could extract approximately 68%
            of the oxycodone from a single 10 mg OxyContin tablet by simply crushing the
            tablet, stirring it in water, and drawing the solution through cotton into a syringe.

                   Second, Purdue falsely instructed its sales representatives to inform
            health care providers that OxyContin could create fewer chances for addiction
            than immediate-release opioids.

                   Third, Purdue sponsored training that falsely taught Purdue sales
            supervisors that OxyContin had fewer “peak and trough” blood level effects than
            immediate-release opioids resulting in less euphoria and less potential for abuse
            than short-acting opioids.

                   Fourth, Purdue falsely told certain health care providers that patients
            could stop therapy abruptly without experiencing withdrawal symptoms and that
            patients who took OxyContin would not develop tolerance to the drug.

                   And fifth, Purdue falsely told health care providers that OxyContin did
            not cause a “buzz” or euphoria, caused less euphoria, had less addiction
            potential, had less abuse potential, was less likely to be diverted than immediate-
            release opioids, and could be used to “weed out” addicts and drug seekers. 104




103
    Testimony of The Hon. John L. Brownlee, U.S. Attorney for the Western District of Virginia, (July
31, 2007), https://www.judiciary.senate.gov/imo/media/doc/Brownlee%20Testimony%20073107.pdf
104
      Id.


                                                     62
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 68 of 177 PageID: 68




         235.    Specifically, Purdue pled guilty to illegally misbranding OxyContin in an effort to

mislead and defraud physicians and consumers, while Friedman, Udell and Goldenheim pled

guilty to the misdemeanor charge of misbranding OxyContin, for introducing misbranded drugs

into interstate commerce in violation of 21 U.S.C. §§331(a), 333(a)(1)-(2) and 352(a).

         236.    The guilty plea and fine did not dissuade Purdue or its executives. After the

settlement, Purdue continued to pay doctors on speakers’ bureaus to promote the liberal

prescribing of OxyContin for chronic pain and to fund seemingly neutral organizations to

disseminate the message that opioids were effective and non-addictive. Purdue continues to

aggressively market the liberal prescribing of opioids for chronic pain while diminishing the

associated dangers of addiction.

         237.    After Purdue entered its guilty plea in 2007, “it assembled an army of lobbyists to

fight any legislative actions that might encroach on its business. Between 2006 and 2015, Purdue

and other painkiller producers, along with their associated nonprofits, spent nearly nine hundred

million dollars on lobbying and political contributions—eight times what the gun lobby spent

during that period.” 105 (emphasis added).

         238.    Purdue has earned more than $31 billion from OxyContin, the nation’s bestselling

painkiller, which constitutes approximately 30% of the United States market for painkillers. Since

2009, Purdue’s national annual sales of OxyContin have fluctuated between $2.47 billion and

$2.99 billion, up threefold from 2006 sales of $800 million.106




105
      Keefe, Empire of Pain, supra n.3.
106
      Eban, Painful Medicine, supra n.78.


                                                  63
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 69 of 177 PageID: 69




       239.      Purdue also made thousands of payments to physicians nationwide, including to

physicians in the County, for activities including participating on speakers’ bureaus, providing

consulting services, assisting in post-marketing safety surveillance and other services.

                 2.     Janssen

       240.      Janssen markets, sells, and distributes the following opioids in the County:

  Duragesic           Opioid analgesic delivered via skin patch; contains gel form of
  (fentanyl)          fentanyl, a synthetic opioid that is up to 100 times more potent
                      than morphine; delivers fentanyl at regulated rate for up to 72
                      hours; first approved by the FDA in August 1990.
  Nucynta ER          Opioid agonist; extended-release formulation indicated for
  (tapentadol         severe pain.
  hydrochloride)
  Nucynta             Immediate-release version of tapentadol hydrochloride for the
  (tapentadol         management of moderate to severe acute pain.
  hydrochloride)

       241.      Janssen introduced Duragesic in 1990. It is indicated for the “management of pain

in opioid-tolerant patients, severe enough to require daily, around-the-clock, long-term opioid

treatment and for which alternative treatment options are inadequate.” Janssen also markets

Nucynta, which was first approved by the FDA in 2008, formulated in tablet form and in an oral

solution and indicated for the “relief of moderate to severe acute pain in patients 18 years of age

or older.” Additionally, Janssen markets Nucynta ER, which was first approved by the FDA in

2011 in tablet form. Initially, it was indicated for the “management of . . . pain severe enough to

require daily, around-the-clock, long-term opioid treatment and for which alternative treatment

options are inadequate.” This pain indication was later altered to “management of moderate to

severe chronic pain in adults” and “neuropathic pain associated with diabetic peripheral

neuropathy (DPN) in adults.” Janssen sold Nucynta and Nucynta ER to Depomed in 2015 for

$1.05 billion.



                                                  64
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 70 of 177 PageID: 70




                       a.     The FDA Warned Janssen Regarding Its False
                              Messaging

       242.    On February 15, 2000, the FDA sent Janssen a letter concerning the alleged

dissemination of “homemade” promotional pieces that promoted Duragesic in violation of the

Federal Food, Drug, and Cosmetic Act. In a subsequent letter, dated March 30, 2000, the FDA

explained that the “homemade” promotional pieces were “false or misleading because they contain

misrepresentations of safety information, broaden Duragesic’s indication, contain unsubstantiated

claims, and lack fair balance.”

       243.    The    March       30,   2000   letter   identified   specific   violations,   including

misrepresentations that Duragesic had a low potential for abuse:

              You present the claim, “Low abuse potential!” This claim suggests that
               Duragesic has less potential for abuse than other currently available opioids.
               However, this claim has not been demonstrated by substantial evidence.
               Furthermore, this claim is contradictory to information in the approved
               product labeling (PI) that states, “Fentanyl is a Schedule II controlled
               substance and can produce drug dependence similar to that produced by
               morphine.” Therefore, this claim is false or misleading. 107

       244.    The March 30, 2000 letter also stated that the promotional materials represented

that Duragesic was “more useful in a broader range of conditions or patients than has been

demonstrated by substantial evidence.” Specifically, the FDA stated that Janssen was marketing

Duragesic for indications beyond the treatment of chronic pain that cannot otherwise be managed,

for which it was approved:

              You present the claim, “It’s not just for end stage cancer anymore!” This
               claim suggests that Duragesic can be used for any type of pain management.
               However, the PI for Duragesic states, “Duragesic (fentanyl transdermal
               system) is indicated in the management of chronic pain in patients who
               require continuous opioid analgesia for pain that cannot be managed by

107
    NDA 19-813 Letter from Spencer Salis, U.S. Food & Drug Administration, to Cynthia Chianese,
Janssen Pharmaceutica (Mar. 30, 2000) at 2.


                                                   65
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 71 of 177 PageID: 71




                    lesser means . . . .” Therefore, the suggestion that Duragesic can be used
                    for any type of pain management promotes Duragesic[] for a much broader
                    use than is recommended in the PI, and thus, is misleading. In addition, the
                    suggestion that Duragesic can be used to treat any kind of pain is
                    contradictory to the boxed warning in the PI. Specifically, the PI states,

                   BECAUSE SERIOUS OR LIFE-THREATENING HYPOVENTILATION
                    COULD OCCUR, DURAGESIC® (FENTANYL TRANSDERMAL
                    SYSTEM) IS CONTRAINDICATED:

                   In the management of acute or post-operative pain, including use in out-
                    patient surgeries . . . . 108

          245.      The March 30, 2000 letter also stated Janssen failed to adequately present

“contraindications, warnings, precautions, and side effects with a prominence and readability

reasonably comparable to the presentation of information relating to the effectiveness of the

product”:

          Although this piece contains numerous claims for the efficacy and safety of
          Duragesic, you have not presented any risk information concerning the boxed
          warnings, contraindications, warnings, precautions, or side effects associated with
          Duragesic’s use . . . . Therefore, this promotional piece is lacking in fair balance,
          or otherwise misleading, because it fails to address important risks and restrictions
          associated with Duragesic therapy. 109

          246.      On September 2, 2004, the U.S. Department of Health and Human Services

(“HHS”) also sent Janssen a warning letter concerning Duragesic due to “false or misleading

claims about the abuse potential and other risks of the drug, and . . . unsubstantiated effectiveness

claims for Duragesic,” including, specifically, “suggesting that Duragesic has a lower potential for

abuse compared to other opioid products.”




108
      Id. at 2-3.
109
      Id. at 3 (emphasis in original).


                                                     66
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 72 of 177 PageID: 72




       247.    The September 2, 2004 letter warned Janssen regarding its claims that Duragesic

had a low reported rate of mentions in the Drug Abuse Warning Network (“DAWN”) as compared

to other opioids. The letter stated that the claim was false or misleading because the claim was not

based on substantial data and because the lower rate of mentions was likely attributable to

Duragesic’s lower frequency of use compared to other opioids listed in DAWN:

       The file card presents the prominent claim, “Low reported rate of mentions in
       DAWN data,” along with Drug Abuse Warning Network (DAWN) data comparing
       the number of mentions for Fentanyl/combinations (710 mentions) to other listed
       opioid products, including Hydrocodone/combinations (21,567 mentions),
       Oxycodone/combinations (18,409 mentions), and Methadone (10,725 mentions).
       The file card thus suggests that Duragesic is less abused than other opioid drugs.

       This is false or misleading for two reasons. First, we are not aware of substantial
       evidence or substantial clinical experience to support this comparative claim. The
       DAWN data cannot provide the basis for a valid comparison among these products.
       As you know, DAWN is not a clinical trial database. Instead, it is a national public
       health surveillance system that monitors drug-related emergency department visits
       and deaths. If you have other data demonstrating that Duragesic is less abused,
       please submit them.

       Second, Duragesic is not as widely prescribed as other opioid products. As a result,
       the relatively lower number of mentions could be attributed to the lower frequency
       of use, and not to a lower incidence of abuse. The file card fails to disclose this
       information. 110

       248.    The September 2, 2004 letter also details a series of unsubstantiated, false or

misleading claims regarding Duragesic’s effectiveness. The letter concluded that various claims

made by Janssen were insufficiently supported, including that:

       •       “‘Demonstrated effectiveness in chronic back pain with additional patient benefits,
               . . . 86% of patients experienced overall benefit in a clinical study based on: pain
               control, disability in ADLs, quality of sleep.’”


110
    Warning Letter from Thomas W. Abrams, U.S. Department of Health and Human Services,
to Ajit Shetty, Janssen Pharmaceutical, Inc. (Sept. 2, 2004),
https://www.pharmamedtechbi.com/~/media/Images/Publications/Archive/
The%20Pink%20Sheet/66/038/00660380018/040920_ duragesic_letter.pdf at 2.


                                                 67
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 73 of 177 PageID: 73




          •         “‘All patients who experienced overall benefit from DURAGESIC would
                    recommend it to others with chronic low back pain.’”

          •         “‘Significantly reduced nighttime awakenings.’”

          •         “‘Significant improvement in disability scores as measured by the Oswestry
                    Disability Questionnaire and Pain Disability Index.’”

          •         “‘Significant improvement in physical functioning summary score.’”

          •         “‘Significant improvement in social functioning.’” 111

          249.      In addition, the September 2, 2004 letter identifies “outcome claims [that] are

misleading because they imply that patients will experience improved social or physical

functioning or improved work productivity when using Duragesic.” The claims include “‘1,360

loaves . . . and counting,’ ‘[w]ork, uninterrupted,’ ‘[l]ife, uninterrupted,’ ‘[g]ame, uninterrupted,’

‘[c]hronic pain relief that supports functionality,’ ‘[h]elps patients think less about their pain,’ and

‘[i]mprove[s] . . . physical and social functioning.’” The September 2, 2004 letter states: “Janssen

has not provided references to support these outcome claims. We are not aware of substantial

evidence or substantial clinical experience to support these claims.” 112

          250.      On July 15, 2005, the FDA issued a public health advisory warning doctors of

deaths resulting from the use of Duragesic and its generic competitor, manufactured by Mylan

N.V. The advisory noted that the FDA had been “‘examining the circumstances of product use to

determine if the reported adverse events may be related to inappropriate use of the patch’” and

noted the possibility “that patients and physicians might be unaware of the risks” of using the




111
      Id. at 2-3.
112
      Id. at 3.


                                                     68
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 74 of 177 PageID: 74




fentanyl transdermal patch, which is a potent opioid analgesic meant to treat chronic pain that does

not respond to other painkillers.

                         b.      Janssen Funded False Publications and Presentations

         251.    Despite these repeated warnings, Janssen continued to falsely market the risks of

opioids. For example, in 2009, PriCara, a “Division of Ortho-McNeil-Janssen Pharmaceuticals,

Inc.,” sponsored a 2009 brochure directed toward patients, “Finding Relief: Pain Management for

Older Adults.” The brochure included a free DVD featuring actress Kathy Baker, who played a

doctor in the popular television series “Picket Fences.”

         252.    The brochure represented that it was a source for older adults to gain accurate

information about treatment options for effective pain relief:

                  This program is aimed specifically at older adults and what they need to
         know to get effective pain relief. You will learn that there are many pathways to
         this relief.

                You will learn about your options for pain management and how to find the
         treatment that’s right for you. By learning more about pain and the many ways it
         can be treated, you are taking solid steps toward reducing the pain you or a loved
         one may be feeling. 113

         253.    Despite representing itself as a source of accurate information, the brochure

included false and misleading information about opioids, including a section seeking to dispel

purported “myths” about opioid usage:

         Opioid Myths

         Myth: Opioid medications are always addictive.

         Fact: Many studies show that opioids are rarely addictive when used properly for
         the management of chronic pain.



113
      Finding Relief, Pain Management for Older Adults (2009).


                                                   69
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 75 of 177 PageID: 75




            Myth: Opioids make it harder to function normally.

            Fact: When used correctly for appropriate conditions, opioids may make it easier
            for people to live normally.

            Myth: Opioid doses have to get bigger over time because the body gets used to
            them.

            Fact: Unless the underlying cause of your pain gets worse (such as with cancer
            or arthritis), you will probably remain on the same dose or need only small increases
            over time. 114

            254.   Among the “Partners” listed in “Finding Relief: Pain Management for Older

Adults” are the AAPM, the American Geriatrics Society (“AGS”) and the AGS Foundation for

Health in Aging. Janssen (along with Purdue and Endo) funded AAPM. The AGS and the AGS

Foundation for Health in Aging published a pain guide titled “Finding Relief: Pain Management

for Older Adults,” which was funded by Janssen. 115

            255.   In addition, Janssen disseminated false information about opioids on the website

Prescribe Responsibly, which remains publicly accessible at www.prescriberesponsibly.com.

According to the website’s legal notice, all content on the site “is owned or controlled by

Janssen.” 116 The website includes numerous false or misleading representations concerning the

relative safety of opioids and omissions of the risks associated with taking them. For example, it

states that while practitioners are often concerned about prescribing opioids due to “questions of

addiction,” such concerns “are often overestimated. According to clinical opinion polls, true




114
      Id. (emphasis in original).
115
      Id.
116
   Legal Notice, Prescribe Responsibly, https://www.prescriberesponsibly.com/legal-notice (last visited
February 20, 2018).


                                                     70
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 76 of 177 PageID: 76




addiction occurs only in a small percentage of patients with chronic pain who receive chronic

opioid analgesic[] . . . therapy.” 117

            256.   Prescribe Responsibly also compared the risks of opioid use favorably to those

associated with non-steroidal anti-inflammatory drugs (“NSAIDs”), such as aspirin and ibuprofen,

and stated that many patients develop tolerance for opioid side effects:

            Opioid analgesics are often the first line of treatment for many painful conditions
            and may offer advantages over nonsteroidal anti-inflammatory drugs (NSAIDs).
            Opioid analgesics, for example, have no true ‘ceiling dose’ for analgesia and do not
            cause direct organ damage; however, they do have several possible side effects,
            including constipation, nausea, vomiting, a decrease in sexual interest, drowsiness,
            and respiratory depression. With the exception of constipation, many patients often
            develop tolerance to most of the opioid analgesic-related side effects. 118

            257.   Further, Prescribe Responsibly repeats the scientifically unsupported discussion of

“pseudoaddiction” as “a syndrome that causes patients to seek additional medications due to

inadequate pharmacotherapy being prescribed. Typically, when the pain is treated appropriately,

the inappropriate behavior ceases.” 119 Thus, pseudoaddiction is defined as a condition requiring

the prescription of more or stronger opioids.

            258.   Janssen also made thousands of payments to physicians nationwide, including to

County physicians, for activities including participating on speakers’ bureaus, providing

consulting services, assisting in post-marketing safety surveillance and other services.




117
    Use    of     Opioid     Analgesics     in     Pain    Management,       Prescribe    Responsibly,
http://www.prescriberesponsibly.com/articles/opioid-pain-management (last visited February 20, 2018).
118
      Id.
119
    What a Prescriber Should Know Before Writing the First Prescription, Prescribe Responsibly,
http://www.prescriberesponsibly.com/articles/before-prescribing-opioids (last visited February 20, 2018).


                                                     71
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 77 of 177 PageID: 77




       259.    As people became more and more hooked on prescription pain killers, they moved

to heroin, and increasingly to fentanyl, which is even more potent and cheaper than heroin, and

which as set forth above was being deceptively marketed by Janssen, causing a rise in heroin and

fentanyl overdose deaths.

               3.      Endo

       260.    Endo markets, sells, and distributes the following opioids in the County:

  Opana ER            Opioid agonist; extended-release tablet formulation; first drug
  (oxymorphone        in which oxymorphone is available in an oral, extended-release
  hydrochloride)      formulation; first approved in 2006.
  Opana               Opioid agonist; first approved in 2006.
  (oxymorphone
  hydrochloride)
  Percodan            Branded tablet combining oxymorphone hydrochloride and
  (oxymorphone        aspirin; first approved in 1950; first marketed by Endo in
  hydrochloride       2004.
  and aspirin)
  Percocet            Branded tablet that combines oxymorphone hydrochloride and
  (oxymorphone        acetaminophen; first approved in 1999; first marketed by Endo
  hydrochloride       in 2006.
  and
  acetaminophen)
  Oxycodone           Generic product.
  Oxymorphone         Generic product.
  Hydromorphone       Generic product.
  Hydrocodone         Generic product.

       261.    The FDA approved an injectable form of Opana in 1959 (then known as

Numorphan) which was indicated “for the relief of moderate to severe pain” and “for preoperative

medication, for support of anesthesia, for obstetrical analgesia, and for relief of anxiety in patients

with dyspnea associated with pulmonary edema secondary to acute left ventricular dysfunction.”




                                                  72
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 78 of 177 PageID: 78




However, oxymorphone drugs—which included Numorphan—were removed from the market in

the 1970s due to widespread abuse. 120

        262.    In 2006, the FDA approved a tablet form of Opana in 5 mg and 10 mg dosage

strengths. The tablet form was “indicated for the relief of moderate to severe acute pain where the

use of an opioid is appropriate.” Also in 2006, the FDA approved Opana ER, an extended-release

tablet version of Opana available in 5 mg, 10 mg, 20 mg and 40 mg tablet dosage strengths.

Opana ER was indicated “for the relief of moderate to severe pain in patients requiring continuous,

around-the-clock opioid treatment for an extended period of time.” Endo’s goal was to use Opana

ER to take market share away from OxyContin; thus it was marketed as being safer, with less

abuse potential than OxyContin because of its crush-resistance.

        263.    According to Endo’s annual reports, sales of Opana and Opana ER regularly

generate several hundred million dollars in annual revenue for the company, growing from $107

million in 2007 to as high as $384 million in 2011. Over the last ten years, Percocet has generated

an average of well over $100 million in annual revenue for the company.

                        a.      Endo Falsely Marketed Opana ER as Crush Resistant

        264.    In December 2011, the FDA approved a reformulated version of Opana ER, which

Endo claimed offered “safety advantages” over the original formulation because the latter “‘is

resistant to crushing by common methods and tools employed by abusers of prescription opioids

. . . [and] is less likely to be chewed or crushed even in situations where there is no intent for abuse,

such as where patients inadvertently chew the tablets, or where caregivers attempt to crush the


120
    John Fauber & Kristina Fiore, Opana Gets FDA Approval Despite History of Abuse, Limited
Effectiveness       in     Trials,    Milwaukee      Journal     Sentinel     (May       9,      2015),
http://archive.jsonline.com/watchdog/watchdogreports/opana-gets-fda-approval-despite-history-of-abuse-
limited-effectiveness-in-trials-b99494132z1-303198321.html/.


                                                   73
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 79 of 177 PageID: 79




tablets for easier administration with food or by gastric tubes, or where children accidentally gain

access to the tablets.’”

        265.       Endo publicized the reformulated version of Opana ER as “crush-resistant.” To

combat the fear of opioids, sales representatives touted it to doctors as a safer option due to its

crush-resistance and extended release. In a December 12, 2011, press release announcing FDA

approval of the reformulated Opana ER, Endo’s executive vice president for research and

development and chief scientific officer highlighted the reformulated version’s safety

characteristics:

        “FDA’s approval of this new formulation of Opana ER is an important milestone
        for both the Long Acting Opioid category as well as Endo’s branded
        pharmaceutical portfolio. . . . Patient safety is our top concern and addressing
        appropriate use of opioids is a responsibility that we take very seriously. We firmly
        believe this new formulation of Opana ER, coupled with our long-term
        commitment to awareness and education around appropriate use of opioids will
        benefit patients, physicians and payers.”

        266.       However, in October 2012, the CDC issued a health alert noting that 15 people in

Tennessee had contracted thrombotic thrombocytopenic purpura, a rare blood-clotting disorder,

after injecting reformulated Opana ER. In response, Endo’s chief scientific officer stated that,

while Endo was looking into the data, he was not especially concerned: “‘Clearly, we are looking

into this data, . . . but it’s in a very, very distinct area of the country.’” 121

        267.       Shortly thereafter, the FDA determined that Endo’s conclusions about the

purported safety advantages of the reformulated Opana ER were unfounded. In a May 10, 2013

letter to Endo, the FDA found that the tablet was still vulnerable to “‘cutting, grinding, or



121
    Jake Harper & Kelly McEvers, How A Painkiller Designed To Deter Abuse Helped Spark An HIV
Outbreak, National Public Radio (Apr. 1, 2016), http://www.npr.org/sections/health-
shots/2016/04/01/472538272/how-a-painkiller-designed-to-deter-abuse-helped-spark-an-hiv-outbreak.


                                                     74
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 80 of 177 PageID: 80




chewing,’” “‘can be prepared for insufflation (snorting) using commonly available tools and

methods,’” and “‘can [be readily] prepared for injection.’” It also warned that preliminary data

suggested “the troubling possibility that a higher percentage of reformulated Opana ER abuse is

via injection than was the case with the original formulation.”

            268.   A 2014 study co-authored by an Endo medical director corroborated the FDA’s

warning.       This 2014 study found that while overall abuse of Opana had fallen following

Opana ER’s reformulation, it also found that injection had become the preferred way of abusing

the drug. 122 However, the study reassured that it was not possible to draw a causal link between

the reformulation and injection abuse.

            269.   The study’s failure to adequately warn healthcare providers and the public was

catastrophic. On April 24, 2015, the CDC issued a health advisory concerning its investigation of

“a large outbreak of recent human immunodeficiency virus (HIV) infections among persons who

inject drugs.” 123 The CDC specifically attributed the outbreak to the injection of Opana ER. As

the advisory explained:

            From November 2014 to January 2015, ISDH identified 11 new HIV infections in
            a rural southeastern County where fewer than 5 infections have been identified
            annually in the past. As of April 21, 2015, an on-going investigation by ISDH with
            assistance from CDC has identified 135 persons with newly diagnosed HIV
            infections in a community of 4,200 people; 84% were also HCV infected. Among
            112 persons interviewed thus far, 108 (96%) injected drugs; all reported dissolving
            and injecting tablets of the prescription-type opioid oxymorphone (OPANA® ER)
            using shared drug preparation and injection equipment. 124



122
      Id.
123
   Outbreak of Recent HIV and HCV Infections Among Persons Who Inject Drugs, Centers for Disease
Control and Prevention, https://emergency.cdc.gov/ han/han00377.asp (last visited February 20, 2018).
124
      Id.


                                                    75
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 81 of 177 PageID: 81




                       b.      New York’s Investigation Found Endo Falsely
                               Marketed Opana ER

       270.    On February 18, 2017, the State of New York announced a settlement with Endo

requiring it “to cease all misrepresentations regarding the properties of Opana ER [and] to describe

accurately the risk of addiction to Opana ER.” 125 In the Assurance of Discontinuance that

effectuated the settlement, the State of New York revealed evidence showing that Endo had known

about the risks arising from the reformulated Opana ER even before it received FDA approval.

       271.    Among other things, the investigation concluded that:

       •       Endo improperly marketed Opana ER as designed to be crush resistant, when
               Endo’s own studies dating from 2009 and 2010 showed that the pill could be
               crushed and ground;

       •       Endo improperly instructed its sales representatives to diminish and distort the
               risks associated with Opana ER, including the serious danger of addiction; and

       •       Endo made unsupported claims comparing Opana ER to other opioids and failed
               to disclose accurate information regarding studies addressing the negative effects
               of Opana ER.

       272.    In October 2011, Endo’s director of project management e-mailed the company that

had developed the formulation technology for reformulated Opana ER to say there was little or no

difference between the new formulation and the earlier formulation, which Endo withdrew due to

risks associated with grinding and chewing:

       “We already demonstrated that there was little difference between [the original
       and new formulations of Opana] in Study 108 when both products were ground.
       FDA deemed that there was no difference and this contributed to their statement
       that we had not shown an incremental benefit. The chewing study (109) showed




125
    Press Release, Attorney General Eric T. Schneiderman, A.G. Schneiderman Announces Settlement With
Endo Health Solutions Inc. & Endo Pharmaceuticals Inc. Over Marketing of Prescription Opioid Drugs
(Mar. 3, 2016), https://ag.ny.gov/press-release/ag-schneiderman-announces-settlement-endo-health-
solutions-inc-endo-pharmaceuticals.


                                                 76
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 82 of 177 PageID: 82




            the same thing no real difference which the FDA used to claim no incremental
            benefit.” 126

            273.   Endo conducted two additional studies to test the reformulated Opana ER’s crush

resistance. Study 901 tested whether it was more difficult to extract reformulated Opana ER than

the original version, and whether it would take longer to extract from reformulated Opana ER than

from the original version. The test revealed that both formulations behaved similarly with respect

to manipulation time and produced equivalent opioid yields.

            274.   The settlement also identified and discussed a February 2013 communication from

a consultant hired by Endo to the company, in which the consultant concluded that “‘[t]he initial

data presented do not necessarily establish that the reformulated Opana ER is tamper resistant.’”

The same consultant also reported that the distribution of the reformulated Opana ER had already

led to higher levels of abuse of the drug via injection. 127

            275.   Regardless, pamphlets produced by Endo and distributed to physicians

misleadingly marketed the reformulated Opana ER as “‘designed to be’ crush resistant,” and

Endo’s sales representative training identified Opana ER as “CR,” short for crush resistant. 128

            276.   The Office of the Attorney General of New York also revealed that the “managed

care dossier” Endo provided to formulary committees of healthcare plans and pharmacy benefit

managers misrepresented the studies that had been conducted on Opana ER. The dossier was

distributed in order to assure the inclusion of reformulated Opana ER in their formularies.



126
    In the Matter of Endo Health Solutions Inc. and Endo Pharmaceuticals Inc., Assurance No. 15-228,
Assurance of Discontinuance Under Executive Law Section 63, Subdivision 15 at 5 (Mar. 1, 2016),
https://ag.ny.gov/pdfs/Endo_AOD_030116-Fully_Executed.pdf.
127
      Id. at 6.
128
      Id.


                                                   77
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 83 of 177 PageID: 83




            277.   According to Endo’s vice president for pharmacovigilance and risk management,

the dossier was presented as a complete compendium of all research on the drug. However, it

omitted certain studies: Study 108 (completed in 2009) and Study 109 (completed in 2010), which

showed that reformulated Opana ER could be ground and chewed.

            278.   The settlement also detailed Endo’s false and misleading representations about the

non-addictiveness of opioids and Opana.           Until April 2012, Endo’s website for the drug,

www.opana.com, contained the following representation: “‘Most healthcare providers who treat

patients with pain agree that patients treated with prolonged opioid medicines usually do not

become addicted.’” 129 However, Endo had no basis for their representations.

            279.   The Office of the Attorney General of New York also disclosed that training

materials provided by Endo to sales representatives stated that the “‘[s]ymptoms of withdrawal do

not indicate addiction.’” 130 This representation is inconsistent with the diagnosis of opioid-use

disorder as provided in the Diagnostic and Statistical Manual of Mental Disorders by the American

Psychiatric Association (Fifth Edition).

            280.   The Office of the Attorney General of New York also found that Endo trained its

sales representatives to falsely distinguish addiction from “pseudoaddiction,” which it defined as

a condition in which patients exhibit drug-seeking behavior that resembles but is not the same as

addiction. However, Endo’s vice president for pharmacovigilance and risk management testified

that he was not aware of any research validating the concept of pseudoaddiction.




129
      Id.
130
      Id. at 7.


                                                   78
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 84 of 177 PageID: 84




            281.   On June 9, 2017, the FDA asked Endo to voluntarily cease sales of Opana ER after

determining that the risks associated with its abuse outweighed the benefits. According to Dr.

Janet Woodcock, director of the FDA’s Center for Drug Evaluation and Research, the risks include

“several serious problems,” including “outbreaks of HIV and Hepatitis C from sharing the drug

after it was extracted by abusers” and “a[n] outbreak of serious blood disorder.” If Endo does not

comply with the request, Dr. Woodcock stated that the FDA would issue notice of a hearing and

commence proceedings to compel its removal.

                           c.      Endo Funded False Publications and Presentations

            282.   Like several of the other Manufacturer Defendants, Endo provided substantial

funding to purportedly neutral medical organizations, including APF.

            283.   For example, in April 2007, Endo sponsored an article aimed at prescribers, written

by Dr. Charles E. Argoff in Pain Medicine News, titled “Case Challenges in Pain Management:

Opioid Therapy for Chronic Pain.” 131

            284.   The article commenced with the observation that “[a]n estimated 50 to 60 million

people . . . suffer from chronic pain.” It continued:

                     Opioids represent a highly effective but controversial and often
            misunderstood class of analgesic medications for controlling both chronic and acute
            pain. The phenomenon of tolerance to opioids – the gradual waning of relief at a
            given dose – and fears of abuse, diversion, and misuse of these medications by
            patients have led many clinicians to be wary of prescribing these drugs, and/or to
            restrict dosages to levels that may be insufficient to provide meaningful relief. 132




131
   Charles E. Argoff, Case Challenges in Pain Management: Opioid Therapy for Chronic Pain, Pain Med.
News, http://www.painmedicinenews.com/download/BtoB_Opana_WM.pdf.
132
      Id.


                                                     79
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 85 of 177 PageID: 85




       285.    The article included a case study that focused on the danger of extended use of

NSAIDs, including that the subject was hospitalized with a massive upper gastrointestinal bleed

believed to have resulted from his protracted NSAID use. In contrast, the article did not provide

the same detail concerning the serious side effects associated with opioids. It concluded by saying

that “use of opioids may be effective in the management of chronic pain.”

       286.    Later, in 2014, Endo issued a patient brochure titled “Understanding Your Pain:

Taking Oral Opioid Analgesics.” It was written by nurses Margo McCaffery and Chris Pasero and

edited by APF board member Portenoy.

       287.    The brochure included numerous false and misleading statements minimizing the

dangers associated with prescription opioid use. Among other things, the brochure falsely and

misleadingly represented that:

       Addiction IS NOT when a person develops “withdrawal” (such as abdominal
       cramping or sweating) after the medicine is stopped quickly or the dose is reduced
       by a large amount. Your doctor will avoid stopping your medication suddenly by
       slowly reducing the amount of opioid you take before the medicine is completely
       stopped. Addiction also IS NOT what happens when some people taking opioids
       need to take a higher dose after a period of time in order for it to continue to relieve
       their pain. This normal “tolerance” to opioid medications doesn’t affect everyone
       who takes them and does not, by itself, imply addiction. If tolerance does occur, it
       does not mean you will “run out” of pain relief. Your dose can be adjusted or
       another medicine can be prescribed.

                                              *        *      *

       How can I be sure I’m not addicted?

              Addiction to an opioid would mean that your pain has gone away but you
               still take the medicine regularly when you don’t need it for pain, maybe just
               to escape from your problems.

              Ask yourself: Would I want to take this medicine if my pain went away? If
               you answer no, you are taking opioids for the right reasons – to relieve your
               pain and improve your function. You are not addicted.

                                              *        *      *

                                                  80
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 86 of 177 PageID: 86




               Your doctor or nurse may instruct you to do some of the following:

              Take the next dose before the last dose wears off. If pain is present most of
               the day and night, the pain medicine may be taken at regularly scheduled
               times. If you are taking a short-acting opioid, this usually means taking it
               every 4 hours. You may need to set your alarm, especially at night, to be
               sure you take your dose before the pain returns and wakes you up.

              If your pain comes and goes, take your pain medicine when pain first begins,
               before it becomes severe.

              If you are taking a long-acting opioid, you may only need to take it every 8
               to 12 hours, but you may also need to take a short-acting opioid in between
               for any increase in pain. 133

       288.    In 2008, Endo also provided an “educational grant” to PainEDU.org, which

produced a document titled “Screener and Opioid Assessment for Patients with Pain (SOAPP)

Version 1.0-14Q.” Endo and King Pharmaceuticals sponsor PainEDU.org. 134 SOAPP describes

itself “as a tool for clinicians to help determine how much monitoring a patient on long-term opioid

therapy might require.” It falsely highlights purportedly “recent findings suggesting that most

patients are able to successfully remain on long-term opioid therapy without significant problems.”

       289.    Endo also sponsored the now-defunct website painknowledge.com, which was

created by APF and stated it was “a one-stop repository for print materials, educational resources,

and physician tools across the broad spectrum of pain assessment, treatment, and management

approaches.” 135 Among other featured content, painknowledge.com included a flyer titled “Pain:


133
   Margo McCaffery & Chris Pasero, Understanding Your Pain: Taking Oral Opioid Analgesics, Endo
Pharmaceuticals (2004), http://www.thblack.com/ links/RSD/Understand_Pain_Opioid_Analgesics.pdf
(emphasis in original).
134
    B. Eliot Cole, Resources for Education on Pain and Its Management: A Practitioner’s Compendium 2
(Am.      Society      of     Pain    Educators      2009),    https://   www.paineducators.org/wp-
content/uploads/2012/12/ASPE-ResForEducationOnPainAn.pdf.
135
   AboutPainKnowledge.org,        PainKnowledge,          http://web.archive.org/web/      2012011
9124921/http://www.painknowledge.org/aboutpaink.aspx (last visited February 20, 2018).


                                                 81
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 87 of 177 PageID: 87




Opioid Therapy,” which failed to warn of significant adverse effects that could arise from opioid

use, including hyperalgesia, immune and hormone dysfunction, cognitive impairment, decreased

tolerance, dependence and addiction.

       290.    Endo, along with Janssen and Purdue, also provided grants to APF to distribute Exit

Wounds, discussed above. 136

       291.    Endo also made thousands of payments to physicians nationwide, including to

County physicians, for activities including participating on speakers’ bureaus, providing

consulting services, assisting in post-marketing safety surveillance and other services.

                       d.      The FDA Requested Endo Withdraw Opana ER Due to
                               the Public Health Consequences of Abuse

       292.    On June 8, 2017, the FDA requested that Endo remove reformulated Opana ER

from the market “based on its concern that the benefits of the drug may no longer outweigh its

risks.” 137 According to the FDA’s press release, it sought removal “due to the public health

consequences of abuse.” The decision to seek Opana ER’s removal from sale followed a March

2017 FDA advisory committee meeting, during which a group of independent experts voted 18-8

that the drug’s benefits no longer outweigh the risks associated with its use. Should Endo choose

not to remove Opana ER due to the FDA’s request, the agency stated that it will take steps to

formally require its removal by withdrawing approval.



136
    Iraq War Veteran Amputee, Pain Advocate and New Author Release Exit Wounds: A Survival Guide to
Pain Management for Returning Veterans and Their Families, Coalition for Iraq + Afghanistan Veterans,
https://web.archive.org/web/ 20160804131030/http://coalitionforveterans.org/2009/10/iraq-war-veteran-
amputee-pain-advocate-and-new-author-releases-exit-wounds-a-survival-guide-to-pain-management-for-
returning-veterans-and-their-families/ (last visited February 20, 2018).
137
    Press Release, U.S. Food & Drug Administration, FDA Requests Removal of Opana ER for Risks
Related     to     Abuse     (June   8,     2017),     https://www.fda.gov/newsevents/newsroom/
pressannouncements/ucm562401.htm.


                                                 82
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 88 of 177 PageID: 88




           293.   Opana ER is prescribed in the County.

                  4.      Cephalon & Teva

           294.   Cephalon markets, sells, and distributes the following opioids in the County:

      Actiq (fentanyl Opioid analgesic; oral transmucosal lozenge; indicated only for
      citrate)        the management of breakthrough pain (or “BTP”) in cancer
                      patients – pain that for a short time “breaks through” medication
                      that otherwise effectively controls a patient’s persistent pain – in
                      patients 16 and older with malignancies; commonly referred to
                      as a lollipop because designed to look and perform like one;
                      approved in 1998 with restricted distribution program.
      Fentora         Rapid-release tablet for BTP in cancer patients who are already
      (fentanyl       receiving and tolerant of around-the-clock opioid therapy;
      buccal)         approved 2006.
      Generic of      Opiate agonist.
      OxyContin
      (oxycodone
      hydrochloride)

           295.   Actiq is designed to resemble a lollipop and is meant to be sucked on at the onset

of intense BTP in cancer patients. It delivers fentanyl citrate, a powerful opioid agonist that is 80

times stronger than morphine, 138 rapidly into a patient’s bloodstream through the oral

membranes. 139 Because it is absorbed through those membranes, it passes directly into circulation

without having to go through the liver or stomach, thereby providing faster relief. 140




138
    See John Carreyrou, Narcotic “Lollipop” Becomes Big Seller Despite FDA Curbs, Wall St. J. (Nov. 3,
2006),             https://www.opiates.com/media/narcotic-lollipop-becomes-big-seller-despite-fda-curbs/
(hereinafter “Carreyrou, Narcotic Lollipop”).
139
    Actiq would later become part of a category of opioids now known as transmucosal immediate-release
fentanyl (“TIRF”) products. “Transmucosal” refers to the means through which the opioid is delivered into
a patient’s bloodstream, across mucous membranes, such as inside the cheek, under the tongue or in the
nose.
140
   Cephalon,    Inc.,   Company-Histories.com,        http://www.company-histories.com/Cephalon-Inc-
Company-History.html (last visited February 20, 2018).


                                                    83
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 89 of 177 PageID: 89




          296.    In November 1998, the FDA approved Actiq for only a very narrow group of people

– cancer patients “with malignancies who are already receiving and who are tolerant to opioid

therapy for their underlying persistent cancer pain.” 141

          297.    Understanding the risks of introducing such an intense opioid analgesic to the

market, the FDA provided approval of Actiq “ONLY for the management of breakthrough cancer

pain in patients with malignancies who are already receiving and who are tolerant to opioid therapy

for their underlying persistent cancer pain.” 142 Further, the FDA explicitly stated that Actiq “must

not be used in opioid non-tolerant patients,” was contraindicated for the management of acute or

postoperative pain, could be deadly to children and was “intended to be used only in the care of

opioid-tolerant cancer patients and only by oncologists and pain specialists who are knowledgeable

of and skilled in the use of Schedule II opioids to treat cancer pain.”

          298.    The FDA also required that Actiq be provided only in compliance with a strict risk-

management program that explicitly limited the drug’s direct marketing to the approved target

audiences, defined as oncologists, pain specialists, their nurses and office staff. 143

          299.    In October 2000, Cephalon acquired the worldwide product rights to Actiq and

began marketing and selling Actiq in the United States.

          300.    Cephalon purchased the rights to Fentora, an even faster-acting tablet formulation

of fentanyl, from Cima Labs, and submitted a new drug application to the FDA in August 2005.




141
      1998 FDA Label.
142
    NDA 20-747 Letter from Cynthia McCormick, Center for Drug Evaluation and Research, to Patricia J.
Richards,         Anesta        Corporation,        http://www.accessdata.fda.gov/drugsatfda_docs/
appletter/1998/20747ltr.pdf.
143
      Carreyrou, Narcotic Lollipop, supra n. 135.


                                                    84
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 90 of 177 PageID: 90




In September 2006, Cephalon received FDA approval to sell this faster-acting version of Actiq,

but once again, concerned about the power and risks inherent to fentanyl, the FDA limited

Fentora’s approval to the treatment of BTP in cancer patients who were already tolerant to around-

the-clock opioid therapy for their underlying persistent cancer pain. Cephalon began marketing

and selling Fentora in October 2006.

                          a.     Cephalon Falsely and Aggressively Marketed Cancer
                                 Drug Actiq to Non-Cancer Treating Physicians

            301.   Due to the FDA’s restrictions, Actiq’s consumer base was limited, as was its

potential for growing revenue. In order to increase its revenue and market share, Cephalon needed

to find a broader audience and thus began marketing its lollipop to treat headaches, back pain,

sports injuries and other chronic non-cancer pain, targeting non-oncology practices, including, but

not limited to, pain doctors, general practitioners, migraine clinics, anesthesiologists and sports

clinics. It did so in violation of applicable regulations prohibiting the marketing of medications

for off-label use and in direct contravention of the FDA’s strict instructions that Actiq be

prescribed only to terminal cancer patients and by oncologists and pain management doctors

experienced in treating cancer pain.

            302.   According to “data gathered from a network of doctors by research firm ImpactRx

between June 2005 and October 2006” (“ImpactRx Survey”), Cephalon sales representatives’

visits to non-oncologists to pitch Actiq increased six fold between 2002 and 2005. Cephalon

representatives would reportedly visit non-oncologists monthly, providing up to 60 or 70 coupons

(each coupon was good for six free Actiq lozenges) and encouraging prescribers to try Actiq on

their non-cancer patients. 144


144
      Id.


                                                  85
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 91 of 177 PageID: 91




            303.   Cephalon’s efforts paid off. In 2000, Actiq generated $15 million in sales. 145 By

2002, it attributed a 92% increase in Actiq sales to “a dedicated sales force for ACTIQ” and

“ongoing changes to [its] marketing approach including hiring additional sales representatives and

targeting our marketing efforts to pain specialists.” 146 By 2005, Actiq’s total sales had spiked to

$412 million, making it (a drug approved for only a narrow customer base) Cephalon’s second-

bestselling drug. By the end of 2006, Actiq’s sales had exceeded $500 million. 147

            304.   Only 1% of the 187,076 prescriptions for Actiq filled at retail pharmacies during

the first six months of 2006 were prescribed by oncologists. Results of the ImpactRx Survey

suggested that “more than 80 percent of patients who use[d] the drug don’t have cancer.” 148

                          b.     Government Investigations Found Cephalon Falsely
                                 Marketed Actiq for Off-Label Uses

            305.   Beginning in or about 2003, former Cephalon employees filed four whistleblower

lawsuits claiming the company had wrongfully marketed Actiq for unapproved, off-label uses. On

September 29, 2008, Cephalon finalized and entered into a corporate integrity agreement with the

Office of the Inspector General of HHS and agreed to pay $425 million in civil and criminal

penalties for its off-label marketing of Actiq and two other drugs (Gabitril and Provigil).

According to a DOJ press release, Cephalon trained sales representatives to disregard restrictions

of the FDA-approved label, employed sales representatives and healthcare professionals to speak




145
      Id.
146
    Cephalon, Inc. Annual Report (Form 10-K) (Mar. 31, 2003), https:// www.sec.gov/Archives/edgar/
data/873364/000104746903011137/a2105971z10-k.htm at 28.
147
      Carreyrou, Narcotic Lollipop, supra n.135.
148
      Id.


                                                   86
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 92 of 177 PageID: 92




to physicians about off-label uses of the three drugs and funded CME to promote off-label uses.

Specifically, the DOJ stated:

            From 2001 through at least 2006, Cephalon was allegedly promoting [Actiq] for
            non-cancer patients to use for such maladies as migraines, sickle-cell pain crises,
            injuries, and in anticipation of changing wound dressings or radiation therapy.
            Cephalon also promoted Actiq for use in patients who were not yet opioid-
            tolerant, and for whom it could have life-threatening results. 149

            306.   Then-acting U.S. Attorney Laurie Magid commented on the dangers of Cephalon’s

unlawful practices:

            “This company subverted the very process put in place to protect the public from
            harm, and put patients’ health at risk for nothing more than boosting its bottom
            line. People have an absolute right to their doctors’ best medical judgment. They
            need to know the recommendations a doctor makes are not influenced by sales
            tactics designed to convince the doctor that the drug being prescribed is safe for
            uses beyond what the FDA has approved.” 150

            307.   Upon information and belief, documents uncovered in the government’s

investigations confirm that Cephalon directly targeted non-oncology practices and pushed its sales

representatives to market Actiq for off-label use. For instance, the government’s investigations

confirmed:

            •      Cephalon instructed its sales representatives to ask non-cancer doctors whether they
                   have the potential to treat cancer pain. Even if the doctor answered “no,” a decision
                   tree provided by Cephalon instructed the sales representatives to give these
                   physicians free Actiq coupons;

            •      Cephalon targeted neurologists in order to encourage them to prescribe Actiq to
                   patients with migraine headaches;

            •      Cephalon sales representatives utilized the assistance of outside pain management
                   specialists when visiting non-cancer physicians to pitch Actiq. The pain

149
    Press Release, U.S. Department of Justice, Pharmaceutical Company Cephalon To Pay $425 Million
For      Off-Label     Drug     Marketing        (Sept.    29,    2008),    https://www.justice.gov/
archive/usao/pae/News/2008/sep/cephalonrelease.pdf.
150
      Id.


                                                    87
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 93 of 177 PageID: 93




               management specialist would falsely inform the physician that Actiq does not cause
               patients to experience a “high” and carries a low risk of diversion toward
               recreational use;

       •       Cephalon set sales quotas for its sales and marketing representatives that could not
               possibly have been met solely by promoting Actiq for its FDA-approved indication;

       •       Cephalon promoted the use of higher doses of Actiq than patients required by
               encouraging prescriptions of the drug to include larger-than-necessary numbers of
               lozenges with unnecessarily high doses of fentanyl; and

       •       Cephalon promoted Actiq for off-label use by funding and controlling CME
               seminars that promoted and misrepresented the efficacy of the drug for off-label
               uses such as treating migraine headaches and for patients not already opioid-
               tolerant. 151

       308.    Still, the letters, the FDA’s safety alert, DOJ and state investigations and the

settlement seemed to have had little impact on Cephalon as it continued its deceptive marketing

strategy for both Actiq and Fentora.

                       c.      Cephalon Falsely and Aggressively Marketed Cancer
                               Drug Fentora to Non-Cancer Treating Physicians

       309.    From the time it first introduced Fentora to the market in October 2006, Cephalon

targeted non-cancer doctors, falsely represented Fentora as a safe, effective off-label treatment for

non-cancer pain and continued its disinformation campaign about the safety and non-addictiveness

of Fentora specifically and opioids generally. In fact, Cephalon targeted the same pain specialists

and non-oncologists that it had targeted with its off-label marketing of Actiq, simply substituting

Fentora.




151
   John Carreyrou, Cephalon Used Improper Tactics to Sell Drug, Probe Finds, Wall St. J., Nov. 21,
2006, at B1 (hereinafter “Carreyrou, Cephalon Used Improper Tactics”).


                                                 88
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 94 of 177 PageID: 94




       310.    During an investor earnings call shortly after Fentora’s launch, Cephalon’s chief

executive officer (“CEO”) described the “opportunity” presented by the use of Fentora for non-

cancer pain:

       The other opportunity of course is the prospect for FENTORA outside of cancer
       pain, in indications such as breakthrough lower back pain and breakthrough
       neuropathic pain.

                                             *        *      *

       Of all the patients taking chronic opioids, 32% of them take that medication to treat
       back pain, and 30% of them are taking their opioids to treat neuropathic pain. In
       contrast only 12% are taking them to treat cancer pain, 12%.

       We know from our own studies that breakthrough pain episodes experienced by
       these non-cancer sufferers respond very well to FENTORA. And for all these
       reasons, we are tremendously excited about the significant impact FENTORA can
       have on patient health and wellbeing and the exciting growth potential that it has
       for Cephalon.

       In summary, we have had a strong launch of FENTORA and continue to grow the
       product aggressively. Today, that growth is coming from the physicians and patient
       types that we have identified through our efforts in the field over the last seven
       years. In the future, with new and broader indications and a much bigger field force
       presence, the opportunity that FENTORA represents is enormous. 152

                       d.      The FDA Warned Cephalon Regarding its False and
                               Off-Label Marketing of Fentora

       311.    On September 27, 2007, the FDA issued a public health advisory to address

numerous reports that patients who did not have cancer or were not opioid tolerant had been

prescribed Fentora, and death or life-threatening side effects had resulted. The FDA warned:

“Fentora should not be used to treat any type of short-term pain.” 153



152
    Seeking Alpha, Transcript of Q1 2007 Cephalon, Inc. Earnings Conference Call, May 1, 2007,
http://seekingalpha.com/article/34163-cephalon-q1-2007-earnings-call-transcript?all=true&find =Q1%
2B2007%2BCephalon%2BMay%2B1%2C% 2B2007 at 6-7.
153
    Press Release, U.S. Food & Drug Administration, Public Health Advisory: Important Information for
the Safe Use of Fentora (fentanyl buccal tablets) (Sept. 26, 2007), https://wayback.archive-

                                                 89
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 95 of 177 PageID: 95




       312.    Nevertheless, in 2008, Cephalon pushed forward to expand the target base for

Fentora and filed a supplemental drug application requesting FDA approval of Fentora for the

treatment of non-cancer BTP. In the application and supporting presentations to the FDA,

Cephalon admitted both that it knew the drug was heavily prescribed for off-label use and that the

drug’s safety for such use had never been clinically evaluated. 154 An FDA advisory committee

lamented that Fentora’s existing risk management program was ineffective and stated that

Cephalon would have to institute a risk evaluation and mitigation strategy for the drug before the

FDA would consider broader label indications. In response, Cephalon revised Fentora’s label and

medication guide to add strengthened warnings.

       313.    But in 2009, the FDA once again informed Cephalon that the risk management

program was not sufficient to ensure the safe use of Fentora for already approved indications.

       314.    On March 26, 2009, the FDA warned Cephalon against its misleading advertising

of Fentora (“Warning Letter”). The Warning Letter described a Fentora Internet advertisement as

misleading because it purported to broaden “the indication for Fentora by implying that any patient

with cancer who requires treatment for breakthrough pain is a candidate for Fentora . . . when this

is not the case.” Rather, Fentora was only indicated for those who were already opioid tolerant.

It further criticized Cephalon’s other direct Fentora advertisements because they did not disclose

the risks associated with the drug.




it.org/7993/20170406045231/https://www.fda.gov/Drugs/DrugSafety/PostmarketDrugSafetyInformationf
orPatientsandProviders/ucm051273.htm.
154
    FENTORA (fentanyl buccal tablet) CII, Joint Meeting of Anesthetic and Life Support Drugs and Drug
Safety and Risk Management Advisory Committee, U.S. Food & Drug Administration (May 6, 2008),
https://wayback.archive-it.org/7993/20170405034240/https://www.
fda.gov/ohrms/dockets/ac/08/slides/2008-4356s2-03-Cephalon.pdf.


                                                 90
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 96 of 177 PageID: 96




       315.    Flagrantly disregarding the FDA’s refusal to approve Fentora for non-cancer BTP

and its warning against marketing the drug for the same, Cephalon continued to use the same sales

tactics to push Fentora as it did with Actiq.

       316.    For example, on January 13, 2012, Cephalon published an insert in Pharmacy

Times titled “An Integrated Risk Evaluation and Mitigation Strategy (REMS) for FENTORA

(Fentanyl Buccal Tablet) and ACTIQ (Oral Transmucosal Fentanyl Citrate).” Despite the repeated

warnings of the dangers associated with the use of the drugs beyond their limited indication, as

detailed above, the first sentence of the insert states: “It is well recognized that the judicious use

of opioids can facilitate effective and safe management of chronic pain.” 155

                       e.      Cephalon Funded False Publications and Presentations

       317.    In addition to its direct marketing, Cephalon indirectly marketed through third

parties to change the way doctors viewed and prescribed opioids – disseminating deceptive

messages that opioids were safe for the treatment of chronic, long-term pain, that they were non-

addictive and that they were woefully under-prescribed to the detriment of patients who were

needlessly suffering. It did so by sponsoring pro-opioid front groups, misleading prescription

guidelines, articles and CME programs, and it paid physicians thousands of dollars every year to

publicly opine that opioids were safe, effective and non-addictive for a wide variety of uses.

       318.    Cephalon sponsored numerous CME programs, which were made widely available

through organizations like Medscape, LLC (“Medscape”) and which disseminated false and

misleading information to physicians in the County.



155
    An Integrated Risk Evaluation and Mitigation Strategy (REMS) for FENTORA (Fentanyl Bucall Tablet)
and ACTIQ (Oral Transmucosal Fentanyl Citrate), Pharmacy Times (Jan. 13, 2012),
http://www.pharmacytimes.com/publications/issue/2012/january2012/r514-jan-12-rems.


                                                 91
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 97 of 177 PageID: 97




       319.    For example, a 2003 Cephalon-sponsored CME presentation titled “Pharmacologic

Management of Breakthrough or Incident Pain,” posted on Medscape in February 2003, teaches:

       [C]hronic pain is often undertreated, particularly in the noncancer patient
       population. . . . The continued stigmatization of opioids and their prescription,
       coupled with often unfounded and self-imposed physician fear of dealing with
       the highly regulated distribution system for opioid analgesics, remains a barrier
       to effective pain management and must be addressed. Clinicians intimately
       involved with the treatment of patients with chronic pain recognize that the
       majority of suffering patients lack interest in substance abuse. In fact, patient
       fears of developing substance abuse behaviors such as addiction often lead to
       undertreatment of pain. The concern about patients with chronic pain becoming
       addicted to opioids during long-term opioid therapy may stem from confusion
       between physical dependence (tolerance) and psychological dependence
       (addiction) that manifests as drug abuse. 156


       320.    Another Cephalon-sponsored CME presentation titled “Breakthrough Pain:

Treatment Rationale with Opioids” was available on Medscape starting September 16, 2003 and

was given by a self-professed pain management doctor with interests in “previously operated back,

complex pain syndromes, the neuropathies, and interstitial cystitis.” He describes the pain process

as a non-time-dependent continuum that requires a balanced analgesia approach using “targeted

pharmacotherapeutics to affect multiple points in the pain-signaling pathway.”157 The doctor

lists fentanyl as one of the most effective opioids available for treating BTP, describing its use as

an expected and normal part of the pain management process. Nowhere in the CME presentation

is cancer or cancer pain mentioned.




156
    Michael J. Brennan, et al., Pharmacologic Management of Breakthrough or Incident Pain, Medscape,
http://www.medscape.org/viewarticle/449803 (last visited February 20, 2018).
157
    Daniel S. Bennett, Breakthrough Pain: Treatment Rationale With Opioids, Medscape,
http://www.medscape.org/viewarticle/461612 (last visited February 20, 2018).


                                                 92
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 98 of 177 PageID: 98




            321.   Dr. Stephen H. Landy (“Landy”) authored a 2004 CME manuscript available on

Medscape titled “Oral Transmucosal Fentanyl Citrate for the Treatment of Migraine Headache

Pain In Outpatients: A Case Series.” The manuscript preparation was supported by Cephalon.

Landy describes the findings of a study of fentanyl citrate for the use of migraine headache pain

and concluded that “OTFC rapidly and significantly relieved acute, refractory migraine pain in

outpatients . . . and was associated with high patient satisfaction ratings.” 158 Based on an analysis

of publicly available data, Cephalon paid Landy approximately $190,000 in 2009-2010 alone, and

in 2015-2016, Cephalon paid Landy another $75,000.

            322.   In 2006, Cephalon sponsored a review of scientific literature to create additional

fentanyl-specific dosing guidelines titled “Evidence-Based Oral Transmucosal Fentanyl Citrate

(OTFC®) Dosing Guidelines.” 159 The article purports to review the evidence for dosing and

efficacy of oral transmucosal fentanyl citrate in the management of pain and produce dosing

guidelines in both cancer and non-cancer patients. In pertinent part, it states:

            Oral transmucosal fentanyl citrate has a proven benefit in treating cancer-associated
            breakthrough pain in opioid-tolerant patients with cancer, which is the Food and
            Drug Administration (FDA)-approved indication for Actiq. Pain medicine
            physicians have also used OTFC successfully to provide rapid pain relief in
            moderate to severe noncancer pain in both opioid-tolerant and opioid-
            nontolerant patients. 160

            323.   Deeper into the article, the authors attempt to assuage doctors’ concerns regarding

possible overdose and respiratory distress in non-cancer patients by arguing “[t]here is no evidence



158
    Stephen H. Landy, Oral Transmucosal Fentanyl Citrate for the Treatment of Migraine Headache Pain
In Outpatients: A Case Series, 44(8) Headache (2004), http://www.medscape.com/viewarticle/488337_2.
159
   Gerald M. Aronoff, et al., Evidence-Based Oral Transmucosal Fentanyl Citrate (OTFC) Dosing
Guidelines, 6(4) Pain Med. 305-14 (2005).
160
      Id.


                                                     93
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 99 of 177 PageID: 99




that opioid safety and efficacy differs in opioid-tolerant patients with chronic noncancer pain.”

Regarding the use of fentanyl to treat non-opioid-tolerant patients, the article’s authors stated:

            Alternatively, OTFC might also be used cautiously and safely for acute pain
            experienced by patients who are not opioid tolerant. Parenteral opioids are
            routinely used for acute pain in patients who are not opioid tolerant. Examples
            include episodic pain (i.e., refractory migraine pain, recurrent renal calculi, etc.)
            and acute pain that follows surgery, trauma, or painful procedures (burn dressing
            change, bone marrow aspiration, lumbar puncture). Assuming that clinical
            experience with IV morphine in patients who are not opioid tolerant can be
            extrapolated, OTFC should be safe and efficacious in such settings as well. 161

            324.   Through its sponsorship of the FSMB’s “Responsible Opioid Prescribing: A

Physician’s Guide”, Cephalon continued to encourage the prescribing of opioid medication to

“reverse . . . and improve” patient function, attributing patients’ displays of traditional drug-

seeking behaviors as merely “pseudoaddiction.”

            325.   Cephalon also disseminated its false messaging through speakers’ bureaus and

publications. For example, at an AAPM annual meeting held February 22 through 25, 2006,

Cephalon sponsored a presentation by Webster and others titled “Open-label study of fentanyl

effervescent buccal tablets in patients with chronic pain and breakthrough pain: Interim safety

results.” The presentation’s agenda description states: “Most patients with chronic pain experience

episodes of breakthrough pain (BTP), yet no currently available pharmacologic agent is ideal for

its treatment.” The presentation purports to cover a study analyzing the safety of a new form of

fentanyl buccal tablets in the chronic pain setting and promises to show the “[i]nterim results of

this study suggest that FEBT is safe and well-tolerated in patients with chronic pain and BTP.”

            326.   Cephalon sponsored another CME activity written by Webster and M. Beth Dove

titled “Optimizing Opioid Treatment for Breakthrough Pain” and offered on Medscape from


161
      Id.


                                                     94
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 100 of 177 PageID: 100




 September 28, 2007 through December 15, 2008. The CME activity teaches that non-opioid

 analgesics and combination opioids containing non-opioids such as aspirin and acetaminophen are

 less effective at treating BTP than pure opioid analgesics because of dose limitations on the non-

 opioid component. 162

             327.   Perry G. Fine authored a Cephalon-sponsored CME article titled “Opioid-Based

 Management of Persistent and Breakthrough Pain,” with Drs. Christine A. Miaskowski and

 Michael J. Brennan. Cephalon paid to have this CME article published in a “Special Report”

 supplement of the journal Pain Medicine News in 2009. 163 The CME article targeted a wide variety

 of non-oncologist healthcare providers who treat patients with chronic pain with the objective of

 educating “health care professionals about a semi-structured approach to the opioid-based

 management of persistent and breakthrough pain,” including the use of fentanyl. The CME article

 purports to analyze the “combination of evidence- and case-based discussions” and ultimately

 concludes:

             Chronic pain is a debilitating biopsychosocial condition prevalent in both cancer
             and noncancer pain populations. . . . Opioids have an established role in pain
             related to cancer and other advanced medical illnesses, as well as an increasing
             contribution to the long-term treatment of carefully selected and monitored patients
             with certain [chronic noncancer pain] conditions. All individuals with chronic,
             moderate to severe pain associated with functional impairment should be
             considered for a trial or opioid therapy, although not all of them will be
             selected. 164




 162
     Lynn Webster, Optimizing Opioid Treatment for Breakthrough                       Pain,   Medscape,
 http://www.medscape.org/viewarticle/563417_6 (last visited February 20, 2018).
 163
     Perry G. Fine, et al., Opioid-Based Management of Persistent and Breakthrough Pain, Special Report
 (2009), https://www.yumpu.com/en/document/ view/11409251/opioid-based-management-of-persistent-
 and-breakthrough-pain/9.
 164
       Id.


                                                      95
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 101 of 177 PageID: 101




           328.    Along with Purdue, Cephalon sponsored APF’s guide, which warned against the

 purported under-prescribing of opioids, taught that addiction is rare and suggested that opioids

 have “no ceiling dose” and are therefore, the most appropriate treatment for severe pain.

           329.    A summary of the February 12-16, 2008 AAPM annual meeting reinforced the

 message, promoted both by the AAPM and the APS, that “the undertreatment of pain is

 unjustified.” It continues:

           Pain management is a fundamental human right in all patients not only with acute
           postoperative pain but also in patients suffering from chronic pain. Treating the
           underlying cause of pain does not usually treat all of the ongoing pain. Minimal
           pathology with maximum dysfunction remains the enigma of chronic pain. Chronic
           pain is only recently being explored as a complex condition that requires individual
           treatment and a multidisciplinary approach. It is considered to be a disease
           entity. 165

           330.    Cephalon was one of several opioid manufacturers who collectively paid 14 of the

 21 panel members who drafted the 2009 APS-AAPM opioid treatment guidelines. 166

           331.    In the March 2007 article titled “Impact of Breakthrough Pain on Quality of Life in

 Patients with Chronic, Noncancer Pain: Patient Perceptions and Effect of Treatment with Oral

 Transmucosal Fentanyl Citrate,” 167 published in the nationally circulated journal Pain Medicine,

 physicians paid by Cephalon (including Webster) described the results of a Cephalon-sponsored

 study seeking to expand the definition of BTP to the chronic, non-cancer setting. The authors

 stated that the “OTFC has been shown to relieve BTP more rapidly than conventional oral, normal-



 165
     Mohamed A. Elkersh & Zahid H. Bajwa, Highlights From the American Academy of Pain Medicine
 24th Annual Meeting, 2(1) Advances in Pain Management 50-52 (2008).
 166
       See Chou, Clinical Guidelines, supra n.59.
 167
    Donald R. Taylor, et al., Impact of Breakthrough Pain on Quality of Life in Patients With Chronic,
 Noncancer Pain: Patient Perceptions and Effect of Treatment With Oral Transmucosal Fentanyl Citrate
 (OTFC, ACTIQ), 8(3) Pain Med. 281-88 (Mar. 2007).


                                                    96
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 102 of 177 PageID: 102




 release, or ‘short acting’ opioids” and that “[t]he purpose of [the] study was to provide a qualitative

 evaluation of the effect of BTP on the [quality of life] of noncancer pain patients.” 168 The number-

 one-diagnosed cause of chronic pain in the patients studied was back pain (44%), followed by

 musculoskeletal pain (12%) and head pain (7%). The article cites Portenoy and recommends

 fentanyl for non-cancer BTP patients:

             In summary, BTP appears to be a clinically important condition in patients with
             chronic noncancer pain and is associated with an adverse impact on QoL. This
             qualitative study on the negative impact of BTP and the potential benefits of BTP-
             specific therapy suggests several domains that may be helpful in developing BTP-
             specific, QoL assessment tools. 169

             332.   Cephalon also sponsored, through an educational grant, the regularly published

 journal Advances in Pain Management. In a single 2008 issue of the journal, there are numerous

 articles from Portenoy, Dr. Steven Passik (“Passik”), Dr. Kenneth L. Kirsh (“Kirsh”) and Webster,

 all advancing the safety and efficacy of opioids. In an article titled “Screening and Stratification

 Methods to Minimize Opioid Abuse in Cancer Patients,” Webster expresses disdain for the prior

 20 years of opioid phobia.

             333.   In another article from the same issue, “Appropriate Prescribing of Opioids and

 Associated Risk Minimization,” Passik and Kirsh state: “[c]hronic pain, currently experienced by

 approximately 75 million Americans, is becoming one of the biggest public health problems in the

 US.” They assert that addiction is rare, that “[m]ost pain specialists have prescribed opioids for

 long periods of time with success demonstrated by an improvement in function” and that then-




 168
       Id.
 169
       Id.


                                                     97
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 103 of 177 PageID: 103




 recent work had shown “that opioids do have efficacy for subsets of patients who can remain on

 them long term and have very little risk of addiction.” 170

             334.   In November 2010, Fine and others published an article presenting the results of

 another Cephalon-sponsored study titled “Long-Term Safety and Tolerability of Fentanyl Buccal

 Tablet for the Treatment of Breakthrough Pain in Opioid-Tolerant Patients with Chronic Pain: An

 18-Month Study.” 171 In that article, Fine explained that the 18-month “open-label” study “assessed

 the safety and tolerability of FBT [Fentora] for the [long-term] treatment of BTP in a large cohort

 . . . of opioid-tolerant patients receiving around-the-clock . . . opioids for persistent [sic] noncancer

 pain.” The article acknowledges that: (a) “[t]here has been a steady increase in the use of opioids

 for the management of chronic noncancer pain over the past two decades”; (b) the “widespread

 acceptance” had led to the publishing of practice guidelines “to provide evidence- and consensus-

 based recommendations for the optimal use of opioids in the management of chronic pain”; and

 (c) those guidelines lacked “data assessing the long-term benefits and harms of opioid therapy for

 chronic pain.” 172

             335.   They conclude: “[T]he safety and tolerability profile of [Fentora] in this study was

 generally typical of a potent opioid.         The [adverse events] observed were, in most cases,




 170
    Steven D. Passik & Kenneth L. Kirsh, Appropriate Prescribing of Opioids and Associated Risk
 Minimization, 2(1) Advances in Pain Management 9-16 (2008).
 171
     Perry G. Fine, et al., Long-Term Safety and Tolerability of Fentanyl Buccal Tablet for the Treatment
 of Breakthrough Pain in Opioid-Tolerant Patients with Chronic Pain: An 18-Month Study, 40(5) J. Pain &
 Symptom Management 747-60 (Nov. 2010).
 172
       Id.


                                                     98
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 104 of 177 PageID: 104




 predictable, manageable, and tolerable.” They also conclude that the number of abuse-related

 events was “small.” 173

              336.   From 2000 forward, Cephalon has paid doctors nationwide millions of dollars for

 programs relating to its opioids, many of whom were not oncologists and did not treat cancer pain.

 These doctors included Portenoy, Webster, Fine, Passik, Kirsh, Landy and others.

              337.   Cephalon’s payments to doctors have resulted in studies that support its sales but,

 on closer examination, are biased or irreparably flawed. For instance, and upon information and

 belief, the governmental whistleblower investigation into Actiq revealed that two studies touted

 by Cephalon had tested fewer than 28 patients and had no control group whatsoever. 174 A 2012

 article evaluating the then-current status of transmucosal fentanyl tablet formulations for the

 treatment of BTP in cancer patients noted that clinical trials to date used varying criteria, that “the

 approaches taken . . . [did] not uniformly reflect clinical practice” and that “the studies ha[d] been

 sponsored by the manufacturer and so ha[d] potential for bias.” 175

                     5.      Insys

              338.   Insys markets, sells, and distributes the following pharmaceutical drug in the

 County:

       Subsys             Fentanyl sublingual spray; semi-synthetic opioid agonist,
       (fentanyl)         approved in 2012.




 173
        Id.
 174
        Carreyrou, Cephalon Used Improper Tactics, supra n.148.
 175
    Eric Prommer & Brandy Fleck, Fentanyl Transmucosal Tablets: Current Status in the Management of
 Cancer-related Breakthrough Pain, 2012(6) Patient Preference and Adherence 465-75 (June 25, 2012).


                                                      99
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 105 of 177 PageID: 105




         339.    Subsys is indicated “for the management of breakthrough pain in cancer patients

 18 years of age and older who are already receiving and are tolerant to opioid therapy for their

 underlying persistent cancer pain.” 176 The indication also specifies that “SUBSYS is intended to

 be used only in the care of cancer patients and only by oncologists and pain specialists who are

 knowledgeable of and skilled in the use of Schedule II opioids to treat cancer pain.” In addition,

 the indication provides that “[p]atients must remain on around-the-clock opioids when taking

 SUBSYS.” Subsys is contraindicated for, among other ailments, the “[m]anagement of acute or

 postoperative pain including headache/migraine and dental pain.” It is available in 100 mcg,

 200 mcg, 400 mcg, 600 mcg and 800 mcg dosage strengths.

         340.    Insys’ revenue is derived almost entirely from Subsys. According to its Form 10-K

 for 2015, Insys reported revenues of $331 million. Of that total, $329.5 million was derived from

 sales of Subsys.

         341.    According to Dr. Andrew Kolodny, executive director of Physicians for

 Responsible Opioid Prescribing and chief medical officer of the Phoenix House Foundation,

 fentanyl products are “‘the most potent and dangerous opioids on the market.’” 177

         342.    The dangers associated with Subsys are reflected by its extremely limited and

 specific indication, as it is approved solely for BTP in cancer patients already receiving opioids

 for persistent cancer-related pain.


 176
     The indication provides that “[p]atients considered opioid tolerant are those who are taking around-the-
 clock medicine consisting of at least 60 mg of oral morphine daily, at least 25 mcg of transdermal
 fentanyl/hour, at least 30 mg of oral oxycodone daily, at least 8 mg of oral hydromorphone daily or an
 equianalgesic dose of another opioid daily for a week or longer.”
 177
     Dina Gusovsky, The Pain Killer: A Drug Company Putting Profits Above Patients, CNBC (Nov. 5,
 2015,       10:13      AM),         http://www.cnbc.com/2015/11/04/the-deadly-drug-appeal-of-insys-
 pharmaceuticals.html.


                                                     100
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 106 of 177 PageID: 106




         343.    Despite Subsys’ limited indication and the potent danger associated with fentanyl,

 Insys falsely and misleadingly marketed Subsys to doctors as an effective treatment for back pain,

 neck pain and other off-label pain conditions. 178 Moreover, as of June 2012, Insys defined BTP

 in cancer patients to include mild pain: a “flare of mild-to-severe pain in patients with otherwise

 stable persistent pain,” based on a misleading citation to a paper written by Portenoy. 179 Insys

 trained and instructed its sales representatives to use the false definition of breakthrough pain and

 specifically to use a core visual aid, including the improper definition, whenever they detailed

 Subsys to a healthcare provider or provider’s office.

         344.    According to a 2014 article in The New York Times, only 1% of prescriptions for

 Subsys were written by oncologists. Approximately half the prescriptions were written by pain

 specialists, with others written by other specialists including dentists and podiatrists. 180

                         a.       The Indictment of Insys Executives and Arrest of Its
                                  Founder

         345.    On December 8, 2016, several former Insys executives were arrested and indicted

 for conspiring to bribe practitioners in numerous states, many of whom operated pain clinics, in

 order to induce them to prescribe Subsys. In exchange for bribes and kickbacks, the practitioners


 178
     In the Matter of Insys Therapeutics, Inc., Notice of Unlawful Trade Practices and Proposed Resolution
 (July 10, 2015), https://www.documentcloud.org/ documents/2195731-insysdoj.html.
 179
     Portenoy’s paper, “Breakthrough Pain: Definition, Prevalence and Characteristics,” which was featured
 in the 1990 issue of Pain, actually defined breakthrough pain as “a transitory increase in pain to greater
 than moderate intensity (that is, to an intensity of ‘severe’ or ‘excruciating’) . . . on a baseline pain of
 moderate intensity or less.” Russell K. Portenoy & Neil A. Hagen, Breakthrough Pain: Definition,
 Prevalence and Characteristics, 41(3) Pain 273-81 (July 1990).
 180
     Katie Thomas, Doubts Raised About Off-Label Use of Subsys, a Strong Painkiller, N.Y. Times (May
 13, 2014), https://www.nytimes.com/2014/05/14/ business/doubts-raised-about-off-label-use-of-subsys-a-
 strong-painkiller.html?action=
 click&contentCollection=Business%20Day&region=Footer&module=MoreInSection&pgtype=Blogs&_r
 =2.


                                                     101
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 107 of 177 PageID: 107




 wrote large numbers of prescriptions for patients, most of whom were not diagnosed with

 cancer. 181

         346.   The indictment alleged that the former executives conspired to mislead and defraud

 health insurance providers, who were reluctant to approve payment for Subsys when it was

 prescribed for patients without cancer.        In response, the former executives established a

 “reimbursement unit” at Insys, which was dedicated to assisting physicians by obtaining prior

 authorization for prescribing Subsys directly from insurers and pharmacy benefit managers. Insys’

 reimbursement unit employees were told to inform agents of insurers and pharmacy benefit

 managers that they were calling “from” or that they were “with” the doctor’s office, or that they

 were calling “on behalf of” the doctor.

         347.   The executive defendants in the indictment are Insys’ former CEO and president,

 former vice president of sales, former national director of sales, former vice president of managed

 markets and several former regional sales directors. On October 26, 2017, the billionaire founder,

 CEO, and chairman of Insys, John Kapoor, who owns approximately 70% of the company, was

 also charged with fraud and racketeering and was accused of offering bribes to doctors to write

 large numbers of prescriptions for Subsys. Most of the patients who received the medication did

 not have cancer. 182




 181
     Press Release, U.S. Attorney’s Office for the District of Massachusetts, Pharmaceutical Executives
 Charged in Racketeering Scheme (Dec. 8, 2016), https://www.justice.gov/usao-ma/pr/pharmaceutical-
 executives-charged-racketeering-scheme (hereinafter “Insys Indictment Press Release”); United States v.
 Babich, et al., No. 1:16-cr-10343-ADB, Dkt. No. 1 (D. Mass. Dec. 6, 2016), https://www.justice.gov/usao-
 ma/press-release/file/916681/download (hereinafter “Insys Indictment”).
 182
     Michela Tindera, Opioid Billionaire Arrested on Racketeering Charges, Forbes (October 26, 2017)
 (https://www.forbes.com/sites/michelatindera/2017/10/26/opioid-billionaire-arrested-on-racketeering-
 charges/#1af3f9076a00) (hereinafter “Tindera, Opioid Billionaire Arrested”).


                                                   102
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 108 of 177 PageID: 108




           348.    The charges against all seven executives include alleged violations of the federal

 Anti-Kickback Law, the federal Racketeer Influenced and Corrupt Organizations (“RICO”) statute

 and conspiracy to commit wire and mail fraud, as well as allegations of bribery and defrauding

 insurers. If found guilty, the defendants face possible sentences of up to 20 years for conspiracy

 to commit RICO and conspiracy to commit mail and wire fraud, as well as a fine of $250,000 or

 twice the amount of the pecuniary gain or loss. For the charge of conspiracy to violate the Anti-

 Kickback Law, the defendants face a sentence of up to five years in prison and a $25,000 fine.

           349.    The indictment details a coordinated, centralized scheme by Insys to illegally drive

 profits. The company defrauded insurers from a call center at corporate headquarters where Insys

 employees, acting at the direction of Insys’ former CEO and vice president of managed markets,

 disguised their identity and the location of their employer and lied about patient diagnoses, the

 type of pain being treated and the patient’s course of treatment with other medication.

           350.    Harold Shaw, special agent in charge of the FBI Boston field division, said in a

 statement, “As alleged, these executives created a corporate culture at Insys that utilized deception

 and bribery as an acceptable business practice, deceiving patients, and conspiring with doctors and

 insurers.” 183

                           b.      Insys Targeted Non-Cancer Treating Physicians and
                                   Funded False Publications and Presentations

           351.    As set forth in the above-referenced indictment, Insys targeted and bribed

 practitioners in a number of ways. Insys bribed Subsys prescribers through strategic hires and by

 employing sales representatives and other employees at practitioners’ behest, with the expectation

 that such hires would provide inroads with key practitioners. Insys also bribed practitioners


 183
       Tindera, Opioid Billionaire Arrested, supra n.179.


                                                     103
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 109 of 177 PageID: 109




 through a sham speakers’ bureau that was purportedly intended to increase brand awareness using

 peer-to-peer educational lunches and dinners.

           352.    Specifically, in June 2012, former executives began using in-person meetings,

 telephone calls and texts to inform Insys sales representatives that the key to sales was using the

 speakers’ bureau to pay practitioners to prescribe Subsys. As one of the company’s vice presidents

 for sales texted one of his sales representatives about potential physicians for the speakers’ bureau:

 “[t]hey do not need to be good speakers, they need to write a lot of [Subsys prescriptions].” The

 former Insys executives actively recruited physicians known to have questionable prescribing

 habits for these speakers’ bureaus. 184

           353.    The speakers’ bureaus were often just social gatherings at high-priced restaurants

 involving neither education nor presentations.             Frequently, they involved repeat attendees,

 including physicians not licensed to prescribe Subsys. Many of the speakers’ bureaus had no

 attendees; sales representatives were instructed to falsely list names of attendees and their

 signatures on Insys’ sign-in sheets.

           354.    Insys made thousands of payments to physicians nationwide, including to

 physicians in the County, for participating on these speakers’ bureaus and for other services.

           355.    Moreover, the executives are charged with targeting practitioners who prescribed

 Subsys not only for cancer pain, but for all pain.

           356.    As set forth in the indictment, at one national speakers’ bureau in or about 2014,

 Insys’ then-vice president of sales stated:

           “These [doctors] will tell you all the time, well, I’ve only got like eight patients
           with cancer. Or, I only have, like, twelve patients that are on a rapid-onset opioids
           [sic]. Doc, I’m not talking about any of those patients. I don’t want any of those

 184
       Insys Indictment Press Release, supra n.178.


                                                      104
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 110 of 177 PageID: 110




           patients. That’s, that’s small potatoes. That’s nothing. That’s not what I’m here
           doing. I’m here selling [unintelligible] for the breakthrough pain. If I can
           successfully sell you the [unintelligible] for the breakthrough pain, do you have a
           thousand people in your practice, a thousand patients, twelve of them are currently
           on a rapid-onset opioids [sic]. That leaves me with at least five hundred patients
           that can go on this drug.” 185

           357.     Moreover, when agents of insurers or pharmacy benefit managers asked if a patient

 was being treated for BTP in cancer patients, Insys’ reimbursement unit employees were instructed

 to answer using a written script, sometimes called “the spiel”: “‘The physician is aware that the

 medication is intended for the management of breakthrough pain in cancer patients. The physician

 is treating the patient for their pain (or breakthrough pain, whichever is applicable).’” 186

           358.     Insys’ former executives also tracked and internally circulated the number of

 planned and completed speakers’ bureau events for each speaker, as well as the number of Subsys

 prescriptions each speaker wrote, the percentage of such prescriptions compared to those written

 for Subsys’ competitor drugs, the total amount of honoraria paid to each speaker and, for a period

 of time, an explicit calculation of the ratio of return on investment for each speaker. When a

 speaker did not write an appropriate number of Subsys prescriptions, as determined by Insys, the

 number of future events for which that speaker would be paid would be reduced unless and until

 he or she wrote more Subsys prescriptions.

           359.     In a press release issued when the indictment was announced, the Massachusetts

 U.S. Attorney, Carmen M. Ortiz, stated: “‘I hope that today’s charges send a clear message that




 185
       Insys Indictment, supra n.178, at 15.
 186
       Id. at 44.


                                                   105
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 111 of 177 PageID: 111




 we will continue to attack the opioid epidemic from all angles, whether it is corporate greed or

 street level dealing.’” 187

             360.   In the same press release, the FBI Special Agent in Charge of the Boston Field

 Division, Harold H. Shaw, linked the allegations to the national opioid epidemic:

             “As alleged, top executives of Insys Therapeutics, Inc. paid kickbacks and
             committed fraud to sell a highly potent and addictive opioid that can lead to abuse
             and life threatening respiratory depression . . . . In doing so, they contributed to
             the growing opioid epidemic and placed profit before patient safety. These
             indictments reflect the steadfast commitment of the FBI and our law enforcement
             partners to confront the opioid epidemic impacting our communities, while
             bringing to justice those who seek to profit from fraud or other criminal acts.”188

             361.   The Special Agent in Charge at the Defense Criminal Investigative Service in the

 Northeast Field Office, Craig Rupert, commented specifically on the effect the criminal activities

 had on members of the military: “‘Causing the unnecessary use of opioids by current and retired

 U.S. military service members shows disregard for their health and disrespect for their service to

 our country . . . .’” 189

                    6.       Mallinckrodt

             362.   Mallinckrodt markets, sells, and distributes pharmaceutical drugs in the County.

 Mallinckrodt is the largest U.S. supplier of opioid pain medications and among the top ten generic

 pharmaceutical manufacturers in the United States, based on prescriptions.

             363.   Among the drugs it distributes are the following:




 187
       Insys Indictment Press Release, supra n.178.
 188
       Id.
 189
       Id.


                                                      106
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 112 of 177 PageID: 112




   Exalgo             Opioid agonist indicated for opioid-tolerant patients for
   (hydromorphone     management of pain severe enough to require daily, around-
   hydrochloride      the-clock, long-term opioid treatment and for which
   extended           alternative treatment options (e.g., non-opioid analgesics) are
   release)           inadequate. The FDA approved the 8, 12, and 16 mg tablets of
                      Exalgo in March 2010 and 32 mg tablet in August 2012.
   Roxicodone         Brand-name instant-release form of oxycodone hydrochloride.
   (oxycodone         Indicated for the management of pain severe enough to
   hydrochloride)     require an opioid analgesic and for which alternative
                      treatments are inadequate. Acquired from Xanodyne
                      Pharmaceuticals in 2012. Strengths range up to 30 mg per pill.
                      Nicknames include Roxies, blues, and stars.
   Xartemis XR        The FDA approved Xartemis XR in March 2014 for the
   (oxycodone         management of acute pain severe enough to require opioid
   hydrochloride      treatment and in patients for whom alternative treatment
   and                options are ineffective, not tolerated or would otherwise be
   acetaminophen)     inadequate. It was the first extended-release oral combination
                      of oxycodone and acetaminophen.
   Methadose          Branded generic product. Opioid agonist indicated for
   (methadone         treatment of opioid addiction.
   hydrochloride)
   Morphine           Generic product.
   sulfate extended
   release
   Fentanyl           Generic product.
   extended release
   Fentanyl citrate   Generic product.
   Oxycodone and      Generic product.
   acetaminophen
   Hydrocodone        Generic product.
   bitartrate and
   acetaminophen
   Hydromorphone      Generic product.
   hydrochloride
   Hydromorphone      Generic product.
   hydrochloride
   extended release
   Naltrexone         Generic product.
   hydrochloride
   Oxymorphone        Generic product.
   hydrochloride
   Methadone          Generic product.
   hydrochloride
   Oxycodone          Generic product.
   hydrochloride

                                               107
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 113 of 177 PageID: 113




        364.      Mallinckrodt purchased Roxicodone from Xanodyne Pharmaceuticals in 2012. 190

        365.      Mallinckrodt debuted Xartemis (MNK-795) at the September 4-7, 2013

 PAINWeek in Las Vegas.

                         a.     Mallinckrodt Funded False Publications and
                                Presentations

        366.      Like several of the other Manufacturer Defendants, Mallinckrodt provided

 substantial funding to purportedly neutral organizations, which disseminated false messaging

 about opioids.

        367.      For example, until at least February 2009, Mallinckrodt provided an educational

 grant to Pain-Topics.org, a now-defunct website that touted itself as “a noncommercial resource

 for healthcare professionals, providing open access to clinical news, information, research, and

 education for a better understanding of evidence-based pain-management practices.” 191

        368.      Among other content, the website included a handout titled “Oxycodone Safety

 Handout for Patients,” which advised practitioners that: “Patients’ fears of opioid addiction should

 be dispelled.” 192 The handout included several false and misleading statements concerning the

 risk of addiction associated with prescription opioids:

        Will you become dependent on or addicted to oxycodone?

                 After a while, oxycodone causes physical dependence. That is, if you
                  suddenly stop the medication you may experience uncomfortable
 190
    Mallinckrodt Announces Agreement with Xanodyne to Purchase Roxicodone, Bus. Wire (Aug. 23,
 2012),    http://www.businesswire.com/news/  home/20120823005209/en/Mallinckrodt-Announces-
 Agreement-Xanodyne-Purchase-Roxicodone%C2%AE.
 191
     Pain    Treatment      Topics,      Pain-Topics.org,    https://web.archive.org/web/20070104235709
 http://www.pain-topics.org:80/ (last visited February 20, 2018).
 192
    Lee A. Kral & Stewart B. Leavitt, Oxycodone Safety Handout for Patients, Pain-Topics.Org (June
 2007), http://paincommunity.org/blog/wp-content/uploads/ Oxycodone/Handout.pdf.


                                                  108
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 114 of 177 PageID: 114




                    withdrawal symptoms, such as diarrhea, body aches, weakness,
                    restlessness, anxiety, loss of appetite, and other ill feelings. These may take
                    several days to develop.

                   This is not the same as addiction, a disease involving craving for the drug,
                    loss of control over taking it or compulsive use, and using it despite harm.
                    Addiction to oxycodone in persons without a recent history of alcohol or
                    drug problems is rare. 193

             369.   Additionally, the FAQ section of Pain-Topics.org contained the following false and

 misleading information downplaying the dangers of prescription opioid use:

             Pseudoaddiction – has been used to describe aberrant patient behaviors that may
             occur when pain is undertreated (AAPM 2001). Although this diagnosis is not
             supported by rigorous investigation, it has been widely observed that patients with
             unrelieved pain may become very focused on obtaining opioid medications, and
             may be erroneously perceived as “drug seeking.” Pseudoaddiction can be
             distinguished from true addiction in that the behaviors resolve when the pain is
             effectively treated. Along with this, two related phenomena have been described in
             the literature (Alford et al. 2006):

             Therapeutic dependence – sometimes patients exhibit what is considered drug-
             seeking because they fear the reemergence of pain and/or withdrawal symptoms
             from lack of adequate medication; their ongoing quest for more analgesics is in the
             hopes of insuring a tolerable level of comfort.

             Pseudo-opioid-resistance – other patients, with adequate pain control, may
             continue to report pain or exaggerate its presence, as if their opioid analgesics are
             not working, to prevent reductions in their currently effective doses of medication.

             Patient anxieties about receiving inadequate pain control can be profound, resulting
             in demanding or aggressive behaviors that are misunderstood by healthcare
             practitioners and ultimately detract from the provision of adequate pain relief. 194

             370.   Another document available on the website, “Commonsense Oxycodone

 Prescribing & Safety,” falsely suggests that generic oxycodone is less prone to abuse and diversion

 than branded oxycodone: “Anecdotally, it has been observed that generic versions of popularly


 193
       Id.
 194
     FAQs,       Pain-Topics.org,    https://web.archive.org/web/20070709031530/          http://www.pain-
 topics.org:80/faqs/index1.php#tolerance.


                                                     109
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 115 of 177 PageID: 115




 abused opioids usually are less appealing; persons buying drugs for illicit purposes prefer brand

 names because they are more recognizable and the generics have a lower value ‘on the street,’

 which also makes them less alluring for drug dealers.” 195

             371.   In November 2016, Mallinckrodt paid Dr. Scott Gottlieb (“Gottlieb”), the new

 commissioner of the FDA, $22,500 for a speech in London, shortly after the U.S. presidential

 election. 196 Gottlieb has also received money from the Healthcare Distribution Alliance (“HDA”),

 an industry-funded organization that pushes the agenda of large pharmaceutical wholesalers, and

 he has often criticized efforts aimed at regulating the pharmaceutical opioid market. 197

             372.   Mallinckrodt also made thousands of payments to physicians nationwide, including

 to physicians in the County.

             373.   Exalgo, Roxicodone and Xartemis XR have been widely prescribed in the County.

                           b.     The DEA Investigates Suspicious Orders

             374.   In 2008, the DEA and federal prosecutors launched an investigation into

 Mallinckrodt, charging that the company ignored red flags and supplied – and failed to report –

 suspicious orders for its generic oxycodone between 2008 and 2012. 198 The U.S. Attorney’s office

 in Detroit, handled the case. The investigation uncovered that from 2008 to 2012, Mallinckrodt




 195
    Lee A. Kral & Stewart B. Leavitt, Oxycodone Safety Handout for Patients, Pain-Topics.Org (June
 2007), http://paincommunity.org/blog/wp-content/uploads/OxycodoneHandout.pdf.
 196
    Lee Fang, Donald Trump’s Pick to Oversee Big Pharma Is Addicted to Opioid-Industry Cash, Intercept
 (Apr. 4, 2017, 2:15 PM), https://theintercept.com/ 2017/04/04/scott-gottlieb-opioid/.
 197
       Id.
 198
    Lenny Bernstein & Scott Higham, The government’s struggle to hold opioid manufacturers
 accountable, Wash. Post (Apr. 2, 2017), https://www.washingtonpost.com/graphics/ investigations/dea-
 mallinckrodt/?utm_ term=.7ce8c975dd86.


                                                   110
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 116 of 177 PageID: 116




 sent, for example, 500 million tablets of oxycodone into a single state. 199 According to the internal

 government documents obtained by The Washington Post, Mallinckrodt’s failure to report could

 have resulted in “nearly 44,000 federal violations and exposed it to $2.3 billion in fines.” 200

             375.   Despite learning from the DEA that generic opioids seized in a Tennessee drug

 operation were traceable to one of its distributors, Sunrise Wholesale (“Sunrise”), Mallinckrodt in

 the following six weeks sent 2.1 million tablets of oxycodone to Sunrise. In turn, Sunrise sent at

 least 92,400 oxycodone tablets to a single doctor over an 11-month period, who, in one day,

 prescribed 1,000 to a single patient. 201

             376.   According to documents obtained by the Washington Post, investigators also found

 “scores of alleged violations” at Mallinckrodt’s plant in Hobart, New York. Those violations

 included the failure to keep accurate records, to document transfers of drugs and to secure

 narcotics. 202

             377.   During the DEA’s investigation, Mallinckrodt sponsored the HDA (known as the

 Healthcare Distribution Management Association until 2016), an industry-funded organization

 that represents pharmaceutical distributors. 203 The HDA initiated the Ensuring Patient Access and

 Effective Drug Enforcement Act of 2016 (enacted April 19, 2016), which requires the DEA to give

 notice of violations and an opportunity to comply, to pharmacies and distributors, before



 199
       Id.
 200
       Id.
 201
       Id.
 202
       Id.
 203
     Sponsors:    HDA’s       Annual     Circle    Sponsors,       Healthcare     Distribution   Alliance,
 https://www.healthcaredistribution.org/hda-sponsors (last visited February 20, 2018).


                                                    111
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 117 of 177 PageID: 117




 withdrawing licenses. This Act substantially lessened the DEA’s ability to regulate manufacturers

 and wholesalers. 204

        378.    In May 2014, Mallinckrodt posted a video titled “Red Flags: Pharmacists Anti-

 Abuse Video.” The video is a thinly veiled attempt to divert responsibility for the opioid epidemic

 away from manufacturers and wholesalers, and toward individual pharmacists. The video was

 sponsored by the Anti-Diversion Industry Working Group, which is composed of, among others,

 McKesson, Mallinckrodt, AmerisourceBergen, and Qualitest—all of whom are conveniently

 missing from the list of those responsible. 205

        379.    In April 2017, Mallinckrodt plc reached an agreement with the DEA and the U.S.

 Attorneys for the Eastern District of Florida and Northern District of New York to pay $35 million

 to resolve a probe of its distribution of its opioid medications. 206 Mallinckrodt finalized the

 settlement on July 11, 2017, agreeing to pay $35 million while admitting no wrongdoing. 207




 204
     Chris McGreal, Opioid Epidemic: Ex-DEA Official Says Congress is Protecting Drug Makers,
 Guardian (Oct. 31, 2016, 9:26 EDT), https://www.theguardian.com/us-news/2016/oct/31/opioid-epidemic-
 dea-official-congress-big-pharma.
 205
     Mallinckrodt Pharmaceuticals, Red Flags: Pharmacists Anti-Abuse Video, YouTube (May 27, 2014),
 https://www.youtube.com/watch?v=fdv0B210bEk&t=1s.
 206
    Linda A. Johnson, Mallinckrodt to Pay $35M in Deal to End Feds’ Opioid Probe, U.S. News & World
 Report (Apr. 3, 2017, 6:47 PM), https://www.usnews.com/news/business/articles/2017-04-
 03/mallinckrodt-to-pay-35m-in-deal-to-end-feds-opioid-probe.
 207
     Press Release, U.S. Department of Justice, Mallinckrodt Agrees to Pay Record $35 Million Settlement
 for Failure to Report Suspicious Orders of Pharmaceutical Drugs and for Recordkeeping Violations (July
 11, 2017), https://www.justice.gov/opa/pr/mallinckrodt-agrees-pay-record-35-million-settlement-failure-
 report-suspicious-orders.


                                                   112
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 118 of 177 PageID: 118




           E.     Each Manufacturer Defendant Violated New Jersey State Laws
                  Pertaining to the Manufacture, Distribution, and Sale of Prescription
                  Drugs.

           380.   The Manufacturer Defendants violated New Jersey state laws pertaining to the

 manufacture, distribution, and sale of opioids by failing to, inter alia,

                  (a)    design and operate a system to identify suspicious orders of controlled

 substances and to notify the Drug Control Unit of any suspicious orders. N.J.A.C. § 13:45H-

 2.4(b);

                  (b)    maintain complete and accurate the records and inventories and file reports

 regarding the same with the proper regulatory and enforcement body. N.J.A.C. § 13:45H-5.9 –

 5.13;

                  (c)    establish and maintain records of all transactions regarding the receipt,

 distribution or other disposition of all prescription drugs, N.J.A.C. § 24:6B-27;

                  (d)    establish and maintain procedures for reporting counterfeit or suspected

 counterfeit prescription drugs, or counterfeiting or suspected counterfeiting activities to the

 department, N.J.A.C. § 24:6B-27;

                  (e)    establish and maintain a system for mandatory reporting to the department

 of significant shortages or losses of prescription drugs when diversion of prescription drugs is

 known or suspected, N.J.A.C. § 24:6B-27; and

                  (f)    “establish, maintain and adhere to written policies and procedures for the

 receipt, security, storage, inventory, transport, shipping and distribution of prescription drugs,

 including policies and procedures for: identifying, recording and reporting losses or thefts;

 correcting all errors and inaccuracies in inventories; and implementing and maintaining a

 continuous quality improvement system,” N.J.S.A. § 24:6B-28 (a) and (b).


                                                  113
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 119 of 177 PageID: 119




        381.    It is foreseeable to each Defendant that failing to adhere to the statutory

 requirements pertaining to the manufacture, sale, and distribution of prescription opioids listed

 above would cause harm to the County.

        F.      The Distributor Defendants Failed to Track and Report Suspicious
                Sales as Required by New Jersey Law.

        382.    Manufacturers rely upon distributors to distribute their drugs. The distributors

 serve as middlemen, sending billions of doses of opioid pain pills to pharmacists, hospitals, nursing

 homes and pain clinics. According to the CDC, the increased distribution of opioids directly

 correlates to increased overdose death rates.

        383.    On October 23, 2017, CBS aired an episode of 60 Minutes featuring former DEA

 agent Joe Rannazzisi, who blamed the Distributor Defendants for knowingly fueling the opioid

 epidemic by violating the CSA requirement to report suspicious orders:

        RANNAZZISI: This is an industry that’s out of control. What they wanna do, is
        do what they wanna do, and not worry about what the law is. And if they don’t
        follow the law in drug supply, people die. That’s just it. People die.

                                                 *         *   *

        This is an industry that allowed millions and millions of drugs to go into bad
        pharmacies and doctors’ offices, that distributed them out to people who had no
        legitimate need for those drugs.

        [INTERVIEWER]: Who are these distributors?

        RANNAZZISI: The three largest distributors are Cardinal Health, McKesson, and
        AmerisourceBergen. They control probably 85 or 90 percent of the drugs going
        downstream.

        [INTERVIEWER]: You know the implication of what you’re saying, that these
        big companies knew that they were pumping drugs into American communities that
        were killing people.

        RANNAZZISI: That’s not an implication, that’s a fact. That’s exactly what they
        did.



                                                     114
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 120 of 177 PageID: 120




        384.    Jim Geldhof, a 40-year veteran of the DEA who ran investigations in the Detroit

 field office corroborated Rannazzinsi’s account, saying that the wholesalers are “absolutely”

 responsible for the opioids epidemic:

        [INTERVIEWER]: These companies are a big reason for this epidemic?

        GELDHOF: Yeah, absolutely they are. And I can tell you with 100 percent
        accuracy that we were in there on multiple occasions trying to get them to change
        their behavior. And they just flat out ignored us.


        385.    Indeed, according to Rannazzisi, the Manufacturer Defendants succeeded in

 lobbying Congress to strip the DEA of its most potent tool for fighting against diversion and abuse.

 In 2013, a bill was introduced in the House that “was promoted as a way to ensure that patients

 had access to the pain medication they needed.” What it “really did,” however, “was strip the

 [DEA] of its ability to immediately freeze suspicious shipments of prescription narcotics to keep

 drugs off U.S. streets.” A 2015 Justice Department memo confirmed that the bill “‘could actually

 result in increased diversion, abuse, and public health and safety consequences.’”

        386.    During the two years the legislation was considered and amended, Defendants and

 others in the industry spent $102 million lobbying Congress on the bill and other legislation,

 “claiming the DEA was out of control [and] making it harder for patients to get needed

 medication.” The APA co-signed a letter in support of the legislation. The APA receives funding

 from numerous industry participants, including defendants Endo, Johnson & Johnson,

 Mallinckrodt, Purdue, and Cephalon. Metadata associated with the letter co-signed by the APA

 shows that it was created by Kristen L. Freitas, vice president for federal government affairs at the

 Healthcare Distributors Alliance – the trade group that represents defendants McKesson, and

 AmerisourceBergen. Freitas is also a registered lobbyist who lobbied in support of the bill.



                                                 115
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 121 of 177 PageID: 121




                1.      McKesson

        387.    McKesson is a wholesale pharmaceutical distributor of controlled and uncontrolled

 prescription medications, including opioids. It is the largest drug distributor, and the fifth largest

 company, in the United States. It distributes pharmaceuticals through a network of distribution

 centers across the country. McKesson ranked fifth on the 2017 Fortune 500 list, with over $192

 billion in revenues.

        388.    McKesson is a distributor of opioids in the County and supplies various pharmacies

 in the County with an increasing amount of prescription opioid pills.

        389.    McKesson distribution centers are required to operate in accordance with laws and

 regulations governing the sale and distribution of Schedule II narcotics, such as opioids, within the

 State of New Jersey.

        390.    Federal law requires McKesson to to design and operate a system to disclose

 suspicious orders of controlled substances, as well as by failing to actually disclose such suspicious

 orders, as required of “registrants” by the federal CSA, 21 C.F.R. § 1301.74(b).

        391.    McKesson failed to design and operate a system to disclose suspicious orders of

 controlled substances and/or failed to notify the proper authorities of suspicious orders.

        392.    In or about 2007, the DEA accused McKesson of failing to report suspicious orders

 and launched an investigation. In 2008, McKesson entered into a settlement agreement with the

 DOJ and a memorandum of agreement, agreeing to pay a $13.25 million fine for failure to report

 suspicious orders of pharmaceutical drugs and promising to set up a monitoring system.

        393.    As a result, McKesson developed a Controlled Substance Monitoring Program

 (“CSMP”) but nevertheless failed to design and implement an effective system to detect and report

 “suspicious orders” for controlled substances distributed to its independent and small chain


                                                  116
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 122 of 177 PageID: 122




 pharmacy customers – i.e., orders that are unusual in their frequency, size or other patterns.

 McKesson continued to fail to detect and disclose suspicious orders of controlled substances. It

 failed to conduct adequate due diligence of its customers, failed to keep complete and accurate

 records in the CSMP files maintained for many of its customers and bypassed suspicious order

 reporting procedures set forth in the CSMP.

        394.    In 2013, the DEA again began investigating reports that McKesson was failing to

 maintain proper controls to prevent the diversion of opioids and accused McKesson of failing to

 design and use an effective system to detect “suspicious orders” from pharmacies for powerful

 painkillers such as oxycodone, as required by the Controlled Substances Act.

        395.    On January 17, 2017, in one of the most severe sanctions ever agreed to by a

 distributor, McKesson agreed to pay a record $150 million in fines and suspend sales of controlled

 substances from distribution centers in four states (Colorado, Ohio, Michigan and Florida) to settle

 allegations that the company violated federal law. According to the DOJ, McKesson continued to

 fail to report suspicious orders between 2008 and 2012 and did not fully implement or follow the

 monitoring program. As part of the agreement, McKesson acknowledged that:

        at various times during the Covered Time Period, it did not identify or report to
        DEA certain orders placed by certain pharmacies, which should have been detected
        by McKesson as suspicious, in a manner fully consistent with the requirements set
        forth in the 2008 MOA.

        396.    It is foreseeable to McKesson that failing to design and operate a system to

 disclose suspicious orders of controlled substances and/or failing to notify the DCU of suspicious

 orders would cause harm to the County.

                2.      AmerisourceBergen

        397.    AmerisourceBergen is a wholesale distributor of pharmaceuticals, including

 controlled substances and non-controlled prescription medications.

                                                 117
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 123 of 177 PageID: 123




        398.    AmerisourceBergen is a distributor of opioids in the United States. It handles the

 distribution of approximately 20% of all pharmaceuticals sold and distributed in the U.S. through

 a network of 26 pharmaceutical distribution centers. 208 It ranked 11th on the Fortune 500 list in

 2017, with over $146 billion in annual revenue.

        399.    AmerisourceBergen is a distributor of opioids in the County and supplies various

 pharmacies in Sussex County with an increasing amount of prescription opioid pills.

        400.    AmerisourceBergen distribution centers are required to operate in accordance with

 laws and regulations governing the sale and distribution of Schedule II narcotics, such as opioids,

 within the State of New Jersey.

        401.    Federal law requires AmerisourceBergen to design and operate a system to disclose

 suspicious orders of controlled substances, as well as by failing to actually disclose such suspicious

 orders, as required of “registrants” by the federal CSA, 21 C.F.R. § 1301.74(b).

        402.    AmerisourceBergen failed to design and operate a system to disclose suspicious

 orders of controlled substances and/or failed to notify the proper authorities of suspicious orders.

        403.    In 2012, West Virginia sued AmerisourceBergen and other wholesalers, for

 numerous causes of action, including violations of the CSA, consumer credit and protection, and

 antitrust laws and the creation of a public nuisance. Unsealed court records from that case

 demonstrate that AmerisourceBergen, McKesson and others, together shipped 423 million pain

 pills to West Virginia between 2007 and 2012. 209 AmerisourceBergen itself shipped 80.3 million


 208
    AmerisourceBergen, Wikipedia, https://en.wikipedia.org/wiki/AmerisourceBergen          (hereinafter
 “AmerisourceBergen”) (last visited February 20, 2018).
 209
     Eric Eyre, Drug Firms Poured 780M Painkillers into WV Amid Rise of Overdoses, Charleston Gazette-
 Mail (Dec. 17, 2016), http://www.wvgazettemail.com/news-health/20161217/drug-firms-poured-780m-
 painkillers-into-wv-amid-rise-of-overdoses.


                                                  118
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 124 of 177 PageID: 124




 hydrocodone pills and 38.4 oxycodone pills during that time period. 210             Moreover, public

 documents also demonstrate that that the average dose of each tablet distributed grew substantially

 during that time period. In 2016, AmerisourceBergen agreed to settle the West Virginia lawsuit

 by paying $16 million to the state, with the funds set aside to fund drug treatment programs in

 order to respond to the opioid addiction crisis.

          404.    It is foreseeable to AmerisourceBergen that failing to design and operate a system

 to disclose suspicious orders of controlled substances and/or failing to notify the DCU of

 suspicious orders would cause harm to the County.

                  3.     Cardinal Health

          405.    Cardinal Health describes itself as a global integrated healthcare services and

 products company. It generated $121.5 billion in total revenue during fiscal year 2016 (ended

 June 30, 2016). It is ranked 15th by revenue on the 2017 Fortune 500 list of top United States

 companies.

          406.    Cardinal Health distributes branded and generic pharmaceutical, special

 pharmaceutical, over-the-counter and consumer products in the United States. Of Cardinal

 Health’s $121.5 billion in revenue during fiscal year 2016, $109.1 billion was derived from the

 pharmaceutical operating segment.

          407.    Cardinal Health is a significant distributor of opioids in the United States. Cardinal

 Health’s largest customer is CVS Health (“CVS”), which accounted for 25% of Cardinal Health’s

 fiscal year 2016 revenue. According to its website, CVS operates numerous pharmacies in the

 County.



 210
       AmerisourceBergen, supra n.205.


                                                    119
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 125 of 177 PageID: 125




        408.    Cardinal is a distributor of opioids in Sussex County and supplies various

 pharmacies in Sussex County an increasing amount of prescription opioid pills.

        409.    Cardinal distribution centers are required to operate in accordance with laws and

 regulations governing the sale and distribution of Schedule II narcotics, such as opioids, within the

 State of New Jersey.

        410.    Federal law requires Cardinal Health to design and operate a system to disclose

 suspicious orders of controlled substances, as well as by failing to actually disclose such suspicious

 orders, as required of “registrants” by the federal CSA, 21 C.F.R. § 1301.74(b).

        411.    Cardinal Health failed to design and operate a system to disclose suspicious orders

 of controlled substances and/or failed to notify the proper authorities of suspicious orders.

        412.    On December 23, 2016, Cardinal Health agreed to pay the United States $44 million

 to resolve allegations that it violated the Controlled Substances Act in Maryland, Florida and New

 York by failing to report suspicious orders of controlled substances, including oxycodone, to the

 DEA.

        413.    In the settlement agreement, Cardinal Health admitted, accepted and acknowledged

 that it had violated the CSA between January 1, 2009 and May 14, 2012 by failing to:

        •       “timely identify suspicious orders of controlled substances and inform the DEA of
                those orders, as required by 21 C.F.R. §1301.74(b)”;

        •       “maintain effective controls against diversion of particular controlled substances
                into other than legitimate medical, scientific, and industrial channels, as required
                by 21 C.F.R. §1301.74, including the failure to make records and reports required
                by the CSA or DEA’s regulations for which a penalty may be imposed under 21
                U.S.C. §842(a)(5)”; and

        •       “execute, fill, cancel, correct, file with the DEA, and otherwise handle DEA ‘Form
                222’ order forms and their electronic equivalent for Schedule II controlled
                substances, as required by 21 U.S.C. §828 and 21 C.F.R. Part 1305.”



                                                  120
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 126 of 177 PageID: 126




             414.   The settlement agreement was announced by the U.S. Attorney for the District of

 Maryland, Rod J. Rosenstein (“Rosenstein”), and the DEA Special Agent in Charge – Washington

 Field Division, Karl C. Colder (“Colder”). 211

             415.   In the press release announcing the settlement agreement, Rosenstein stated:

             “Pharmaceutical suppliers violate the law when they fill unusually large or frequent
             orders for controlled substances without notifying the DEA . . . . Abuse of
             pharmaceutical drugs is one of the top federal law enforcement priorities. Cases
             such as this one, as well as our $8 million settlement with CVS in February 2016,
             reflect the federal commitment to prevent the diversion of pharmaceutical drugs for
             illegal purposes.” 212

             416.   In the press release, Colder clarified that the settlement specifically concerned

 oxycodone:

             “DEA is responsible for ensuring that all controlled substance transactions take
             place within DEA’s regulatory closed system. All legitimate handlers of controlled
             substances must maintain strict accounting for all distributions and Cardinal failed
             to adhere to this policy . . . . Oxycodone is a very addictive drug and failure to
             report suspicious orders of oxycodone is a serious matter. The civil penalty levied
             against Cardinal should send a strong message that all handlers of controlled
             substances must perform due diligence to ensure the public safety . . . .” 213

             417.   It is foreseeable to Cardinal Health that failing to design and operate a system to

 disclose suspicious orders of controlled substances and/or failing to notify the DCU of suspicious

 orders would cause harm to the County.




 211
     Press Release, U.S. Attorney’s Office for the District of Maryland, Cardinal Health Agrees to $44
 Million Settlement for Alleged Violations of Controlled Substances Act (Dec. 23, 2016),
 https://www.justice.gov/usao-md/pr/cardinal-health-agrees-44-million-settlement-alleged-violations-
 controlled-substances-act.
 212
       Id.
 213
       Id.


                                                     121
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 127 of 177 PageID: 127




        G.      The Pharmacy Defendants Failed to Track and Report Suspicious
                Sales as Required by New Jersey Law.

        418.    New Jersey law imposes duties and requirements on the conduct of the

 Pharmacy Defendants. These requirements establish a standard of care for pharmacy conduct.

        419.    New Jersey law requires pharmacists to review each controlled substance

 prescription and, prior to dispensing medication, make a professional determination that the

 prescription is effective and valid. See N.J.A.C. 13:45H-7.4, see also N.J.A.C. 13:45H-7.8.

        420.    What is more, N.J.A.C. 13:45H-7.4 states, “[t]he responsibility for the proper

 prescribing and dispensing of controlled substances is upon the prescribing practitioner, but

 a corresponding responsibility rests with the pharmacist who fills the prescription.”

        421.    Therefore, pharmacists are required to ensure that prescriptions for controlled

 substances are valid, and that they are issued for a legitimate medical purpose by an individual

 practitioner acting in the usual course of his professional practice.

        422.    Under New Jersey law, pharmacy registrants are required to “provide effective

 controls and procedures to guard against theft and diversion of controlled substances” N.J.A.C.

 13:45H-2.1, and maintain and file complete and accurate inventory records with the appropriate

 state and federal regulators. See N.J.A.C. 13:45H-5.9 – 5.13.

        423.    In addition, pharmacists “shall inform the Drug Control Unit of suspicious orders

 when discovered by the registrant. Suspicious orders include orders of unusual size, orders

 deviating substantially from a normal pattern, and orders of unusual frequency.” N.J.A.C. 13:45H-

 2.4.

        424.    On information and belief, the Pharmacy Defendants failed to provide

 effective controls and procedures to guard against diversion of prescription opioids, failed



                                                 122
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 128 of 177 PageID: 128




 to maintain complete and accurate inventory records, and failed to report suspicious

 orders.

           425. On information and belief, the Pharmacy Defendants regularly filled opioid

  prescriptions that would have been deemed questionable or suspicious by a reasonably-

  prudent pharmacy.

        426.    On information and belief, the Pharmacy Defendants have not adequately

 trained or supervised their employees at the point of sale to investigate or report suspicious or

 invalid prescriptions, or protect against corruption or theft by employees or others.

        427.    On information and belief, the Pharmacy Defendants utilize monetary

 compensation programs for certain employees that are based, in part, on the number of

 prescriptions filled and dispensed. This type of compensation creates economic disincentives

 within the companies to change their practices. For example, there have been reports of chain

 store supervisory personnel directing pharmacists to fill prescriptions regardless of the red

 flags presented.

        428.    The Pharmacy Defendants have violated a voluntarily-undertaken duty to the

 public which they have assumed by their own words and actions. In news reports and other

 public documents, it has been reported that the Pharmacy Defendants, through their words or

 actions, have assured the public that issues affecting public health and safety are the highest

 priority for them.

        429.    For example, in 2015, CVS publicly stated that, “the abuse of controlled

 substance pain medication is a nationwide epidemic that is exacting a devastating toll upon

 individuals, families and communities. Pharmacists have a legal obligation under state and

 federal law to determine whether a controlled substance was issued for a legitimate purpose

                                                123
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 129 of 177 PageID: 129




 and to decline to fill prescriptions they have reason to believe were issued for a non-legitimate

 purpose.”

        430.    In failing to take adequate measures to prevent filling of invalid or suspicious

 prescriptions, the Pharmacy Defendants have breached their duties under the “reasonable

 care” standard, professional duties under the relevant standards of professional practice, and

 requirements established by the laws of the State of New Jersey.

        431.    It is foreseeable to the Pharmacy Defendants that filling invalid or suspicious

 prescriptions for opioids would cause harm, including overdoses and deaths, to the County’s

 citizens who may use the wrongfully-dispensed opioids.

        432.    It is also foreseeable to the Pharmacy Defendants that the County would be

 forced to bear substantial expenses because of the Pharmacy Defendants’ acts. At all relevant

 times, the Pharmacy Defendants acted, knowing full well that the County, in its role of

 providing protection and care for its citizens, would provide or pay for additional medical

 services, emergency services, law enforcement, and other necessary services and that the

 County would be harmed by the loss of substantial economic productivity that contributes to

 the health and well-being of the County.

        433.    At all relevant times, the Pharmacy Defendants have engaged in improper

 dispensing practices, and continue to do so, despite knowing full well they could take

 measures to substantially eliminate their complicity in opioid diversion.

        434.    The Pharmacy Defendants were on notice of their ongoing negligence or

 intentional misconduct towards the County in part because of their history of being penalized

 for violating their duties and legal requirements in other jurisdictions.




                                                124
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 130 of 177 PageID: 130




               V.      TOLLING OF THE STATUE OF LIMITATIONS

        A.      Continuing Wrong Doctrine

        435.    Plaintiff contends it continues to suffer harm from the continual unlawful actions

 by the Defendants.

        436.    Because Defendants owed a continuing duty to Plaintiff not to commit the wrongful

 acts alleged in this Complaint, and committed a continual, cumulative pattern of tortious conduct,

 the continued tortious and unlawful conduct by the Defendants are continuing violations state law

 causing a distinct injury instead of continual ill effects from an original violation.

        437.    The effects of Defendants’ violative acts are cumulative. The damages have not

 occurred all at once but have continued to occur after each violation and have increased as time

 progresses. The tort is not completed nor have all the damages been incurred until the wrongdoing

 ceases. The wrongdoing and unlawful activity by Defendants has not ceased. The public nuisance

 remains unabated.

        B.      Discovery Rule Tolling

        438.    The County did not discover, and could not have discovered through the exercise

 of reasonable diligence and intelligence Defendants’ role in the deceptive marketing of chronic

 opioid therapy or the resulting harm caused by Defendants’ false and deceptive statements about

 the risks and benefits of long-term opioid use within the time period of any applicable statutes of

 limitation.

        439.    Defendants took steps to avoid detection of and to fraudulently conceal their

 deceptive marketing and unlawful, unfair, and deceptive conduct.               Among other things,

 Defendants disguised their own role in the deceptive marketing of chronic opioid therapy by

 funding and working through third parties and hiding behind the assumed credibility of these


                                                  125
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 131 of 177 PageID: 131




 individuals and organizations. Defendants also never disclosed their role in shaping, editing, and

 approving the content of information and materials disseminated by these third parties. Finally,

 Defendants manipulated the scientific literature and distorted the meaning and import of studies.

 The lack of support for Defendants’ deceptive messages was not apparent to medical professionals

 who relied upon them in making treatment decisions, nor could it have been detected by Plaintiffs.

         440.    Plaintiffs did not know of the existence or scope of the Defendants’ deception and

 could not have acquired such knowledge earlier through the exercise of reasonable diligence. For

 these reasons, all applicable statutes of limitation have been tolled by operation of the discovery

 rule.

         C.      Fraudulent Concealment Tolling

         441.    All applicable statutes of limitation have also been tolled by Defendants’ knowing

 and active fraudulent concealment and denial of the facts alleged herein throughout the time period

 relevant to this action.

         D.      Estoppel

         442.    Defendants are equitably estopped from relying upon a statute of limitations

 defense, to the extent any such defense even applies to Plaintiff’s claims, because they undertook

 efforts to purposefully conceal their unlawful conduct and fraudulently assure the public, including

 the State, the Plaintiff, and Plaintiff’s Community, that they were undertaking efforts to comply

 with their obligations under the state controlled substances laws, all with the goal of protecting

 their registered manufacturer or distributor status in the State and to continue generating profits.

 Notwithstanding the allegations set forth above, the Defendants affirmatively assured the public,

 including the County.




                                                 126
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 132 of 177 PageID: 132




        443.     Based on the foregoing, Defendants are estopped from relying on any statutes of

 limitations in defense of this action.

                                          VI.   CLAIMS

                                                COUNT I

           VIOLATIONS OF THE RACKETEER INFLUENCED AND CORRUPT
              ORGANIZATIONS ACT (“RICO”), 18 U.S.C. § 1961, ET SEQ.

                              (Against the Manufacturer Defendants)

        444.     The County incorporates by reference each preceding paragraph as though fully set

 forth herein.

        445.     Plaintiff brings this Count on behalf of itself against the Manufacturer Defendants.

        446.     At all relevant times, the Marketing Defendants were “persons” within the meaning

 of 18 U.S.C. §1961(3), because they are entities capable of holding, and do hold, “a legal or

 beneficial interest in property.”

        447.     The RICO statute makes it unlawful for any person employed by or associated with

 any enterprise engaged in or activities of which affect trade or commerce to conduct or participate,

 directly or indirectly, in the conduct of the enterprise’s affairs through a pattern of racketeering

 activity or collection of unlawful debt. 18 U.S.C. §1962(c)

        448.     As alleged above, at all relevant times, the Manufacturer Defendants, together with

 their agents, expanded the market for prescription opioids through a fraudulent and deceptive

 marketing campaign that over-emphasized the under-treatment of pain and deceptively marketed

 opioids by: (i) downplaying the risk of addiction; (ii) exaggerating their safety and effectiveness

 for the treatment of chronic long-term pain; (iii) representing them as abuse resistant or deterrent;

 or (iv) promoting them as safe and effective for other types of pain for which the drugs were not

 approved. In particular, the Manufacturer Defendants, along with other entities and individuals,

                                                  127
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 133 of 177 PageID: 133




 were employed by or associated with, and conducted or participated in the affairs of, the RICO

 enterprise (the “Opioid Marketing Fraud Enterprise”), whose purpose was to deceive opioid

 prescribers and the public into believing that opioids were safe and effective for the treatment of

 long-term chronic pain, and presented minimal risk of addiction. In doing so, they sought to

 maximize revenues from the design, manufacture, distribution and sale of opioids which, in fact,

 were highly addictive and often ineffective and dangerous when used for long term, chronic and

 other types of pain. As a direct and proximate result of their fraudulent scheme and common

 course of conduct, defendants were able to extract revenues of billions of dollars. As explained in

 detail below, the Manufacturer Defendants’ years-long misconduct violated 18 U.S.C. § 1962(c).

                     THE OPIOID MARKETING FRAUD ENTERPRISE

        449.    At all relevant times, the Manufacturer Defendants, along with other individuals

 and entities, including unknown third parties involved in the marketing and sale of opioids,

 operated an “enterprise” within the meaning of 18 U.S.C. § 1961(4); Turkette, 452 U.S. at 580;

 Boyle v. U.S., 556 U.S. 938, 944 (2009) because they are a group of individuals associated in fact,

 even though they are not a collective legal entity. The Opioid Marketing Fraud Enterprise: (a) had

 an existence separate and distinct from each of its component entities; (b) was separate and distinct

 from the pattern of racketeering in which the Manufacturer Defendants engaged; and (c) was an

 ongoing organization consisting of legal entities, including, but not limited to, the Manufacturer

 Defendants, employees and agents of the FSMB, APF, AAPM, APS and APA, as well as other

 entities and individuals, including physicians.

        450.    Within the Opioid Marketing Fraud Enterprise, there was a common

 communication network by which members exchanged information on a regular basis through the

 use of wires and mail. The Opioid Marketing Fraud Enterprise used this common communication


                                                   128
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 134 of 177 PageID: 134




 network for the purpose of deceptively marketing and selling opioids to the general public. When

 their products were contested by other parties, the enterprise members took action to hide the

 scheme to continue its existence.

        451.    The participants in the Opioid Marketing Fraud Enterprise were systematically

 linked to each other through corporate ties, contractual relationships, financial ties and continuing

 coordination of activities. Through the enterprise, the Manufacturer Defendants functioned as a

 continuing unit with the purpose of furthering the illegal scheme and their common purposes of

 increasing their revenues and market share, and minimizing losses. Each member of the Opioid

 Marketing Fraud enterprise shared in the bounty generated by the enterprise by sharing the benefit

 derived from increased sales of opioids and other revenue generated by the scheme to defraud

 prescribers and consumers in the County.

        452.    The Opioid Marketing Fraud Enterprise engaged in, indeed, continues to engage in

 the deceptive marketing of opioids by overstating the benefits and greatly understating the serious

 risks of using opioids for chronic long-term pain.

        453.    The enterprise has engaged in such activity for the purpose of maximizing the sale

 and profits of opioids.

        454.    To fulfill this purpose, the enterprise has advocated for and caused the over-

 prescription of opioids by marketing, promoting, advertising and selling opioids in the County.

 Their receipt of monies from such activities has affected trade and commerce. The enterprise’s

 past and ongoing practices thus constitute a pattern of racketeering activity under 18 U.S.C. §

 1961(5).

        455.    The Opioid Marketing Fraud Enterprise functioned by marketing and selling

 opioids to states, counties, cities, other municipalities, doctors, healthcare organizations and the


                                                 129
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 135 of 177 PageID: 135




 consuming public. Many of these opioid products are legitimate, including opioids used short-

 term for acute surgical and end-stage cancer pain. However, the Manufacturer Defendants as co-

 conspirators, through their illegal enterprise, engaged in a pattern of racketeering activity, which

 involves a fraudulent scheme to increase revenue for the Manufacturer Defendants and the other

 entities and individuals associated-in-fact with the enterprise’s activities through the deceptive

 marketing and sale of opioids.

        456.    The Manufacturer Defendants participated in the operation and management of the

 Opioid Marketing Fraud Enterprise by directing its affairs, as described herein. While the

 Manufacturer Defendants participated in, and are members of the enterprise, they have a separate

 existence from the enterprise, including distinct legal statuses, different offices and roles, bank

 accounts, officers, directors, employees, individual personhood, reporting requirements and

 financial statements.

        457.    As detailed above, each of the Manufacturer Defendants relentlessly promoted

 opioids as being safe and effective for the treatment of long-term chronic pain and, often in

 contravention of the drug’s own label, as having little to no risk of addiction. The Manufacturer

 Defendants’ success in maximizing sales was due to the tight collaboration among the

 Manufacturer Defendants through and in collaboration with the pain foundations – a formidable

 partnership that marketed to hundreds of thousands of prescribers across the country, including

 prescribers in the County. The relationship was strengthened, in part, by individuals including

 physicians that held different leadership roles at different times across the various entities

 participating in the enterprise over the years.

        458.    On numerous occasions, the Manufacturer Defendants funded the pain foundations’

 marketing efforts. The Manufacturer Defendants specifically chose to partner with the pain


                                                   130
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 136 of 177 PageID: 136




 foundations and individual physicians to publish and otherwise disseminate misleading pro-opioid

 material, knowing the public and prescribers would be more receptive to statements made by what

 they perceived to be scholarly, neutral, third party sources.

           459.   The members of the Opioid Marketing Fraud Enterprise worked together to further

 the enterprise, by and among the following manner and means:

                  (a)    jointly planning and executing a deceptive marketing campaign that

 minimized the risks and exaggerated the benefits of opioid treatment of chronic, long-term pain;

                  (b)    concealing the addictive qualities of the opioids from prescribers and the

 public;

                  (c)    misleading the public about the addictive quality and safety and efficacy of

 opioids;

                  (d)    otherwise misrepresenting or concealing the highly dangerous nature of

 opioids from prescribers and the public;

                  (e)    illegally marketing, selling and/or distributing opioids; and

                  (f)    profiting from the sale of such products for uses for which they are

 unapproved, ineffective, or substantially increased known risks for abuse and addiction.

           460.   To achieve their common goals, the Manufacturer Defendants suppressed and/or

 ignored warnings from third parties, whistleblowers and governmental entities about the addictive

 and often ineffective nature of opioids, including supporting and executing “education” efforts

 intended to circumvent and downplay warnings with the goal of increasing opioid acceptance, use,

 and sales.

           461.   The foregoing allegations support that the Manufacturer Defendants were part of

 an association of entities that shared a common purpose, had relationships across the various


                                                  131
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 137 of 177 PageID: 137




 members of the enterprise and collaborated to further the goals of the enterprise for a continuous

 period of time. The Manufacturer Defendants knowingly and intentionally engaged in deceptive

 marketing practices, and incentivized pain foundations, marketing firms and physicians to do so

 as well.

                       PATTERN OF RACKETEERING ACTIVITIES

        462.    To carry out and attempt to carry out the scheme to defraud, the Individual and

 Manufacturer Defendants, each of whom is a person associated in fact with the enterprise, did

 knowingly conduct and participate, directly and indirectly, in the conduct of the affairs of the

 enterprise through a pattern of racketeering activity in violation of 18 U.S.C. §§1341 (mail fraud)

 and 1343 (wire fraud), and included a conspiracy.

        463.    Specifically, the Manufacturer Defendants have committed, conspired to commit

 and/or aided and abetted in the commission of, or caused the commission of, at least two predicate

 acts of racketeering activity (specifically, violations of 18 U.S.C. §§1341 and 1343) within ten

 years of each other. The multiple acts of racketeering activity which the Manufacturer Defendants

 committed or aided and abetted in the commission of, or caused to commit, were related to each

 other, and also posed a threat of continued racketeering activity. They therefore constitute a

 “pattern of racketeering activity.”     The racketeering activity was made possible by the

 Manufacturer Defendants’ regular use of the facilities, services, distribution channels and

 employees of the enterprise. The Manufacturer Defendants participated in the scheme to defraud

 by using, or causing the use of, mail, telephone and the Internet to transmit mailings and wires in

 interstate or foreign commerce and by engaging in a conspiracy.

        464.    In devising and executing the illegal scheme, the Manufacturer Defendants devised

 and knowingly carried out a material scheme and/or artifice to defraud regulators, prescribers and


                                                132
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 138 of 177 PageID: 138




 the public to obtain money from the County by means of materially false or fraudulent pretenses,

 representations, promises or omissions of material facts. For the purpose of executing the illegal

 scheme, the Manufacturer Defendants committed, or caused the commission of, these racketeering

 acts intentionally and knowingly with the specific intent to advance the illegal scheme.

        465.      The predicate acts of racketeering committed by, or cause to be committed by, the

 Manufacturer Defendants include, but are not limited to:

                  (a)    Mail Fraud: The Manufacturer Defendants violated 18 U.S.C. §1341 by

 sending and receiving, and by causing to be sent and/or received, materials via U.S. Mail or

 commercial interstate carriers for the purpose of executing the unlawful scheme to deceptively

 market, and sell the opioids by means of false pretenses, misrepresentations, promises and

 omissions; and

                  (b)    Wire Fraud: The Manufacturer Defendants violated 18 U.S.C. §1343 by

 transmitting and/or receiving, and by causing to be transmitted and/or received, materials by wire

 for the purpose of executing the unlawful scheme to defraud and obtain money on false pretenses,

 misrepresentations, promises and omissions.

        466.      The Manufacturer Defendants’ use of the mails and wires (or causing the issue

 thereof) include, but are not limited to, the transmission, delivery and shipment of deceptive

 marketing materials by the Manufacturer Defendants and other members of the Opioid Marketing

 Fraud Enterprise. These materials would not have been delivered but for the Manufacturer

 Defendants’ illegal scheme, including, but not limited to:

                  (a)    the FSMB’s publication of opioid prescribing guidelines entitled

 “Responsible Opioid Prescribing,” by Fishman;




                                                 133
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 139 of 177 PageID: 139




                 (b)    the FSMB’s publication of “Revised and Expanded 2nd Edition [of]

 Responsible Opioid Prescribing[:] A Guide for Florida Clinicians”;

                 (c)    the APF’s publication of Exit Wounds;

                 (d)    the AAPM’s “consensus statement” and educational programs featuring

 Fine;

                 (e)    the APA’s publication and dissemination of “Prescription Pain Medication:

 Preserving Patient Access While Curbing Abuse”;

                 (f)    false or misleading communications to the public and to regulators;

                 (g)    sales and marketing materials, including slide decks, presentation materials,

 purported guidelines, advertising, web sites, product packaging, brochures, labeling and other

 writings which misrepresented, falsely promoted and concealed the true nature of opioids;

                 (h)    documents intended to facilitate the manufacture and sale of opioids,

 including bills of lading, invoices, shipping records, reports and correspondence;

                 (i)    documents to process and receive payment for opioids, including invoices

 and receipts;

                 (j)    payments to the foundations and physicians that deceptively marketed the

 Manufacturer Defendants’ opioids;

                 (k)    deposits of proceeds; and

                 (l)    other documents and things, including electronic communications.

         467.    The Manufacturer Defendants also used, or caused the use of, the Internet and other

 electronic facilities to carry out the scheme and conceal the ongoing fraudulent activities.

 Specifically, the Manufacturer Defendants made misrepresentations about opioids on their

 websites, YouTube and through online ads, all of which intended to mislead prescribers and the


                                                 134
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 140 of 177 PageID: 140




 public about the safety, efficacy and about the seriousness of the addiction risk associated with

 opioids.

        468.    The Manufacturer Defendants also communicated, or caused communications, by

 U.S. Mail, by interstate facsimile and by interstate electronic mail with various other affiliates,

 regional offices, divisions, distributors and other third party entities in furtherance of the scheme.

 The mail and wire transmissions described herein were made in furtherance of the Manufacturer

 Defendants’ scheme and common course of conduct to deceive prescribers and consumers and lure

 consumers into purchasing opioids by greatly overstating the effectiveness of opioids and by

 claiming that the risk of abuse and addiction was actually insignificant. The Manufacturer

 Defendants utilized mail and wire transmissions, or caused the use thereof, to create an extensive

 campaign that advertised the exact opposite message: that opioids were effective and rarely if ever

 addictive.

        469.    Many of the precise dates of the fraudulent uses of the U.S. Mail and interstate wire

 facilities are concealed from the County, and details as to the predicate acts is exclusively within

 the possession, custody or control of the Manufacturer Defendants. As such, it cannot be alleged

 without access to the Manufacturer Defendants’ books and records. However, the County has

 described the types of predicate acts of mail and/or wire fraud that occurred. The secretive nature

 of the enterprise’s activities made its marketing tactics even more deceptive and harmful.

        470.    The foregoing allegations support that the Manufacturer Defendants engaged in a

 pattern of racketeering activity by repeatedly engaging in wire and mail fraud, and a conspiracy,

 to deceptively market their products through the use of both print and electronic outlets.

        471.    The Manufacturer Defendants’ pattern of racketeering activity has adversely

 impacted this State’s trade or commerce, as well as the general health and welfare of the State and


                                                  135
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 141 of 177 PageID: 141




 its inhabitants. Their conduct annually drains and diverts millions from the public coffers and, as

 a consequence, harms the general health and welfare of the States’ inhabitants, among other things.

                                  CONSPIRACY ALLEGATIONS

           472.   Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

 set forth herein, and further alleges as follows.

           473.   The Manufacturer Defendants have not undertaken the practices described herein

 in isolation, but as part of a common scheme and conspiracy. In violation of under 18 U.S.C. §

 1962(d) the Manufacturer Defendants conspired to violate under 18 U.S.C.§1962(c), as described

 herein.

           474.   The Manufacturer Defendants conspired to incentivize and encourage various other

 persons, firms and corporations, including third party entities and individuals not named as

 defendants in this Complaint, to carry out offenses and other acts in furtherance of the conspiracy.

 The Manufacturer Defendants conspired to increase or maintain revenues, increase market share

 and/or minimize losses for the Manufacturer Defendants and their other collaborators throughout

 the illegal scheme and common course of conduct. In order to achieve this goal, the Manufacturer

 Defendants engaged in the aforementioned predicate acts on numerous occasions.                    The

 Manufacturer Defendants, with knowledge and intent, agreed to the overall objectives of the

 conspiracy and participated in the common course of conduct to commit acts of fraud and

 indecency in defectively marketing and/or selling opioids through the use of mail and wire fraud.

           475.   For the conspiracy to succeed, each of the Manufacturer Defendants had to agree

 to deceptively market and/or sell opioids. Indeed, the unanimity of the Manufacturer Defendants’

 marketing tactics gave their misleading statements credence to prescribers and consumers.




                                                     136
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 142 of 177 PageID: 142




        476.    The Manufacturer Defendants knew that by partnering with the pain foundations

 and individual physicians who carried a more neutral public image, they would be able to attribute

 more scientific credibility to their products, thereby increasing their sales and profits.

        477.    The foregoing illustrates the Manufacturer Defendants’ liability under 18 U.S.C. §

 1962(c) to engage in their pattern of racketeering conspired to achieve their common goal of

 maximizing opioid sales.

                                     RESULTING DAMAGES

        478.    As described herein, the Manufacturer Defendants engaged in a pattern of related

 and continuous predicate acts for years. The predicate acts constituted a variety of unlawful

 activities, each conducted with the common purpose of obtaining significant monies and revenues

 from consumers, based on their misrepresentations and omissions. The predicate acts also had the

 same or similar results, participants, victims and methods of commission. The predicate acts were

 related and not isolated events. The predicate acts all had the purpose of generating significant

 revenue and profits for the Manufacturer Defendants, at the expense of the County and its

 residents. The predicate acts were committed or caused to be committed by the Manufacturer

 Defendants through their participation in the enterprise and in furtherance of their fraudulent

 scheme, and were interrelated in that they involved obtaining the County’s and its residents’ funds.

        479.    The County and its residents, along with scores of other cities and municipalities,

 relied upon representations and omissions that were made or caused by the Manufacturer

 Defendants. The County’s residents purchased opioids whose use has now caused an epidemic of

 addiction to opioids (both prescription and heroin).

        480.    The County’s injuries, and those of its residents, were proximately caused by the

 Manufacturer Defendants’ racketeering activity.         The County was directly injured by the


                                                  137
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 143 of 177 PageID: 143




 Manufacturer Defendants’ conduct because they caused the over-prescription of opioids and thus

 the over-purchase and over-consumption of opioids (both prescription and in the form of heroin).

        481.     By reason of, and as a result of the conduct of the Manufacturer Defendants, and in

 particular, their pattern of racketeering activity, the County and its residents have been injured

 financially in multiple ways, including, but not limited to, suffering increased expenditures for

 emergency services, law enforcement, public works, lost economic opportunity, lost productivity,

 increased expenditures for overtime, additional County employees, and mental health treatment

 for those employees, and lost tax revenue.

        482.     The Manufacturer Defendants’ violations of 18 U.S.C. § 1962(c) have directly and

 proximately caused injuries and damages to the County and its residents, and the County is entitled

 to bring this action for three times its actual damages, as well as injunctive/equitable relief, costs

 and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c).

                                              COUNT II

           VIOLATIONS OF THE RACKETEER INFLUENCED AND CORRUPT
              ORGANIZATIONS ACT (“RICO”), 18 U.S.C. § 1961, ET SEQ.

                       (Against Manufacturer and Distributor Defendants)

        483.     Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

 set forth herein, and further alleges as follows.

        484.     Plaintiff brings this Count on behalf of itself against the Manufacturer Defendants

 and the Distributor Defendants (collectively, for purposes of this Count, the “RICO Diversion

 Defendants”).




                                                     138
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 144 of 177 PageID: 144




        485.     The RICO Diversion Defendants conducted and continue to conduct their

 business through legitimate and illegitimate means in the form of an association-in-fact enterprise

 and/or a legal entity enterprise.

        486.     At all relevant times, the RICO Diversion Defendants were “persons” within the

 meaning of 18 U.S.C. §1961(3) because they are entities capable of holding, and do hold, “a legal

 or beneficial interest in property.”

        487.     In addition, IMS Health was a “person” within the meaning of 18 U.S.C. §1961(3)

 because it is an entity capable of holding, and does hold, “a legal or beneficial interest in property.”

        488.     The RICO Diversion Defendants’ illegal scheme was hatched by an association-in-

 fact enterprise between the Individual Defendants, the Manufacturer Defendants, and the

 Distributor Defendants. Each of the RICO Diversion Defendants were associated with, and

 conducted or participated in, the affairs of the RICO enterprise (defined below and referred to

 collectively as the “Opioid Diversion Enterprise”), whose purpose was to engage in the unlawful

 sales of opioids, deceiving the public and state regulators into believing that the RICO Diversion

 Defendants were faithfully fulfilling their statutory obligations.

        489.     The RICO Diversion Defendants’ scheme allowed them to make billions in

 unlawful sales of opioids with the purpose of ensuring unlawfully increasing revenues, profits, and

 market share.

        490.     As a direct result of the RICO Diversion Defendants’ fraudulent scheme, course of

 conduct, and pattern of racketeering activity, entities like the Plaintiff experienced tens of millions

 of dollars of injuries caused by the reasonably foreseeable consequences of the opioid epidemic.




                                                   139
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 145 of 177 PageID: 145




         491.    As explained in detail below, the RICO Diversion Defendants’ misconduct violated

 18 U.S.C. § 1962(c) and Plaintiff is entitled to treble damages for its injuries under 18 U.S.C. §

 1964(c).

         492.    Alternatively, the RICO Diversion Defendants were members of a legal entity

 enterprise within the meaning of 18 U.S.C. § 1961(4), through which the RICO Diversion

 Defendants conducted their pattern of racketeering activity in this jurisdiction. Specifically, the

 Healthcare Distribution Alliance (the “HDA”) 214 is a distinct legal entity that satisfies the

 definition of a RICO enterprise. The HDA is a non-profit corporation formed under the laws of

 the District of Columbia and doing business in Virginia. As a non-profit corporation, HDA

 qualifies as an “enterprise” within the definition set out in 18 U.S.C. § 1961(4) because it is a

 corporation and a legal entity.

         493.    On information and belief, each of the RICO Diversion Defendants is a member,

 participant, and/or sponsor of the HDA and utilized the HDA to conduct the Opioid Diversion

 Enterprise and to engage in the pattern of racketeering activity that gives rise to the Count.

         494.    Each of the RICO Diversion Defendants is a legal entity separate and distinct from

 the HDA. And, the HDA serves the interests of distributors and manufacturers beyond the RICO

 Diversion Defendants. Therefore, the HDA exists separately from the Opioid Diversion Enterprise,

 and each of the RICO Diversion Defendants exists separately from the HDA. Therefore, the HDA

 may serve as a RICO enterprise.




 214
    History, Healthcare Distribution Alliance, https://www.healthcaredistribution.org/about/hda-history
 (last accessed on February 20, 2018).



                                                    140
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 146 of 177 PageID: 146




         495.   The legal and association-in-fact enterprises alleged in the previous and subsequent

 paragraphs were each used by the RICO Diversion Defendants to conduct the Opioid Diversion

 Enterprise by engaging in a pattern of racketeering activity. Therefore, the legal and association-

 in-fact enterprises alleged in the previous and subsequent paragraphs are pleaded in the alternative

 and are collectively referred to as the “Opioid Diversion Enterprise.”

                           THE OPIOID DIVERSION ENTERPRISE

         496.   At all relevant times, the RICO Diversion Defendants operated as an association-

 in-fact enterprise formed for the purpose of unlawfully increasing sales, revenues and profits by

 disregarding their statutory duty to identify, investigate, halt and report suspicious orders of

 opioids and diversion of their drugs into the illicit market. The RICO Diversion Defendants

 conducted their pattern of racketeering activity in this jurisdiction through this enterprise.

         497.   The Opioid Diversion Enterprise has been conducting business uninterrupted since

 its genesis.

         498.   At all relevant times, the Opioid Diversion Enterprise: (a) had an existence separate

 and distinct from each RICO Distribution Defendant; (b) was separate and distinct from the pattern

 of racketeering in which the RICO Diversion Defendants engaged; (c) was an ongoing and

 continuing organization consisting of legal entities, including each of the RICO Diversion

 Defendants; (d) characterized by interpersonal relationships among the RICO Diversion

 Defendants; (e) had sufficient longevity for the enterprise to pursue its purpose; and (f) functioned

 as a continuing unit.

         499.   Each member of the Opioid Diversion Enterprise participated in the conduct of the

 enterprise, including patterns of racketeering activity, and shared in the growth of profits generated




                                                  141
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 147 of 177 PageID: 147




 as a result of the Opioid Diversion Enterprise’s disregard for its duty to prevent diversion of their

 drugs into the illicit market

        500.    The Opioid Diversion Enterprise functioned by selling prescription opioids. While

 there are some legitimate uses and/or needs for prescription opioids, the RICO Diversion

 Defendants, through their illegal enterprise, engaged in a pattern of racketeering activity, that

 involves a fraudulent scheme to increase revenue by violating state law requiring the maintenance

 of effective controls against diversion of prescription opioids, and the identification, investigation,

 and reporting of suspicious orders of prescription opioids destined for the illicit drug market. The

 goal of the RICO Distribution Defendants’ scheme was to increase profits from opioid sales. The

 RICO Diversion Defendants refused to identify, investigate and/or report suspicious orders of their

 prescription opioids being diverted into the illicit drug market.

        501.    Within the Opioid Diversion Enterprise, there were interpersonal relationships and

 common communication by which the RICO Diversion Defendants shared information on a

 regular basis. These interpersonal relationships also formed the organization of the Opioid

 Diversion Enterprise. The Opioid Diversion Enterprise used their interpersonal relationships and

 communication network for the purpose of conducting the enterprise through a pattern of

 racketeering activity.

        502.    Each of the RICO Diversion Defendants had a systematic link to each other through

 joint participation in lobbying groups, trade industry organizations, contractual relationships and

 continuing coordination of activities. The RICO Diversion Defendants participated in the

 operation and management of the Opioid Diversion Enterprise by directing its affairs, as described

 herein. While the RICO Diversion Defendants participated in, and are members of, the enterprise,

 they each have a separate existence from the enterprise, including distinct legal statuses, different


                                                  142
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 148 of 177 PageID: 148




 offices and roles, bank accounts, officers, directors, employees, individual personhood, reporting

 requirements, and financial statements.

             503.   The RICO Diversion Defendants exerted substantial control over the Opioid

 Diversion Enterprise by their membership in the Pain Care Forum, the HDA, and through their

 contractual relationships.

             504.   The Pain Care Forum (“PCF”) is a coalition of drugmakers, trade groups and

 dozens of non-profit organizations supported by industry funding. The PCF shaped public policy

 regarding the use of prescription opioids for more than a decade.

             505.   The Center for Public Integrity and The Associated Press obtained “internal

 documents shed[ding] new light on how drugmakers and their allies shaped the national response

 to the ongoing wave of prescription opioid abuse.” 215 Specifically, PCF members spent over $740

 million lobbying in the nation’s capital and in all 50 statehouses on an array of issues, including

 opioid-related measures. 216

             506.   Not surprisingly, each of the RICO Diversion Defendants who stood to profit from

 lobbying in favor of prescription opioid use is a member of and/or participant in the PCF. 217 In

 2012, membership and participating organizations included the HDA (of which all RICO

 Diversion Defendants are members), Endo, Purdue, Johnson & Johnson (the parent company for




 215
    Matthew Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic, The Center for Public
 Integrity (September 19, 2017, 12:01 a.m.), https://www.publicintegrity.org/2016/09/19/20201/pro-
 painkiller-echo- chamber-shaped-policy-amid-drug-epidemic (emphasis added).
 216
       Id.
 217
      PAIN CARE FORUM, 2012 Meetings Schedule, Pain Care Forum (December 2011),
 https://assets.documentcloud.org/documents/3108982/PAIN-CARE-FORUM-Meetings-Schedule-
 amp.pdf.


                                                   143
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 149 of 177 PageID: 149




 Janssen Pharmaceuticals), and Teva (the parent company of Cephalon). 218 The Manufacturer

 Defendants worked together through the PCF to advance the interests of the enterprise.

             507.   But, the Manufacturer Defendants were not alone. The Distributor Defendants

 actively participated, and continue to participate in the PCF, at a minimum, through their trade

 organization, the HDA. 219 The Distributor Defendants participated directly in the PCF as well.

             508.   The 2012 Meeting Schedule for the PCF is particularly revealing on the subject of

 the Defendants’ interpersonal relationships. The meeting schedule indicates that meetings were

 held in the D.C. office of Powers, Pyles, Sutter & Verville, on a monthly basis, unless otherwise

 noted. Local members were “encouraged to attend in person” at the monthly meetings. And, the

 meeting schedule indicates that the quarterly and year-end meetings included a “Guest

 Speaker.” 220

             509.   The 2012 Pain Care Forum Meeting Schedule demonstrates that each of the

 Defendants participated in meetings on a monthly basis, either directly or through their trade

 organization, in a coalition of drugmakers and their allies whose sole purpose was to shape the

 national response to the ongoing prescription opioid epidemic, including the concerted lobbying

 efforts that the PCF undertook on behalf of its members. 221


  218
     Id. Plaintiff is informed and believes that Mallinckrodt became an active member of the PCF
  sometime after 2012.

 219
    Id. The Executive Committee of the HDA (formerly the HDMA) currently includes the Chief Executive
 Officer, Pharmaceutical Segment for Cardinal Health, Inc., the Group President, Pharmaceutical
 Distribution and Strategic Global Source for AmerisourceBergen Corporation, and the President, U.S.
 Pharmaceutical for McKesson Corporation. Executive Committee, Healthcare Distribution Alliance
 (accessed on September 14, 2017), https://www.healthcaredistribution.org/about/executive-committee.
 220
       Pain Care Forum, 2012 Meetings Schedule.
 221
       Id.


                                                   144
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 150 of 177 PageID: 150




        510.    Second, the HDA led to the formation of interpersonal relationships and an

 organization between the RICO Diversion Defendants. Although the entire HDA membership

 directory is private, the HDA website confirms that each of the Distributor Defendants and the

 Manufacturer Defendants named in the Complaint, including, Endo, Purdue, Mallinckrodt and

 Cephalon were members of the HDA. And, the HDA and each of the Distributor Defendants,

 eagerly sought the active membership and participation of the Manufacturer Defendants by

 advocating that one of the benefits of membership included the ability to develop direct

 relationships between Manufacturers and Distributors at high executive levels. In fact, the HDA

 touted the benefits of membership to the Manufacturer Defendants, advocating that membership

 included the ability to, among other things, “network one on one with manufacturer executives at

 HDA’s members-only Business and Leadership Conference,” “networking with HDA wholesale

 distributor members,” “opportunities to host and sponsor HDA Board of Directors events,”

 “participate on HDA committees, task forces and working groups with peers and trading partners,”

 and “make connections.” 222 Clearly, the HDA and the Distributor Defendants believed that

 membership in the HDA was an opportunity to create interpersonal and ongoing organizational

 relationships between the Manufacturers and Defendants.

        511.    The application for manufacturer membership in the HDA further indicates the

 level of connection that existed between the RICO Diversion Defendants. 223 The manufacturer



 222
    Manufacturer Membership Benefits, Healthcare Distribution Alliance,
 https://www.healthcaredistribution.org/~/media/pdfs/membership/manufacturer-membership-
 benefits.ashx?la=en, (last accessed on February 20, 2018).
 223
    Manufacturer Membership Application, Healthcare Distribution Alliance,
 https://www.healthcaredistribution.org/~/media/pdfs/membership/manufacturer-membership-
 application.ashx?la=en, (last accessed on February 20, 2018).



                                                145
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 151 of 177 PageID: 151




 membership application must be signed by a “senior company executive,” and it requests that the

 manufacturer applicant identify a key contact and any additional contacts from within its company.

 The HDA application also requests that the manufacturer identify its current distribution

 information and its most recent year end net sales through any HDA distributors, including but not

 limited to, Defendants AmerisourceBergen, Cardinal Health, and McKesson. 224

             512.   After becoming HDA members, the Distributors and Manufacturers were eligible

 to participate on councils, committees, task forces and working groups, including:

                    (a)   Industry Relations Council: “This council, composed of distributor and

 manufacturer members, provides leadership on pharmaceutical distribution and supply chain

 issues.”

                    (b)   Business Technology Committee: “This committee provides guidance to

 HDA and its members through the development of collaborative e-commerce business solutions.

 The committee’s major areas of focus within pharmaceutical distribution include information

 systems, operational integration and the impact of e-commerce.” Participants in this committee

 include distributors and manufacturer members.

                    (c)   Health, Beauty and Wellness Committee: “This committee conducts

 research, as well as creates and exchanges industry knowledge to help shape the future of the

 distribution for health, beauty and wellness/consumer products in the healthcare supply chain.”

 Participation in this committee includes distributors and manufacturer members.

                    (d)   Logistics Operation Committee: “This committee initiates projects

 designed to help members enhance the productivity, efficiency and customer satisfaction within



 224
       Id.


                                                 146
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 152 of 177 PageID: 152




 the healthcare supply chain. Its major areas of focus include process automation, information

 systems, operational integration, resource management and quality improvement.” Participation

 in this committee includes distributors and manufacturer members.

                (e)     Manufacturer Government Affairs Advisory Committee: “This committee

 provides a forum for briefing HDA’s manufacturer members on federal and state legislative and

 regulatory activity affecting the pharmaceutical distribution channel. Topics discussed include

 such issues as prescription drug traceability, distributor licensing, FDA and DEA regulation of

 distribution, importation and Medicaid/Medicare reimbursement.” Participation in this committee

 includes manufacturer members.

                (f)     Bar Code Task Force: Participation includes Distributor, Manufacturer and

 Service Provider Members.

                (g)     eCommerce Task Force: Participation includes Distributor, Manufacturer

 and Service Provider Members.

                (h)     ASN Working Group: Participation includes Distributor, Manufacturer and

 Service Provider Members.

                (i)     Contracts and Chargebacks Working Group: “This working group explores

 how the contract administration process can be streamlined through process improvements or

 technical efficiencies. It also creates and exchanges industry knowledge of interest to contract and

 chargeback professionals.” Participation includes Distributor and Manufacturer Members. 225




   Councils and Committees, Healthcare Distribution Alliance, https://www.hda.org/about/councils-and-
 225

 committees, (last accessed on February 20, 2018).


                                                 147
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 153 of 177 PageID: 153




        513.     The councils, committees, task forces and working groups provided the

 Manufacturer and Distributor Defendants with the opportunity to work closely together in shaping

 their common goals and forming the enterprise’s organization.

        514.     The HDA also offers a multitude of conferences, including annual business and

 leadership conferences. The HDA, and the Distributor Defendants advertise these conferences to

 the Manufacturer Defendants as an opportunity to “bring together high-level executives, thought

 leaders and influential managers . . . to hold strategic business discussions on the most pressing

 industry issues.” The conferences also gave the Manufacturer and Distributor Defendants

 “unmatched opportunities to network with [their] peers and trading partners at all levels of the

 healthcare distribution industry.” 226 The HDA and its conferences were significant opportunities

 for the Manufacturer and Distributor Defendants to interact at a high-level of leadership. And, it

 is clear that the Manufacturer Defendants embraced this opportunity by attending and sponsoring

 these events.

        515.     Third, the RICO Diversion Defendants maintained their interpersonal relationships

 by working together and exchanging information and driving the unlawful sales of their opioids

 through their contractual relationships, including chargebacks and vault security programs.

        516.     The Manufacturer Defendants engaged in an industry-wide practice of paying

 rebates and/or chargebacks to the Distributor Defendants for sales of prescription opioids. As

 reported in the Washington Post, identified by Senator McCaskill, and acknowledged by the HDA,

 there is an industry-wide practice whereby the Manufacturers paid the Distributors rebates and/or



 226
        2017   Business     and     Leadership    Conference,     Healthcare    Distribution    Alliance,
 https://www.healthcaredistribution.org/events/2017-business-and-leadership-conference, (last accessed on
 February 20, 2018).


                                                   148
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 154 of 177 PageID: 154




 chargebacks on their prescription opioid sales. On information and belief, these contracts were

 negotiated at the highest levels, demonstrating ongoing relationships between the Manufacturer

 and Distributor Defendants. In return for the rebates and chargebacks, the Distributor Defendants

 provided the Manufacturer Defendants with detailed information regarding their prescription

 opioid sales, including purchase orders, acknowledgements, ship notices, and invoices. The

 Manufacturer Defendants used this information to gather high-level data regarding overall

 distribution and direct the Distributor Defendants on how to most effectively sell the prescription

 opioids.

        517.    The contractual relationships among the RICO Diversion Defendants also include

 vault security programs. The RICO Diversion Defendants are required to maintain certain security

 protocols and storage facilities for the manufacture and distribution of their opiates. Plaintiff is

 informed and believes that manufacturers negotiated agreements whereby the Manufacturers

 installed security vaults for Distributors in exchange for agreements to maintain minimum sales

 performance thresholds. Plaintiff is informed and believes that these agreements were used by the

 RICO Diversion Defendants as a tool to violate their reporting and diversion duties in order to

 reach the sales requirements.

        518.    Taken together, the interaction and length of the relationships between and among

 the Manufacturer and Distributor Defendants reflects a deep level of interaction and cooperation

 between two groups in a tightly knit industry.

        519.    Indeed, the Manufacturer and Distributor Defendants were not two separate groups

 operating in isolation or two groups forced to work together in a closed system. The RICO

 Diversion Defendants operated together as a united entity, working together on multiple fronts, to

 engage in the unlawful sale of prescription opioids. The HDA and the PCF are but two examples


                                                  149
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 155 of 177 PageID: 155




 of the overlapping relationships, and concerted joint efforts to accomplish common goals and

 demonstrates that the leaders of each of the RICO Diversion Defendants was in communication

 and cooperation.

             520.   According to articles published by the Center for Public Integrity and The

 Associated Press, the PCF -- whose members include the Manufacturers and the Distributors’ trade

 association has been lobbying on behalf of the Manufacturers and Distributors for “more than a

 decade.” 227

             521.   And, from 2006 to 2016 the Distributors and Manufacturers worked together

 through the Pain Care Forum to spend over $740 million lobbying in the nation’s capital and in all

 50 statehouses on issues including opioid-related measures. 228 Similarly, the HDA has continued

 its work on behalf of Distributors and Manufacturers, without interruption, since at least 2000. 229

             522.   As described above, the RICO Diversion Defendants began working together as

 early as 2006 through the PCF and/or the HDA to promote the common purpose of their enterprise.

 Plaintiff is informed and believes that the RICO Diversion Defendants worked together as an

 ongoing and continuous organization throughout the existence of their enterprise.

             523.   The RICO Diversion Defendants exerted control over, conducted and/or

 participated in the Opioid Diversion Enterprise by fraudulently failing to comply with their Federal

 and State obligations to identify, investigate and report suspicious orders of opioids in order to




 227
       Perrone, Pro-Painkiller echo chamber shaped policy amid drug epidemic
 228
       Id.
 229
       History, Healthcare Distribution Alliance


                                                     150
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 156 of 177 PageID: 156




 prevent diversion of those highly addictive substances into the illicit market, to halt such unlawful

 sales and, in doing so, to drive unlawful profits, as follows:

        524.    Defendants disseminated false and misleading statements to the public claiming

 that they were complying with their obligations to maintain effective controls against diversion of

 their prescription opioids.

        525.    Defendants disseminated false and misleading statements to the public claiming

 that they were complying with their obligations to design and operate a system to disclose to the

 registrant suspicious orders of their prescription opioids.

        526.    Defendants disseminated false and misleading statements to the public claiming

 that they were complying with their obligation to notify the DCU of any suspicious orders or

 diversion of their prescription opioids.

        527.    Defendants sought to influence local, state and federal governments through joint

 lobbying efforts as part of the PCF. The RICO Diversion Defendants were all members of their

 PCF either directly or indirectly through the HDA.

        528.    The RICO Diversion Defendants exercised control and influence over the

 distribution industry by participating and maintaining membership in the HDA.

        529.    The RICO Diversion Defendants engaged in an industry-wide practice of paying

 rebates and chargebacks to incentivize unlawful opioid prescription sales. The Manufacturer

 Defendants used the chargeback program to acquire detailed, high-level data regarding sales of the

 opioids they manufactured.

        530.    The Manufacturer Defendants used this high-level information to direct the

 Distributor Defendants’ sales efforts to regions where prescription opioids were selling in larger

 volumes.


                                                  151
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 157 of 177 PageID: 157




          531.   The Distributor Defendants developed “know your customer” questionnaires and

 files.

          532.   On information and belief, the “know your customer” questionnaires informed the

 RICO Diversion Defendants of the number of pills that the pharmacies sold, how many non-

 controlled substances are sold compared to controlled substances, whether the pharmacy buys from

 other distributors, the types of medical providers in the area, including pain clinics, general

 practitioners, hospice facilities, cancer treatment facilities, among others, and these questionnaires

 put the recipients on notice of suspicious orders.

          533.   The RICO Diversion Defendants refused to identify, investigate and report

 suspicious orders to the DCU when they became aware of the same despite their actual

 knowledge of drug diversion rings.

          534.   Defendants’ scheme had a decision-making structure that was driven by the

 Manufacturer Defendants and corroborated by the Distributor Defendants. The Manufacturer

 Defendants worked together to control the State’s response to the manufacture and distribution of

 prescription opioids through a systematic refusal to maintain effective controls against diversion,

 and identify suspicious orders and report them to the DCU.

          535.   Indeed, the RICO Diversion Defendants actively took steps to increase suspicious

 orders in the following ways:

                 (a)    The Distributor Defendants assisted the enterprise and the Manufacturer

 Defendants in their lobbying efforts through the PCF;

                 (b)    The Distributor Defendants provided sales information to the Manufacturer

 Defendants regarding their prescription opioids, including reports of all opioids prescriptions filled

 by the Distributor Defendants;


                                                  152
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 158 of 177 PageID: 158




                (c)      The Manufacturer Defendants used a chargeback program to ensure

 delivery of the Distributor Defendants’ sales information;

                (d)      The Manufacturer Defendants used sales information showing how

 individual doctors across the nation were prescribing opioids.

                (e)      The Distributor Defendants accepted rebates and chargebacks for orders of

 prescription opioids;

                (f)      The Manufacturer Defendants used the Distributor Defendants’ sales

 information and the data to instruct the Distributor Defendants to focus their distribution efforts to

 specific areas where the purchase of prescription opioids was most frequent;

                (g)      The RICO Diversion Defendants identified suspicious orders of

 prescription opioids and then continued filling those unlawful orders, without reporting them,

 knowing that they were suspicious and/or being diverted into the illicit drug market; and

                (h)      The RICO Diversion Defendants withheld information regarding

 suspicious orders and illicit diversion from the DCU.

        536.    The scheme devised and implemented by the RICO Diversion Defendants

 amounted to a common course of conduct characterized by a refusal to maintain effective controls

 against diversion, and all designed and operated to ensure the continued unlawful sale of controlled

 substances.

                          PATTERN OF RACKETEERING ACTIVITY

        537.    The RICO Diversion Defendants conducted and participated in the conduct of the

 Opioid Diversion Enterprise through a pattern of racketeering activity including mail fraud (18

 U.S.C. § 1341), wire fraud (18 U.S.C. § 1343), and violations of the Controlled Substances Act,

 21 U.S.C. § 801, et seq. (“CSA” or “Controlled Substances Act”).


                                                  153
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 159 of 177 PageID: 159




         538.    The RICO Diversion Defendants carried out, or attempted to carry out, a scheme to

 defraud state regulators, and the American public by knowingly conducting or participating in the

 conduct of the Opioid Diversion Enterprise through a pattern of racketeering activity within the

 meaning of 18 U.S.C. § 1961(5), that employed the use of mail and wire facilities, in violation of

 18 U.S.C. § 1341 (mail fraud) and § 1343 (wire fraud).

         539.    The RICO Diversion Defendants committed, conspired to commit, and/or aided and

 abetted in the commission of, or caused the commission of, at least two predicate acts of

 racketeering activity (specifically, violations of 18 U.S.C. §§ 1341 and 1343) within ten years of

 each other. The multiple acts of racketeering activity that the RICO Diversion Defendants

 committed, or aided and abetted in the commission of, or caused the commission of, were related

 to each other, posed a threat of continued racketeering activity, and therefore constitute a “pattern

 of racketeering activity.” The racketeering activity was made possible by the RICO Diversion

 Defendants’ regular use of the facilities, services, distribution channels, and employees of

 the Opioids Diversion Enterprise. The RICO Diversion Defendants participated in the scheme to

 defraud by using mail, telephone and the Internet to transmit mailings and wires in interstate or

 foreign commerce.

         540.    The RICO Diversion Defendants used, directed the use of, and/or caused to be used,

 thousands of interstate mail and wire communications in service of their scheme through virtually

 uniform misrepresentations, concealments and material omissions regarding their compliance with

 their mandatory reporting requirements and the actions necessary to carry out their unlawful goal

 of selling prescription opioids without reporting suspicious orders or the diversion of opioids into

 the illicit market.




                                                 154
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 160 of 177 PageID: 160




        541.    In devising and executing the illegal scheme, the RICO Diversion Defendants

 devised and knowingly carried out a material scheme and/or artifice to defraud by means of

 materially false or fraudulent pretenses, representations, promises, or omissions of material facts.

 For the purpose of executing the illegal scheme, the RICO Diversion Defendants committed, or

 caused to be committed, these racketeering acts, which number in the thousands, intentionally and

 knowingly with the specific intent to advance the illegal scheme.

        542.    The predicate acts of racketeering committed by, or caused to be committed by, the

 RICO Diversion Defendants (18 U.S.C. § 1961(1)) include, but are not limited to:

                (a)     Mail Fraud: The RICO Diversion Defendants violated 18 U.S.C. § 1341 by

 sending or receiving, or by causing to be sent and/or received, materials via U.S. mail or

 commercial interstate carriers for the purpose of executing the unlawful scheme to design,

 manufacture, market, and sell the prescription opioids by means of false pretenses,

 misrepresentations, promises, and omissions.

                (b)     Wire Fraud: The RICO Diversion Defendants violated 18 U.S.C. § 1343 by

 transmitting and/or receiving, or by causing to be transmitted and/or received, materials by wire

 for the purpose of executing the unlawful scheme to design, manufacture, market, and sell the

 prescription opioids by means of false pretenses, misrepresentations, promises, and omissions.

        543.    The RICO Diversion Defendants’ use of, or causing the use of, the mail and wires

 includes, but is not limited to, the transmission, delivery, or shipment of the following by the

 Manufacturers, Distributors, or third parties that were foreseeably caused to be sent as a result of

 the RICO Diversion Defendants’ illegal scheme, including but not limited to:

                (a)     The prescription opioids themselves;




                                                 155
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 161 of 177 PageID: 161




                (b)     Documents and communications that facilitated the manufacture, purchase

 and unlawful sale of prescription opioids;

                (c)     Defendants’ registrations to sell, manufacturer, and/or distribute

 prescription opioids within the State of New Jersey;

                (d)     Documents intended to facilitate the manufacture, distribution, and sale of

 Defendants’ prescription opioids, including bills of lading, invoices, shipping records, reports and

 correspondence;

                (e)     Documents for processing and receiving payment for prescription opioids;

                (f)     Payments between the Distributors and the Manufacturers;

                (g)     Rebates and chargebacks from Manufacturers to the Distributors;

                (h)     Payments to Defendants’ lobbyists through the PCF;

                (i)     Payments to Defendants’ trade organizations, like the HDA, for

 memberships and/or sponsorships;

                (j)     Deposits of proceeds from Defendants’ manufacture and distribution of

 prescription opioids; and

                (k)     Other documents and things, including electronic communications.

        544.    On information and belief, the RICO Diversion Defendants (and/or their agents),

 for the purpose of executing the illegal scheme, sent and/or received (or caused to be sent

 and/or received) by mail or by private or interstate carrier, shipments of prescription opioids and

 related documents by mail or by private carrier affecting interstate commerce, including the

 following:

                (a)     Purdue manufactures multiple forms of prescription opioids, including but

 not limited to: OxyContin, MS Contin, Dilaudid/Dilaudid HP, Butrans, Hysingla ER, and Targiniq


                                                 156
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 162 of 177 PageID: 162




 ER. Purdue manufactured and shipped these prescription opioids to the Distributor Defendants in

 this jurisdiction. The Distributor Defendants shipped Purdue’s prescription opioids throughout

 this jurisdiction.

                 (b)    Cephalon manufactures multiple forms of prescription opioids, including

 but not limited to: Actiq and Fentora. Cephalon manufactured and shipped these prescription

 opioids to the Distributor Defendants in this jurisdiction. The Distributor Defendants shipped

 Cephalon’s prescription opioids throughout this jurisdiction.

                 (c)    Janssen manufactures prescription opioids known as Duragesic. Janssen

 manufactured and shipped its prescription opioids to the Distributor Defendants in this jurisdiction.

 The Distributor Defendants shipped Janssen’s prescription opioids throughout this jurisdiction.

                 (d)    Endo manufactures multiple forms of prescription opioids, including but

 not limited to: Opana/Opana ER, Percodan, Percocet, and Zydone. Endo manufactured and

 shipped its prescription opioids to the Distributor Defendants in this jurisdiction. The Distributor

 Defendants shipped Janssen’s prescription opioids throughout this jurisdiction.

                 (e)    Mallinckrodt manufactures multiple forms of prescription opioids,

 including but not limited to: Exalgo and Roxicodone. The Distributor Defendants shipped

 Mallinckrodt’s prescription opioids throughout this jurisdiction.

                 (f)    Insys manufactures Subsys (fentanyl). The Distributor Defendants shipped

 Insys’ prescription opioids throughout this jurisdiction.

         545.    The RICO Diversion Defendants also used, or caused the use of, the internet and

 other electronic facilities to carry out their scheme and conceal their ongoing fraudulent activities.

 Specifically, the RICO Diversion Defendants made misrepresentations about their compliance




                                                  157
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 163 of 177 PageID: 163




 with Federal and State laws requiring them to identify, investigate and report suspicious orders of

 prescription opioids and/or diversion of the same into the illicit market.

         546.    At the same time, the RICO Diversion Defendants misrepresented the superior

 safety features of their order monitoring programs, ability to detect suspicious orders, commitment

 to preventing diversion of prescription opioids and that they complied with all state and federal

 regulations regarding the identification and reporting of suspicious orders of prescription opioids.

         547.    Plaintiff is also informed and believes that the RICO Diversion Defendants utilized,

 or caused the utilization of, the internet and other electronic resources to exchange

 communications, to exchange information regarding prescription opioid sales, and to transmit

 payments and rebates/chargebacks.

         548.    The RICO Diversion Defendants also communicated by, or caused communication

 by, U.S. Mail, by interstate facsimile, and by interstate electronic mail and with various other

 affiliates, regional offices, regulators, distributors, and other third-party entities in furtherance of

 the scheme.

         549.    The mail and wire transmissions described herein were made in furtherance of

 Defendants’ scheme and common course of conduct to deceive regulators and the public that

 Defendants were complying with their state and federal obligations to identify and report

 suspicious orders of prescription opioids all while Defendants were knowingly allowing millions

 of doses of prescription opioids to divert into the illicit drug market.

         550.    Many of the precise details of the fraudulent uses of the U.S. mail and interstate

 wire facilities, and other predicate acts, have been deliberately hidden by, and is exclusively within

 the possession, custody or control of, the RICO Diversion Defendants. As such, it cannot be

 alleged without access to Defendants’ books and records. But, Plaintiff has described the types of,


                                                   158
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 164 of 177 PageID: 164




 and in some instances, occasions on which the predicate acts of mail and/or wire fraud occurred.

 They include thousands of communications to perpetuate and maintain the scheme, including the

 things and documents described in the preceding paragraphs.

        551.    The RICO Diversion Defendants did not undertake the practices described herein

 in isolation, but as part of a common scheme. Various other persons, firms, and corporations,

 including third-party entities and individuals not named as defendants in this Complaint, may have

 contributed to and/or participated in the scheme with the RICO Diversion Defendants in these

 offenses and have performed acts in furtherance of the scheme to increase revenues, increase

 market share, and /or minimize the losses for the RICO Diversion Defendants.

        552.    The RICO Diversion Defendants aided and abetted others in the violations of the

 above laws, thereby rendering them indictable as principals in the 18 U.S.C. §§1341 and 1343

 offenses.

        553.    The RICO Diversion Defendants hid from the general public, and suppressed

 and/or ignored warnings from third parties, whistleblowers and governmental entities, about the

 reality of the suspicious orders that the RICO Diversion Defendants were filling on a daily basis -

 - leading to the diversion of a tens of millions of doses of prescriptions opioids into the illicit

 market.

        554.    The RICO Diversion Defendants, with knowledge and intent, agreed to the overall

 objective of their fraudulent scheme and participated in the common course of conduct to commit

 acts of fraud and indecency in manufacturing and distributing prescription opioids.

        555.    Indeed, for the Defendants’ fraudulent scheme to work, each of the Defendants had

 to agree to implement similar tactics regarding marketing prescription opioids and refusing to

 report suspicious orders.


                                                159
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 165 of 177 PageID: 165




        556.    The RICO Diversion Defendants engaged in a pattern of related and continuous

 predicate acts for years. The predicate acts constituted a variety of unlawful activities, each

 conducted with the common purpose of obtaining significant monies and revenues from the sale

 of their highly addictive and dangerous drugs. The predicate acts also had the same or similar

 results, participants, victims, and methods of commission. The predicate acts were related and not

 isolated events.

        557.    The predicate acts all had the purpose of generating significant revenue and profits

 for the RICO Diversion Defendants while Plaintiff was left with substantial injury to its business

 through the damage that the prescription opioid epidemic caused. The predicate acts were

 committed or caused to be committed by the RICO Diversion Defendants through their

 participation in the Opioid Diversion Enterprise and in furtherance of its fraudulent scheme.

        558.    The pattern of racketeering activity alleged herein and the Opioid Diversion

 Enterprise are separate and distinct from each other. Likewise, Defendants are distinct from the

 enterprise.

        559.    The pattern of racketeering activity alleged herein is continuing as of the date of

 this Complaint and, upon information and belief, will continue into the future unless enjoined by

 this Court.

        560.    Many of the precise dates of the RICO Diversion Defendants’ criminal actions at

 issue here have been hidden, are exclusively within the possession, custody or control, of the RICO

 Diversion Defendants, and cannot be alleged without access to Defendants’ books and records.

 Indeed, an essential part of the successful operation of the Opioids Addiction and Opioid Diversion

 Enterprise alleged herein depended upon secrecy.




                                                160
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 166 of 177 PageID: 166




        561.    Each instance of racketeering activity alleged herein was related, had similar

 purposes, involved the same or similar participants and methods of commission, and had similar

 results affecting similar victims, including consumers in this jurisdiction and the Plaintiff.

        562.    The RICO Diversion Defendants calculated and intentionally crafted the Opioid

 Diversion Enterprise and their scheme to increase and maintain their increased profits, without

 regard to the effect such behavior would have on communities in this jurisdiction or the Plaintiff.

        563.    In designing and implementing the scheme, at all times the RICO Diversion

 Defendants were cognizant of the fact that those in the manufacturing and distribution chain rely

 on the integrity of the pharmaceutical companies and ostensibly neutral third parties to provide

 objective and reliable information regarding the RICO Diversion Defendants’ products and their

 manufacture and distribution of those products.

        564.    The RICO Diversion Defendants were also aware that Plaintiff and the citizens of

 this jurisdiction rely on them to maintain a closed system and to protect against the non-medical

 diversion and use of their dangerously addictive opioid drugs.

        565.    By intentionally refusing to report and halt suspicious orders of their prescription

 opioids, the RICO Diversion Defendants engaged in a fraudulent scheme and unlawful course of

 conduct constituting a pattern of racketeering activity.

        566.    It was foreseeable to the RICO Diversion Defendants that refusing to report and

 halt suspicious orders, as required by law, would harm Plaintiff by allowing the flow of

 prescriptions opioids from appropriate medical channels into the illicit drug market.

        567.    The last racketeering incident occurred within ten years of the commission of a

 prior incident of racketeering. The RICO Diversion Defendants conducted and participated in the



                                                  161
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 167 of 177 PageID: 167




 conduct of the affairs of the RICO Diversion Enterprise through a pattern of racketeering activity

 as defined in by violating Controlled Substances Act.

        568.    Specifically, the CSA makes it unlawful for a registered manufacturer or distributor

 to furnish false or fraudulent material information in, or omit any material information from, any

 application, report, or other document required to be kept or filed under the act, or any record

 required to be kept by the act.

        569.    Additionally, under the CSA it is unlawful to refuse or fail to make, keep or furnish

 any record, notifications, order form, statement, invoice or information required under the act.

        570.    Each of the RICO Diversion Defendants qualifies as a registrant under the CSA.

 Their status as registrants under the CSA requires that they maintain effective controls against

 diversion of controlled substances in schedule I or II, design and operate a system to disclose to

 the registrant suspicious orders of controlled substances, and inform the DCU of orders of unusual

 size when discovered by the registrant.

        571.    Pursuant to Federal law, the RICO Diversion Defendants were required to make

 reports and furnish records to the proper authorities of any suspicious orders identified through the

 design and operation of their system to disclose suspicious orders.

        572.    The RICO Diversion Defendants knowingly and intentionally furnished false or

 fraudulent information in their reports about suspicious orders, and omitted material information

 from reports, records, and other documents required to be filed with the DEA. Specifically, on

 information and belief, the RICO Diversion Defendants were aware of suspicious orders of

 prescription opioids and their diversion into the illicit market, and failed to report this information

 to the DEA in their mandatory reports.




                                                  162
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 168 of 177 PageID: 168




         573.    Distributors knew they had a duty to maintain effective controls against diversion,

 design and operate a system to disclose suspicious orders, and to report suspicious orders to the

 DEA. On information and belief, the Manufacturer Defendants were aware of the diversion of the

 prescription opioids and a corresponding duty to report suspicious orders.

         574.    The pattern of racketeering activity alleged herein is continuing as of the date of

 this Complaint and, upon information and belief, will continue into the future unless enjoined by

 this Court.

         575.    Many of the precise dates of Defendants’ criminal actions at issue herein were

 hidden, are exclusively within the possession, custody or control, of the Defendants, and cannot

 be alleged without access to Defendants’ books and records. Indeed, an essential part of the

 successful operation of the Opioid Diversion Enterprise depended upon the secrecy of the

 participants in that enterprise.

         576.    Each instance of racketeering activity alleged herein was related, had similar

 purposes, involved the same or similar participants and methods of commission, and had similar

 results affecting similar victims, including consumers in this jurisdiction and the Plaintiff.

 Defendants calculated and intentionally crafted the diversion scheme to increase and maintain

 profits from unlawful sales of opioids, without regard to the effect such behavior would have on

 this jurisdiction, its citizens or the Plaintiff. The Defendants were aware that Plaintiff and the

 citizens of this jurisdiction rely on the Defendants to maintain a closed system of manufacturing

 and distribution to protect against the non-medical diversion and use of their dangerously addictive

 opioid drugs.




                                                 163
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 169 of 177 PageID: 169




        577.     By intentionally refusing to report and halt suspicious orders of their prescription

 opioids, Defendants engaged in a fraudulent scheme and unlawful course of conduct constituting

 a pattern of racketeering activity.

        578.     It was foreseeable to Defendants that refusing to report and halt suspicious orders,

 as required by law, would harm Plaintiff by allowing the flow of prescriptions opioids from

 appropriate medical channels into the illicit drug market.

        579.     The last racketeering incident occurred within ten years of the commission of a

 prior incident of racketeering.

        580.     The RICO Diversion Defendants’ pattern of racketeering activity has adversely

 impacted this State’s trade or commerce, as well as the general health and welfare of the State and

 its inhabitants. Their conduct annually drains and diverts millions from the public coffers, and as

 a consequence harms the general health and welfare of the States’ inhabitants, among other things.

                                   CONSPIRACY ALLEGATIONS

        581.     Plaintiff realleges and incorporates by reference all paragraphs as though fully set

 forth herein.

        582.     The Manufacturer Defendants and Distributor Defendants have not undertaken the

 practices described herein in isolation, but as part of a common scheme and conspiracy. In

 violation of 18 U.S.C. § 1962(d) the Manufacturer Defendants conspired to violate 18 U.S.C. §

 1962(c). as described herein.

        583.     The Manufacturer Defendants and Distributor Defendants conspired to incentivize

 and encourage various other persons, firms and corporations, including third party entities and

 individuals not named as defendants in this Complaint, to carry out offenses and other acts in

 furtherance of the conspiracy.        The Manufacturer Defendants and Distributor Defendants


                                                 164
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 170 of 177 PageID: 170




 conspired to increase or maintain revenues, increase market share and/or minimize losses for the

 Manufacturer Defendants and Distributor Defendants and their other collaborators throughout the

 illegal scheme and common course of conduct. In order to achieve this goal, the Manufacturer

 Defendants and Distributor Defendants engaged in the aforementioned predicate acts on numerous

 occasions. The Manufacturer Defendants and Distributor Defendants, with knowledge and intent,

 agreed to the overall objectives of the conspiracy and participated in the common course of conduct

 to commit acts of fraud and indecency in defectively marketing and/or selling opioids through the

 use of mail and wire fraud.

        584.    Each of the Manufacturer Defendants and Distributor Defendants agreed to conduct

 or participate in the conduct of the affairs of the enterprise, and agreed to the commission of at

 least two predicate acts. They also engaged in a RICO conspiracy based on their agreement to the

 scheme to deceptively market and/or sell and/or distribute opioids, or based on their adoption of

 the goal of furthering or facilitating the scheme.

        585.    The Manufacturer Defendants and Distributor Defendants knew and intended that

 state regulators, prescribers and consumers in the County, would rely on the collective material

 misrepresentations and omissions made by them and the other enterprise members about opioids.

 The Manufacturer Defendants and Distributor Defendants knew and intended that consumers,

 including those in the County, would incur costs as a result.

        586.    The foregoing illustrates the Manufacturing Defendants’ and Distributor

 Defendants’ liability under 18 U.S.C. § 1962(d) to engage in their pattern of racketeering conspired

 to achieve their common goal of maximizing opioid sales.




                                                  165
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 171 of 177 PageID: 171




                                     RESULTING DAMAGES

         587.    The RICO Diversion Defendants’ violations of law and their pattern of racketeering

 activity directly and proximately caused Plaintiff injury in its business and property because

 Plaintiff paid for costs associated with the opioid epidemic, as described above in language

 expressly incorporated herein by reference.

         588.    Plaintiff’s injuries, and those of her citizens, were proximately caused by

 Defendants’ racketeering activities. But for the RICO Diversion Defendants’ conduct, Plaintiff

 would not have paid for the health services, social services and first responders’ services and other

 expenditures required to deal with the impact of the epidemic on the County and her citizens.

         589.    Plaintiff’s injuries were directly caused by the RICO Diversion Defendants’

 racketeering activities.

         590.    Plaintiff was most directly harmed and there is no other Plaintiff better suited to

 seek a remedy for the economic harms at issue here.

         591.    Plaintiff seeks all legal and equitable relief as allowed by law, including inter alia

 actual damages, treble damages, equitable relief, forfeiture as deemed proper by the Court,

 attorney’s fees and all costs and expenses of suit and pre- and post-judgment interest.

                                             COUNT III

                                        PUBLIC NUISANCE

         592.    Plaintiff repeats, reasserts, and incorporates the allegations contained above as if

 fully set forth herein.

         593.    A public nuisance is an unreasonable interference with a right common to the

 general public, such as a condition dangerous to health, offensive to community moral standards,

 or unlawfully obstructing the public in the free use of public property.


                                                  166
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 172 of 177 PageID: 172




        594.    The County and its residents have a right to be free from conduct that endangers

 their health and safety. The health and safety of the residents of the County are matters of

 substantial public interest and of legitimate concern to the County. Yet Defendants, individually

 and collectively, have engaged in conduct which endangers or injures the health and safety of the

 residents of the County by their promotion, marketing, distribution, and overall efforts to increase

 the use and sales of opioids (including use and sales within the County) and by their failure to

 monitor, report and prevent such abuses and/or injurious distribution and prescriptions.

        595.    Defendants, each individually and collectively, have created a condition that is

 injurious to the health and safety of the County and its residents and interferes with the comfortable

 enjoyment of life and property of entire communities and/or neighborhoods. Through their

 production, promotion, and marketing of opioids for use by residents of the County and by their

 failure to monitor, report and prevent over-prescription, improper prescriptions, and diversion, the

 Defendants have created or assisted in creating the opioid epidemic within the County.

        596.    The epidemic, with its associated increase in deaths, injuries, crime and

 homelessness, has severely disrupted public peace and order and endangered public health and

 safety. Defendants’ conduct is ongoing and continues to produce permanent and long-lasting

 damage.

        597.    The health and safety of the residents of the County, including those who use, have

 used, or will use opioids, as well as those affected by users of opioids, are matters of substantial

 public interest and of legitimate concern to the County's citizens and its residents.

 Defendants’ conduct has impacted and continues to impact a substantial number of people within

 the County and is likely to continue causing significant harm to patients with chronic pain who are

 being prescribed and take opioids, their families, and their communities.


                                                  167
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 173 of 177 PageID: 173




        598.    But for Defendants’ actions, there is no doubt that opioid use and ultimately its

 misuse and abuse would not be as widespread as it is today, and the massive epidemic of opioid

 abuse that currently exists would have been averted.

        599.    Logic, common sense, justice, policy, and precedent indicate Defendants’ unfair

 and deceptive conduct has caused the damage and harm complained of herein. Defendants knew

 or reasonably should have known that their statements regarding the risks and benefits of opioids

 were false and misleading, and that their false and misleading statements and failures to monitor

 and curb and prevent abuse were causing harm. Thus, the public nuisance caused by Defendants

 to the County was reasonably foreseeable, including the financial and economic losses incurred by

 the County.

        600.    Defendants’ actions were, at the very least, a substantial factor in opioids becoming

 widely available and widely used, in deceiving healthcare professionals and patients about the

 risks and benefits of opioids for the treatment of chronic pain, and in the public health crisis that

 followed.

        601.    Defendants knew or should have known that their promotion of opioids was false

 and misleading and that their deceptive marketing scheme and other unlawful, unfair, and

 fraudulent actions would create or assist in the creation of a public nuisance.

        602.    Defendants’ conduct in creating and maintaining the public nuisance were neither

 fully regulated nor required by any federal or New Jersey law, and in fact were contrary to public

 policy and guidance from the FDA and CDC.

        603.    The public nuisance alleged herein can be abated and further recurrence of such

 harm and inconvenience can be abated.




                                                 168
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 174 of 177 PageID: 174




           604.   The County has been, and continues to be, directly and proximately injured by

 Defendants’ actions in creating a public nuisance.

           605.   Plaintiff suffered special injuries distinguishable from those suffered by the general

 public.

           606.   Defendants’ conduct was accompanied by wanton and willful disregard of persons

 who foreseeably might be harmed by their acts and omissions.

                                              COUNT IV

                                            NEGLIGENCE

           607.   Plaintiff repeats, reasserts, and incorporates the allegations contained above as if

 fully set forth herein.

           608.   Each Defendant owed a duty of care to the County and her residents, including but

 not limited to taking reasonable steps to prevent the misuse, abuse, and over-prescription of

 opioids.

           609.   In violation of this duty, Defendants failed to take reasonable steps to prevent,

 monitor, and/or report the misuse, abuse, and over-prescription of opioids in the County by

 misrepresenting the risks and benefits associated with opioids.

           610.   As alleged above, Defendants falsely claimed that the risk of opioid addiction was

 low, falsely instructed doctors and patients that prescribing more opioids was appropriate when

 patients presented symptoms of addiction, falsely claimed that risk-mitigation strategies could

 safely address concerns about addiction, falsely claimed that doctors and patients could increase

 opioid usage indefinitely without added risk, deceptively marketed that purported abuse-deterrent

 technology could curb misuse and addiction, falsely claimed that long-term opioid use could




                                                   169
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 175 of 177 PageID: 175




 actually restore function and improve a patient's quality of life, and failure to monitor and report

 opioid use and potential for misuse as required by law.

         611.    Each of these misrepresentations made by Defendants violated the duty of care to

 the County and her residents.

         612.    As a direct and proximate cause of Defendants' unreasonable and negligent

 conduct, the County and her residents have suffered and will continue to suffer harm, and are

 entitled to damages in an amount determined at trial.

                                             COUNT V

                                      CIVIL CONSPIRACY

         613.    Plaintiff repeats, reasserts, and incorporates the allegations contained above as if

 fully set forth herein.

         614.    The Distributor Defendants continuously supplied prescription opioids to the

 Pharmacy Defendants despite having actual or constructive knowledge that said pharmacies

 were habitually breaching their common law duties and violating New Jersey law.

         615.    Without the Distributor Defendants’ supply of prescription opioids, the

 Pharmacy Defendants would not be able to fill and dispense the increasing number of

 prescription opioids throughout the County.

         616.    The Pharmacy Defendants continuously paid the Distributor Defendants to

 supply large quantities of prescription opioids in order to satisfy the demand for the drugs.

         617.    Neither side would have succeeded in profiting so significantly from the

 opioid epidemic without the concerted conduct of the other party.

         618.    As a result of the concerted action between the Distributor Defendants and the



                                                 170
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 176 of 177 PageID: 176




 Pharmacy Defendants, the County and her citizens have suffered damage.

                                               COUNT VI

                                         CIVIL CONSPIRACY

         619.    Plaintiff repeats, reasserts, and incorporates the allegations contained above as if

 fully set forth herein.

         620.    The Manufacturer Defendants continuously supplied prescription opioids to

 the Distributor Defendants despite having actual or constructive knowledge that the

 Distributor Defendants were habitually breaching their common law duties and violating state

 and federal law.

         621.    Without the Manufacture Defendants’ supply of prescription opioids, the

 Distributor Defendants would not be able to fill and dispense the increasing number of

 prescription opioids throughout the County.

         622.    The Distributor Defendants continuously paid the Manufacturer Defendants to

 supply large quantities of prescription opioids in order to satisfy the demand for the drugs.

         623.    Neither side would have succeeded in profiting so significantly from the

 opioid epidemic without the concerted conduct of the other party.

         624.    As a result of the concerted action between the Manufacturer Defendants and

 the Distributor Defendants, the County and her citizens have suffered damage.

                                        PRAYER FOR RELIEF

         WHEREFORE, the County respectfully requests the Court order the following relief:

                 (a)       An Order that the conduct alleged herein constitutes a public nuisance under

 New Jersey law;



                                                    171
Case 2:19-cv-13747-JMV-MF Document 1 Filed 06/14/19 Page 177 of 177 PageID: 177




                (b)    An Order that Defendants abate the public nuisance that they caused under

 New Jersey law;

                (c)    An Order that Defendants are negligent under New Jersey law;

                (d)    An Order that Defendants’ conduct constitutes violations of the N Racketeer

 Influenced and Corrupt Organizations Act, 18 U.S.C. § 1961, et seq.;

                (e)    An Order that the conduct alleged herein constitutes a civil conspiracy under

 federal law;

                (f)    An Order that Plaintiff is entitled to treble damages pursuant to New RICO;

                (g)    An Order that Plaintiff is entitled to recover all measure of damages

 permissible under the statutes identified herein and under common law;

                (h)    An Order that judgment be entered against Defendants in favor of Plaintiff;

                (i)    An Order that Plaintiff is entitled to attorney’s fees and costs pursuant to

 any applicable provision of law, including but not limited to under RICO; and

                (j)    An Order awarding any other and further relief deemed just and proper,

 including pre-judgment and post-judgment interest on the above amounts.


                                 DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a trial by jury.

                                                    /s/ James E. Cecchi

                                                    James E. Cecchi
                                                    Donald A. Ecklund
                                                    Michael A. Innes
                                                    CARELLA, BYRNE, CECCHI,
                                                    OLSTEIN, BRODY & AGNELLO, P.C.
                                                    5 Becker Farm Road
                                                    Roseland, New Jersey 07068
                                                    Tel: (973) 994-1700


                                                172
